Fill in this information to identify the case:

 

Debtor Name Ryan's Electrical Services, LLC

 

United States Bankruptcy Court for the: Northern District of lowa

. 20-0041 M&A Check if this is an
Case number: amended filing

 

Official Form 425C

 

 

 

 

 

 

 

 

Monthly Operating Report for Small Business Under Chapter 11 127
Month: May Date report filed: 07/17/2020
MM /DDIYYYY

Line of business: Electrical Contractor NAISC code:

In accordance with title 28, section 1746, of the United States Code, | declare under penalty of perjury

that | have examined the following small business monthly operating report and the accompanying

attachments and, to the best of my knowledge, these documents are true, correct, and complete.

Responsible party: Ryan's Electrical Services LLC

Original signature of responsible party _ Ryan Etten President Sauer

Printed name of responsible party Ryan Etten _

po 1. Questionnaire
Answer all questions on behalf of the debtor for the period covered by this report, unless otherwise indicated.
Yes No NIA
If you answer No to any of the questions in lines 1-9, attach an explanation and label it Exhibit A.
1. Did the business operate during the entire reporting period? QO CQ)
2. Do you plan to continue to operate the business next month? wi Q) UJ
3. Have you paid all of your bills on time? W OQ QO
4. Did you pay your employees on time? wi C O
5. Have you deposited all the receipts for your business into debtor in possession (DIP) accounts? F QO QO
6. Have you timely filed your tax returns and paid all of your taxes? wi O Q
7. Have you timely filed all other required government filings? wi Q L)
8. Are you current on your quarterly fee payments to the U.S. Trustee or Bankruptcy Administrator? C) QO i
9, Have you timely paid all of your Insurance premiums? wt Cl a
If you answer Yes to any of the questions in lines 10-18, attach an explanation and label it Exhibit B.
40. Do you have any bank accounts open other than the DIP accounts? LI wi |
_... 14. Have you sold any assets other than inventory? UW _ u

12. Have you sold or transferred any assets or provided services to anyone related to the DIP in any way? LJ) wf L)
13. Did any insurance company cancel your policy? C) u L)
14. Did you have any unusual or significant unanticipated expenses? C) wi Q
15. Have you borrowed money from anyone or has anyone made any payments on your behalf? Q wf QO
16. Has anyone made an investment in your business? Q FI C)

Official Form 425C Monthly Operating Report for Small Business Under Chapter 11 page 1

 
Debtor Name Ryan's Electrical Services, LLC Case number 20-00411

 

 

 

 

17. Have you paid any bills you owed before you filed bankruptcy? OQ) i LL)
18. Have you allowed any checks fo clear the bank that were issued before you filed bankruptcy? O) P| Q)
| 2. Summary of Cash Activity for All Accounts
19. Total opening balance of all accounts
3 18,662.52

This arnount must equal what you reported as the cash on hand at the end of the month in the previous
month. If this is your first report, report the total cash on hand as of the date of the filing of this case.

20. Total cash receipts

Attach a listing of all cash received for the month and label it Exhibit C. Include all
cash received even if you have not deposited it at the bank, collections on
receivables, credit card deposits, cash received from other parties, or loans, gifts, or
payments made by other parties cn your behalf. Do not attach bank statements in
lieu of Exhibit C.

Report the total from Exhibit C here. $ 550,322.01

21. Total cash disbursements

Attach a listing of all payments you made in the month and label it Exhibit D. List the
date paid, payee, purpose, and amount. Include all cash payments, debit card
transactions, checks issued even If they have not cleared the bank, outstanding
checks issued before the bankruptcy was filed that were allowed to clear this month,
and payments made by other parties on your behalf. Do not attach bank statements

in lieu of Exnhibié D. ~ 406,106.76

Report the total from Exhibit D here.
22. Net cash flow

Subtract line 21 from line 20 and report the result here.
This amount may be different from what you may have calculated as net profit.

23. Cash on hand at the end of the month
Add line 22 + line 19. Report the result here.
Report this figure as the cash on hand at the beginning of the month an your next operating report.

This amount may not match your bank account balance because you may have outstanding checks that
have not cleared the bank or deposits in transit.

+ $144,215.25

= 3 162,877.77

 

a 3. Unpaid Bills

Attach a list of all debts {including taxes} which you have incurred since the date you filed bankruptcy but
have not paid. Label it Exhibit E. Include the date the debt was incurred, who is owed the money, the
purpose of the debt, and when the debt is due. Report the total fram Exhibit E here.

 

24. Total payables ¢_60,820.18
~ (Exhibit E) oo oe ,
Official Form 4256 Monthly Operating Report for Small Business Under Chapter 11 page 2

 
Debtor Name Ryan's Electrical Services, LLC Case number 20-0044

7 4, Money Owed to You

25.

 

 

Attach a list of all amounts owed to you by your customers for work you have done or merchandise you
have sold. Include amounts owed to you both before, and after you filed bankruptcy. Label it Exhibit F.
Identify who owes you money, how much is owed, and when payment is due. Report the total from
Exhibit F here.

Total receivables g 492,329.35
(Exhibit F)

 

P| 5. Employees

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

26. What was the number of employees when the case was filed? 29
27. What is the number of employees as of the date of this monthly repert? 25
= 6. Professional Fees
. How much have you paid this month in professional fees related to this bankruptcy case? $ ___ 9.00
29. How much have you paid in professional fees related to this bankruptcy case since the case was filed? $ ____ 9.00
30. How much have you paid this month in other professional fees? $ __—9.00
31. How much have you paid in total other professional fees since filing the case? 5 600.00
7 7. Projections
Compare your actual cash receipts and disbursements to what you projected in the previous month.
Projected figures in the first month should match those provided at the initial debtor interview, if any.
Cofumn A Column B Column C
Projected — Actual = Difference
Copy lines 35-37 fram Copy lines 20-22 of Subtract Column B
the previous month's this report. from Column A.
report.
32. Cash receipts ¢ 300,000.00 — g 550,322.01 = ¢§ 250,322.01
33. Cash disbursements ¢ 275,000,00 — 3 406,106.76 = ¢ 131,106.76
34. Net cash flow ¢ 25,000.00 — | ¢ 144,215.25 ¢ 119,215.25
35. Total projected cash receipts for the next month: $ 220,000.00
36. Total projected cash disbursements for the »next month: - - ¢ 200,000.00 -
37, Total projected net cash flow for the next month: = s 20,000.00

 

Official Fonm 425C Monthly Operating Report for Small Business Under Chapter 11 page 3

 
Debtor Name Ryan's Electrical Services, LLC Case number 20-0041

So 8. Additional Information

 

If available, check the box to the left and attach copies of the following documents.

WW 38.
Ww 39.
(A 40.
wh 41.
Wi 42.

Bank statements for each open account (redact all but the last 4 digits of account numbers).
Bank reconciliation reports for each account.

Financial reports such as an income statement (orofit & loss) and/or balance sheet.

Budget, projection, or forecast reports.

Project, job costing, or work-in-progress reports.

Official Form 425C Monthly Operating Report for Small Business Under Chapter 11

page 4

 
 

 

CHAPTER 11 MONTHLY OPERATING REPORT
SUMMARY OF CASH ACTIVITY FOR ALL ACCOUNTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor Name: Ryan's Electrical Services LLC Report Month: May 2020
Case Number: 20-0411
Current Cumulative
Month Post-Petition
Beginning cash balance, per Debtor's books (date of filing) 30,408.40
(remains unchanged thru pendency of case)
Beginning cash balance, per Debtor's books (all bank acccounts) $ 18,662.52
(should tie with ending balance from prior month}
Total cash receipts $ 650,322.01 60,925
(from continuation sheets)
Total cash disbursements $ 406,106.76 47,162
(from continuation sheets)
Net cash flow $ 144,215.25 13,763
{Total cash receipts less total cash disbursements)
Ending cash balance, per Debtor's books (all accounts) $ 162,877.77 44,171.14

 

(Both columns should be same balance)

Summary of Cash Activity for All Accounts

Feb. 2020

 
 

CHAPTER 11 MONTHLY OPERATING REPORT
Summary of Cash Activity- Account #1

Debtor Name: Ryan's Electrical Services LLC Report Menth: May 2020
Case Number: 20-0411

 

 

 

 

Prepare this CONTINUATION SHEET for each bank account and attach supporting documents as Indicated on the checklist below.

 

Depository (Bank) name: _US Bank - DIP

Account number: 196476488461

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Beginning cash balance, per Debtor's books $31 408.24
Add: Transfers in from other estate bank accounts $0.00

Cash receipts deposited to this account $211,526.37
Subtract: Transfers out fo other estate bank accaunts $0.00

Cash disbursements from this account $212,121.80
Adjustments, if any (provide explanation) $0.00
Net cash flow -$595.43

(receipts and transfers in less disbursements and transfers out)

Ending cash balance, per Debtor's books $30,812.81
(beginning balance plus net cash flow)

 

 

Does this CONTINUATION SHEET include the following supporting documenis? Yes No

« Detailed list of receipts and disbursements
e Bank statement
e Bank reconcilation

x xX
ooo

 

 

Bank Account- #1
Feb 2020

 
 

CHAPTER 11 MONTHLY OPERATING REPORT
Summary of Cash Activity- Account #2

Debtor Name: Ryan's Electrical Services LLC Report Month: May 2020
Case Number: 20-0441

 

 

 

 

Prepare this CONTINUATION SHEET for each bank account and attach supporting documents as indicated on the checklist below.

 

 

1

Depository (Bank) name: US Bank PPP

Account number: “*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Beginning cash balance, per Debtor's books $0.00
Add: Transfers in from other estate bank accounts $0.00

Cash receipts deposited to this account $220,802.00
Subtract: Transfers out to other estate bank accounts $20,627.87

Cash disbursements from this account $75,991.32
Adjustments, if any (pravide explanation) $0.00
Net cash flow $124,182.81

(receipts and transfers in less disbursements and transfers out)

Ending cash balance, per Debtor's books $124,182.81
(beginning balance plus net cash flow)

 

Dees this CONTINUATION SHEET include the following supporting documents? Yes No

« Detailed list of receipts and disbursements
e Bank statement
e Bank reconcilation

oeod
ooo

 

 

Bank Account- #2
Feb 2020

 
 

10:51 AM

Ryan's Electrical Services, LLC

 

 

 

one Deposit Detail
May 2020
Type Num Date Name Account Amount
Deposit 05/19/2020 US Bank - PPP 220,802.00
Other Receivable -220,802.00
TOTAL -220,802.00
Paycheck DD3217 05/29/2020 Allen, Zachary B US Bank - PPP 6.00
Innovative Construction Solutions:Duff Plaza PetSmart - Ames Job Labor 600.00
Salaries & Wages 1.29
Life insurance Payable -1.29
Payrcil Liabilities -59.00
Innovative Construction Solutions:Duff Plaza PetSmart - Ames Payroll Taxes 37.20
Payroll Liabilities 37.20
Payroil Liabilities -37.20
Innovative Construction Solutions:Duff Plaza PetSmart - Ames Payroll Taxes 8.70
Payrol! Liabilities -8.70
Payroll Liabilities -8.70
Payroll Liabilities -22,00
Innovative Construction Solutions: Duff Piaza PetSmart - Ames Payroll Taxes 13.80
Payroll Liabilities “13.80
*Direct Deposit Liabilities -473.10
TOTAL 0.00
Paycheck DD3218 05/29/2020 = Atwood, AlanR US Bank - PPP 0.00
Salaries & Wages 865.38
Health Insurance Payable 66.83
Vision Insurance “1.41
Dental Insurance Payable -7.95
Shert Term Disability 6.09
Long Term Disability ~11.40
Direct Health Insurance (Co Pd) 42.18
Health Insurance Payable 42.18
Auto and Truck Expenses 68.93
Payroll Liabilities -69.00
Payroll Taxes 53.66
Payroll Liabilities -53.66
Payroll Liabilities -53.66

Page 1 of 17
 

10:51 AM

Ryan's Elecirica! Services, LLC

 

 

 

07/17/20
Deposit Detaii
May 2020
Type Num Date Name Account Amount
Payroll Taxes 12.55
Payroll Liabilities “12,55
Payroll Liabilities -12.55
Payroll Liabilities -37.00
Payroll Taxes 19.90
Payroll Liabilities -19.90
*Direct Deposit Liabilities -£69.42
TOTAL 0.00
Paycheck DD3219 05/29/2020 Clark, Travis B US Bank - PPP 0.00
Innovative Construction Solutions: Dulf Plaza - Homegoods Ames Job Labor 783.00
Innovative Construction Solutions: Duff Plaza PetSmart - Ames Job Labor 189.00
Summit Commercial Construction:SM0098 Beacon hill Job Labor 108.00
Summit Commercial Construction:-SM0098 Beacon Hill Job Labor 162.00
Direct Health Insurance {Co Pd} 5.10
Heaith Insurance Payable -5.10
Health Insurance Payable -57 84
Dental Insurance Payable -7.95
Salaries & Wages 2.32
Life Insurance Payable 2.32
Auto and Truck Expenses 56.19
Payroll Liabitities -176.00
Innovative Construction Solutions:Duff Plaza - Homegocds Ames Payroll Taxes 48.54
Innovative Construction Solutions: Duff Plaza PetSmart - Ames Payroll Taxes 11.72
Summit Commercial Construction:SM0098 Beacon Hill Payroll Taxes 16.74
Payroll Liabilities -77.00
Payroll Liabilities -77.00
Innovative Construction Solutions: Buff Plaza - Homegoods Ames Payrall Taxes 11.35
Innovative Construction Solutions: Duff Plaza PetSmart - Ames Payroll Taxes 2.74
Summit Commercial Construction:SM0098 Beacon Hill Payroll Taxes 3.91
Payroll Liabilities -18.90
Payroli Liabilities 18.00
. Payroll Liabilities 56.00
Innovative Construction Solutions: Duff Plaza - Homegoods Ames Payroll Taxes 18.01
Innovative Construction Solutions:Duff Plaza PetSmart - Ames Payroll Taxes 4.35
Summit Commercial Construction:SM0098 Beacon Hill Payroll Taxes 6.21
Payroll Liabilities “28.57
*Direct Deposit Liabilities -905.40

 

Page 2 of 17
 

10:51 AM

Ryan's Electrical Services, LLC

 

 

O747/20
Deposit Detail
Type Num Date Account Amount
TOTAL 0.00
Paycheck DD3220 05/29/2020 Dotzenrod, Harley N US Bank - PPP 0.00
Salaries & Wages 720.00
Salaries & Wages 1.55
Life Insurance Payable -1.55
401{k) Payable §.72
Payrall Liabilities 64,00
Payroll Taxes 44,64
Payrall Liabilities 44,64
Payroll Liabilities 44,64
Payroll Taxes 10.44
Payroll Liabilities ~10.44
Payroll Liabilities 10.44
Payroll Liabilities 29.00
Payroll Taxes 16.56
Payroll Liabilities -16.56
*Direct Deposit Liabilities -666.20
TOTAL 0.00
Paycheck DD3221 05/29/2020 Etten, Brenden J US Bank - PPP 0.00
Auto and Truck Expenses 90.00
*Direct Deposit Liabilities -90.00
TOTAL 0.00
Paycheck 003222 05/29/2020 Etten, Carrie M US Bank - PPP 0.00
Salaries & Wages 846.15
Health Insurance (Co Pd) 93.14
Health Insurance Payable 03.14
Salaries & Wages 2.22
Life Insurance Payable “2,22
401(k) Payable 42.31
Auto and Truck Expenses 40.00
Payroll Liabilities -61.00
Payroll Taxes: §2.46
Payroll Liabilities -52.46

Page 3 of 17
 

10:51 AM

Ryan’s Electrical Services, LLC

 

 

 

 

on Deposit Detail
May 2020
Type Num Date Name Account Amount
Payroll Liabilities 52.46
Payroll Taxes 12,27
Payroll Liabilities 12.27
Payroll Liabilities 12.27
Payroll Liabilities -34.00
Payroll Taxes 19.46
Payroll Liabilities -19,46
“Direct Deposit Liabilities -75.00
*Direct Deposit Liabilities 603.11
TOTAL 0.00
Paycheck DD3223 05/29/2020 Etten, Ryan J US Bank - PPP 0.00
Salaries & Wages 2,884.62
Health Insurance (Co Pd) 239.34
Health Insurance Payable +239,.34
Salaries & Wages 2.58
Life Insurance Payable -2.58
Payroll Liabilities 422,00
Payroil Taxes 178.84
Payroll Liabilities -178.84
Payrall Liabilities -178.84
Payroll Taxes 41,82
Payroll Liabilities 41.82
Payrall Liabilities -47.82
Payrall Liabilities -173.00
*Direct Deposit Liabilities -2,068.96
TOTAL 0.00
Paycheck DD3224 05/29/2020 Finn, Brittany L US$ Bank - PPP 0.00
Salaries & Wages 350.00
401(k) Payable -10.50
Payrall Liabilities -28.00
Payroll Taxes 21.70
Payroll Liabilities -21.70
Payroll Liabilities 21-70
Payroll Taxes 5.07
Payroli Liabilities 5.07

Page 4 of 17
 

10:31 AM

Ryan's Eiectrical Services, LLC

 

O7N720
Deposit Detail
May 2020
Type Num Date Name Account Amount
Payroll Liabilities 5.07
Payroll Liabilities -9.00
Payroll Taxes 8.05
Payroll Liabilities -8.05
“Direct Deposit Liabilities -276.73
TOTAL 0.00
Paycheck BD3225 o5/25/2020 Hammer Jr, Dennis W US Bank - PPP 0.00
Brian Hall: WO#2829 - Fix (3) Switches Job Labor 90.00
Development Services Corp. (R&R Realty):Interstate IV Warehouse Separation Job Labor 120.00
Salaries & Wages 690.00
Apex Construction Solutions, Inc.:Camp Dodge M-05 Alterations Job Labor 60.00
Mat Christianson: WO#2830 - Bathroom add @ Ames property Job Labor 240.00
Shert Term Disability 6.54
Long Term Disability -10.78
Salaries & Wages 2.58
Life Insurance Payable “2.58
401(k) Payable -149.39
Job Labor 200.00
Payroll Liabilities -217.00
Brian Hall:WO#2829 - Fix (3} Switches Payroll Taxes 5.58
Development Services Corp. (R&R Realty):Interstate IY Warehouse Separation Payroll Taxes 7.44
Payroll Taxes 42.78
Apex Construction Solutions, Inc.:Camp Dodge M-05 Alterations Payroll Taxes 3.72
Matt Christianson:WO#2830 - Bathroom add @ Ames property Payroll Taxes 14.88
Payroll Taxes 12.40
Payrall Liabilities -86.80
Payroll Liabilities 86.80
Brian Hall:\WO#2829 - Fix (3) Switches Payroll Taxes 1.30
Development Services Corp. (R&R Realty}:Interstate IV Warehouse Separation Payroll Taxes 1.74
Payroll Taxes 10.01
Apex Construction Solutions, Inc.:Camp Dodge M-05 Alterations Payroll Taxes 0.87
Mait Ghristianson:WO#2830 - Bathroom add @ Ames property Payroll Taxes 3.48
Payroll Taxes 2.99
Payroll Liabilities -20.30
Payroll Liabilities -20.30
Payrall Liabilities -86.00
Brian Hall: WO#2829 - Fix (3) Switches Payroll Taxes 2.07

Page 5 of 17
 

10:51 AM Ryan's Electrical Services, LLC

 

 

 

 

ori Deposit Detail
May 2020
Type Num Date Name Account Amount
Development Services Corp. (R&R Realty}:lnterstate [VY Warehouse Separation Payroll Taxes 2.76
Payroll! Taxes 15.87
Apex Construction Solutions, Inc.:Gamp Dedge M-05 Alterations Payroll Taxes 1.38
Matt Christianson: WO#2830 - Bathroom add @ Ames property Payroll Taxes 5.52
Payrall Taxes 4.60
Payroll Liabifities 32.20
*Direct Deposit Liabilities -830.19
TOTAL 0.00
Paycheck DD3226 05/29/2020 Harryman, Jeffrey US Bank - PPP 0.00
Koester Construction Company Inc.: WDM Valley Junction Activity Center Ph 3B Job Labor 96.00
Bergstrom Construction Inc.:Lincoln HS $m Gym & Classraoms Rene Job Labor 928.00
Salaries & Wages 256.00
Auto and Truck Expenses 93.66
Payroll Liabilities -119.00
Koester Construction Company Inc.:WDM Valley Junction Activity Center Ph 3B Payrall Taxes 5.95
Bergsirom Construction inc.:Lincoin HS Sm Gym & Classrooms Rena Payroll Taxes 57.54
Payroll Taxes 15.87
Payroll Liabilities -79.36
Payroll Liabilities -79.36
Koester Construction Company Inc.:WDM Valley Junction Activity Center Ph 3B Payroll Taxes 1.39
Bergstrom Construction Enc.:Linceln HS $m Gym & Classrooms Rena Payroll Taxes 13.46
Payroll Taxes 3.71
Payroll Liabilities “18.56
Payrol! Liabilities -18.56
Payroll Liabilities 64.00
Koester Construction Company Inc.: WDM Valley Junction Activity Center Ph 3B Payrel! Taxes 2.21
Bergstram Construction Inc.:Lincoln HS Sm Gym & Classrooms Reno Payroll Taxes 21.34
Payroll Taxes 5.89
Payroll Liabilities -29.44
*Direct Deposit Liabilities ~1,092.74
TOTAL 0.00
Paycheck DD3227 05/29/2020 Howell, Scott F US Bank - PPP 0.00
Innovative Construction Solutions:Duff Plaza PetSmart - Ames dob Labor 600.60
Salaries & Wages 400.00
Health Insurance Payable -66.83

Page 6 of 17
 

10:51 AM Ryan's Electrical Services, LLC

 

 

 

 

07/17/20
Deposit Detail
May 2020
Type Num Date Name Account Amount
Direct Health Insurance (Co Pd} 88.72
Health Insurance Payable 88.72
Salaries & Wages 2.48
Life Insurance Payable 2.48
401(k) Payable -40.00
Payroll Liabilities -96.00
Innovative Construction Sotutions:Duff Plaza PetSmart - Ames Payroll Taxes 37.20
Payrall Taxes 24,80
Payroll Liabilities -62.00
Payroll Liabilities -62.00
Innovative Construction Solutions:Durf Plaza PetSmart - Ames Payroll Taxes 8.70
Payroll Taxes 5.80
Payroll Liabilities -14.50
Payroll Liabilities -14.50
Payroll Liabilities 42.00
Innovative Consiruction Solutions:Duff Plaza PetSmart - Ames Payrcl! Taxes 13.80
Payroll Taxes 9.20
Payroll Liabilities -23.00
*Direct Deposit Liabilities -678.67
TOTAL 0.0C
Paycheck DD3228 05/29/2020 Johnson, Chadrick 0 US Bank - PPP 0.00
Two Rivers Group, Inc.:Urbandale High School Gym Reno Job Labor $60.00
Salaries & Wages 2.16
Life Insurance Payable 2.16
401(k) Payable ~25.80
Payroll Liabilities ~65.00
Two Rivers Group, Inc.:Urbandale High School Gym Rene Payroll Taxes 53.32
Payroll Liabilities -53.32
Payroll Liabilities -§3.32
Two Rivers Group, Inc.:Urbandale High Scheol Gym Reno Payroll Taxes 12.47
Payroll Liabilities 12.47
Payroll Liabilities -12.47
Payroll Liabilities -46.00
Two Rivers Group, Inc..Urbandate High Schcol Gym Reno Payroll Taxes 19.78
Payroll Liabilities -19.78
*Direct Deposit Liabilities 657.41
TOTAL 0.00

Page 7 of 17
 

10:51 AM

Ryan's Electrical Services, LLC

 

 

O7MTi20
Deposit Detail
May 2020
Type Num Date Name Account Amount
Paycheck DD3229 05/29/2020 Johnson, Matthew L US Bank - PPP 0.00
Koester Construction Company Inc..WDM Valley Junction Activity Genter Ph 3B Job Labor 43.50
Bergstrom Construction Inc.:Linceln HS Sm Gym & Classrooms Reno Job Labor 536.50
Payroll Liabilities -57.00
Koester Construction Company Inc.: WDM Valley Junction Activity Center Ph 3B Payrolt Taxes 2.70
Bergstrom Construction Inc.:Lincoln HS Sm Gym & Classroams Reno Payroll Taxes 33.26
Payrel! Liabilities -35.96
Payroll Liabilities -35.96
Koester Consiuction Company Inc.:WDM Valley Junction Activity Center Ph 3B Payroll Taxes 0.63
Bergstrom Construction Inc.:Lincaln HS Sm Gym & Classrooms Reno Payroll Taxes 7.78
Payroll Liabilities -8.41
Payrell Liabilities -8.44
Payroli Liabilities -21.00
Koester Construction Company Inc.:;WDM Valley Junction Activity Center Ph 3B Payroll Taxes 1.00
Bergstrom Construction Inc.:Lincoln HS Sm Gym & Classrooms Reno Payroll Taxes 12.34
Payroll Liabilities -13.34
“Direct Deposit Liabilities -457.63
TOTAL 0.00
Paycheck DD3230 05/29/2020 Jordan, Don K US Bank - PPP 0.06
Innovative Construction Solutions:Duff Plaza PetSmart - Ames Job Labor 1,160.00
Direct Health Insurance (Co Pd) 114.12
- Healih Insurance Payable -114.12
Health Insurance Payable -66.83
Dental Insurance Payable “7,98
Vision Insurance “1.41
Long Term Disability “19.67
Salaries & Wages 2.58
Life Insurance Payable -2.58
40 i(k} Payable -232.00
Auto and Truck Expenses 39.78
Payroll Liabilities -107.00
Innovative Construction Solutions:Duif Plaza PetSmart - Ames Payroll Taxes 71,92
Payroll Liabilities -71,92
Payroll Liabilities -71.92
Innovative Construction Solutions:Duff Plaza PetSmart - Ames Payroll Taxes 16.82

Page 3 of 17
 

10:51 AM

Ryan's Electrical Services, LLC

 

 

 

onamiee Deposit Detail
May 2020
Type Num Date Name Account Amount
Payroll Liabilities -16.82
Payroll! Liabilities ~16.82
Payroll Liabilities “39.00
Innovative Construction Solutions: Buff Piaza PetSmart - Ames Payroll Taxes 26.68
Payroli Liabilities -28.68
*Direct Deposit Liabilities -637.15
TOTAL 0.00
Paycheck BB3231 05/29/2020 Lange, Randy L US Bank - PPP 0.00
Innovative Construction Solutions:Duff Plaza PetSmart - Ames Jeb Labor 860.00
Direct Health insurance {Co Pd) 81.85
Health Insurance Payable 81.85
Health Insurance Payable 66.83
Dental Insurance Payable 7.35
Vision Insurance -3.36
Short Term Disability 8.48
Long Term Disability “11.89
Salaries & Wages 2.16
Life Insurance Payable 2.16
401(k) Payable -25.80
Auto and Truck Expenses 42.00
Payroll Liabilities 65.00
Innovative Construction Solutions: Duff Plaza PetSmart - Ames Payroll Taxes 53,32
Payroll Liabilities 6332
Payrall Liabilities -63.32
Innovative Construction Solutions:Dulf Plaza PetSmart - Ames Payroll Taxes 1247
Payroll Liabilities -12.47
Payrell Liabilities “12.47
Payroll Liabilities -36.00
Innovative Construction Solutions:Duff Plaza PetSmart - Ames Payrefl Taxes 19.78
Payroll Liabilities -19.78
*Direct Deposit Liabilities -610.89
TOTAL 0.00
Paycheck DD3232 05/29/2020 Malone, Chad M US Bank - PPP 0.60
Innovative Construction Solutions:Duif Plaza PetSmart - Ames Job Labor 98¢.00
Direct Heaith Insurance (Co Pd} 1.91

Page 9 of 17
 

10:51 AM

Ryan's Electrical Services, LLC

 

 

 

 

om Deposit Detail
May 2020
Type Num Date Name Account Amount
Health Insurance Payable “1.91
Health Insurance Payable -113.09
Short Term Disability -4.62
Long Term Disability 443
Salaries & Wages 2.37
Life Insurance Payable 2.37
401(k) Payable +2940
Auto and Truck Expenses 56.84
Payroll Liabilities -69.00
Innovative Construction Solutions:Duff Plaza PetSmart - Ames Payroll Taxes 60.76
Payroll Liabilities -60.78
Payroll Liabilities ~60.76
Innovative Construction Solutions: Duff Plaza PetSmart - Ames Payroll Taxes 14.21
Payroll Liabilities -14.21
Payroll Liabilities -14.21
Payroll Liabilities -42.00
Innovative Construction Solutions: Duff Plaza PetSmart - Ames Payroll Taxes 22.54
Payroll Liabilities -22.54
*Direct Deposit Liabilities 699.33
TOTAL 0.00
Paycheck BD3233 05/29/2020 Mangano, Bill J US Bank - PPP 0.00
Salaries & Wages 288.46
Payroll Expenses 1,153.85
Direct Health Insurance (Go Pd) 46.92
Health Insurance Payable -46.92
Health Insurance Payable -66.83
Short Term Disability -8.48
Salaries & Wages 2.58
Life Insurance Payable 2,58
Auto and Truck Expenses 107.71
Payroll Liabilites -148.00
Payroll Taxes 89.42
Payroll Liabilites -89.42
Payroll Liabilities 89.42
Payroll Taxes 20,92
Payrall Liabilities -20,92
Payroll Liabilities -20.92

Page 10 of 17
 

10:51 AM

Ryan's Electrical Services, LLC

 

 

om Deposit Detail
May 2020
Type Num Date Name Account Amount
Payroll Liabilities -63.00
Payroll Taxes 30.16
Payroll Liabilities -30.16
*Direct Deposit Liabilities “1,148.37
TOTAL 0.00
Paycheck DD3234 05/29/2020 Mangano, Bob W US Bank - PPP 0.00
Salaries & Wages 125.00
Matt Christianson: WO#2826 - Bathroom rough-in - Altoona Job Labor 175.00
Cinch Home Services (Former XC Home Serv):WO#2827-SCCN51 E496C4—Josh Luecht Job Labor 25,00
Koester Construction Company Inc.:\WDM Valley Junction Activity Center Ph 3B Job Labor 175.00
Bergstrom Construction Inc.:Lincoin HS Sm Gym & Classrooms Rena Job Labor 500.00
Salaries & Wages 237
Life Insurance Payable -2.37
401(k) Payable -20.00
Payroll Liabilities 53.00
Payroll Taxes 7.75
Matt Christianson: WO#2826 - Bathroom rough-in - Altoana Payroll Taxes 10.85
Cinch Home Services (Former XC Home Serv): WO#2827-SCCNS1E496C4-Josh Luecht Payroll Taxes 1.56
Koester Construction Company inc.: WDM Valley Junction Activity Center Ph 3B Payroll Taxes 10.85
Bergstrom Construction Inc.:Lincoln HS Sm Gym & Classrooms Reno Payroll Taxes 37.00
Payroll Liabilities -62.00
Payroll Liabilities 62.00
Payroll Taxes 1.81
Matt Christianson: WO#2826 - Bathroom rough-in ~ Altoona Payroll Taxes 2.54
Cinch Home Services (Former XC Home Serv):-WO#2827-SCCN51E496C4-Jesh Luecht Payroll Taxes 0.36
Koester Construction Company Inc.: WDM Valley Junction Activity Center Ph 3B Payroll Taxes 2.54
Bergstrom Construction Inc.:Lincoln HS Sm Gym & Classrooms Reno Payroll Taxes 7.25
Payroll Liabilities -14.50
Payroll Liabilities -14.50
Payroll Liabilities 41.00
Payroll Taxes 2.86
Matt Christianson: WO#2826 - Bathroom rough-in - Altoona Payroll Taxes 4.03
Cinch Home Services (Former XC Home Serv}:WO#2827-SCCN51E496C4-Josh Luecht Payrall Taxes 0.88
Koester Construction Company Inc..WDM Valley Junction Activity Center Ph 3B Payroll Taxes 4.03
Bergstrom Construction Inc.:Lincoln HS Sm Gym & Classrooms Reno Payroll Taxes 11.60
Payroll! Liabilities -23.00
*Direct Deposit Liabilities -809.50

 

Page 14 of 17
 

10:51 AM Ryan's Electrical Services, LLC

 

 

 

“mm” Deposit Detail
May 2020
Type Num Date Name Account Amount
TOTAL 0.00
Paycheck DD3235 05/29/2020 Sams, Justin A US Bank - PPP 0.00
Two Rivers Group, Inc.:Urbandale High Schoel Gym Reno Job Labor 840.00
Payroll Liabilities -78.00
Two Rivers Group, Inc.:Urbandale High School Gym Reno Payroll Taxes 52.08
Payroll Liabilities 52.08
Payrel! Liabilities -52.08
Two Rivers Group, Inc.: Urbandale High School Gym Reno Payrclt Taxes 12.18
Payroll Liabilities -12.18
Payroll Liabilities -12.18
Two Rivers Group, Inc.:Urbandale High Schoal Gym Reno Payrell Taxes 1.74
Payroll Liabilities “1.74
Payroll Liabilities -35.00
Two Rivers Group, Inc.:Urbandale High School Gym Reno Payroll Taxes 19.32
Payroll Liabilities -19.32
*Direct Deposit Liabilities 662.74
TOTAL 0.00
Paycheck DD3236 05/29/2020 Satterlee, Scott A US Bank - PPP 0.00
Salaries & Wages 808.25
L.wJ's Neighborhood Bar & Grill WO#2828 - Tshcot ceiling fan Job Labor 39.75
Salaries & Wages 212.00
Direct Health Insurance (Co Pd) 103.05
Health insurance Payable -103.05
Health insurance Payable 66.83
Long Tarm Disability 11.15
Salaries & Wages 2.58
Life Insurance Payable -2.58
Payroll Liabilities ~82.00
Payroll Taxes 63.26
L's Neighborhood Bar & Grill: WO#2828 - Tshoot cetling fan Payroll Taxes 2,46
Payroll Liabilities “65.72
Payroll Liabilities ~65.72
Payroll Taxes 14.79
L.J's Neighborhood Bar & Grill: WO#2828 - Tshoot ceiling fan Payroll Taxes 0.53
Payroll Liabilities “15.37

Page 12 of 17
 

10:51 AM

Ryan's Electrical Services, LLC

 

 

or7i20 Deposit Detail
May 2020
Type Num Date Name Account Amount
Payroll Liabilities -15.37
Payroll Liabilities 49.00
Payroll Taxes 23.47
LJ's Neighborhood Bar & Grill WO#2828 - Tshoot ceiling fan Payrell Taxes 0.91
Payralt Liabilities -24.38
“Direct Deposit Liabilities -§25.00
*Direct Deposit Liabilities -244,93
TOTAL 0.00
Paycheck DD3237 05/29/2020 Schutte, Jeff A US Bank - PPP 0.00
Apex Construction Solutions, Inc.:Camp Dodge M-05 Alterations Job Labor 183.00
Apex Construction Solutions, inc.:Gamp Dodge M-05 Alterations Job Labor 152.50
Apex Construction Solutions, Inc.:Camp Dodge M-05 Alterations Job Labor 244.00
Apex Construction Solutions, Inc..-Camp Dodge M-05 Alterations Job Labar 61.00
Apex Construction Solutions, Inc.:Camp Dodge M-05 Alterations Job Labor 91.50
Apex Consiruction Solutions, In¢.:;MeDonald's Pella Interior Remodel Job Labor 213.50
Apex Construction Solutions, Inc.:MeDonald's Peila Interior Remodel Job Labor 183.00
Midland Manufacturing Co.:\WO#2824 - Replace breaker Job Labor 30,50
Direct Health Insurance (Co Pd) 75.52
Health Insurance Payable +7552
Health Insurance Payable -202.85
Dental Insurance Payable -16.63
Vision Insurance “3.36
Short Term Disability 7.39
Long Term Disability “12.88
Salaries & Wages 2.58
Life Insurance Payabie 2.58
401(k) Payable -69.54
Salaries & Wages 125.00
Auto and Truck Expenses 39.19
Payroll Liabilities -91.00
Apex Construction Solutions, In¢.:;Camp Dodge M-05 Alterations Payroll Taxes 11.35
Apex Construction Solutions, Inc..;Camp Dodge M-05 Alterations Payroll Taxes. 9.45
Apex Construction Solutions, Inc.:Gamp Dodge M-05 Alterations Payroll Taxes 15.13
Apex Construction Solutions, Inc.:Camp Dodge M-05 Alterations Payroll Taxes 3.78
Apex Construction Solutions, Inc.:;Camp Dodge M-05 Alterations Payroll Taxes 5.67
Apex Construction Solutions, inc.:McDonaid's Palla Interior Remodel Payroll Taxes 13.24
Apex Construction Solutions, Inc.:McDonald's Pella Interior Remodel Payroll Taxes 11.34

Page 13 of 17
 

10:51 AM

Ryan's Electrical Services, LLC

 

O7I17/20
Deposit Detail
May 2020
Type Num Date Name Account Amount
Midland Manufacturing Co..WO#2824 - Replace breaker Payroll Taxes 1.89
Payroll Taxes 7.75
Payroll Liabilities -79.60
Payroll Liabilities -79.80
Apex Construction Solutions, Inc.:;Camp Dodge M-05 Alterations Payroll Taxes 2.66
Apex Construction Solutions, Inc.:Camp Dodge M-05 Alterations Payroll Taxes 2.21
Apex Construction Solutions, Inc.:Camp Dodge M-05 Alterations Payroll Taxes 3.54
Apex Construction Solutions, Inc.:Camp Dodge M-05 Alterations Payroll Taxes 0.88
Apex Construction Solutions, Inc.:Camp Dodge M-O5 Alterations Payroll Taxes 1.33
Apex Construction Solutions, Inc.:McDonald's Pella Interior Remodel Payroll Taxes 3.10
Apex Construction Solutions, Inc.:McDonald's Pella Interior Remodel Payroll Taxes 2.65
Midland Manufacturing Co..WO#2824 - Replace breaker Payroll Taxes 0.44
Payroll Taxes 1.81
Payroll Liabilities -18.62
Payroll Liabilities -18,62
Payrall Liabilities -65.00
Apex Construction Solutions, Inc.:;Camp Dodge M-05 Alterations Payroll Taxes 4,22
Apex Construction Solutions, Inc.:Camp Dodge M-05 Alterations Payroll Taxes 3.51
Apex Construction Solutions, Inc.:Camp Dodge M-05 Alterations Payroll Taxes 5.61
Apex Construction Solutions, Inc.:Camp Dodge M-05 Alterations Payroll Taxes 1.40
Apex Construction Solutions, In¢.:Camp Dodge M-05 Alterations Payroll Taxes 2.10
Apex Construction Solutions, Inc.:McDonaid's Pella Interior Remodel Payroll Taxes 4.91
Apex Construction Sclutions, Inc.:McDonaid's Pella Interior Rernodel Payroll Taxes 421
Midland Manufacturing Co.:WO#2824 - Replace breaker Payroll Taxes 0.70
Payroll Taxes 2.87
Payroll Liabilities -29,53
*Lirect Deposit Liabilities -786.32
TOTAL 0.00
Paycheck DD3238 05/29/2020 Snyder, Jerad R US Bank « PPP 0.00
Innovative Construction Solutions:Duff Plaza PetSmart - Ames Job Labor 484,00
Summit Commercial Construction:SM0098 Beacon Hill Job Laber 4116.00
Payroil Liabilities -27.00
Innovative Construction Solutions: Duff Plaza PetSmart - Ames Payroll Taxes 28.77
Summit Commercial Construction:SM0088 Beacon Hill Payroll Taxes 7.19
Payroil Liabilities -35.96
Payrall Liabilities -35.96
Innovative Construction Solutions:Duif Plaza PetSmart - Ames Payroll Taxes 6.73

Page 14 of 17
 

10:51 AM

Ryan's Electrical Services, LLC

 

  

 

07/17/20
Deposit Detail
May 2020
Type Num Date Name Account Amount
Summit Commercial Construction:SM0098 Beacon Hill Payreli Taxes 1.68
Payroll Liabilities 8.41
Payroll Liabilities 8.41
Payroll Liabilities -22.00
Innovative Construction Solutions: Duff Plaza PetSmart - Ames Payroll Taxes 10.67
Summit Commercial Consiruction:SM0098 Beacon Hill Payroll Taxes 2.07
Payroll Liabilities -13.34
*Direct Deposit Liabilities 486.63
TOTAL 0.00
Paycheck DD3239 05/29/2020 Synytsya, Oleksandr S US Bank - PPP 0.00
Apex Censtruction Solutions, In¢.:McDonald's Pella Interior Remedel Job Labor 157.50
Apex Construction Solutions, Inc..;Gamp Dodge M-05 Alterations Job Labor 202.50
Salaries & Wages 180.00
Direct Health Insurance (Co Pd) 19,98
Health Insurance Payable ~19.98
Health Insurance Payable -66.83
Dental Insurance Payable -7,.94
Vision Insurance -1.41
Salaries & Wages 2.42
Life Insurance Payable “2.42
Auto and Truck Expenses 27.93
Payroil Liabilities -15.00
Apex Construction Solutions, In¢.:McDonakd's Pella Interior Remodel Payroll Taxes 9.76
Apex Construction Sclutions, Inc.:Camp Dadge M-05 Alterations Payroll Taxes 12.56
Payroll Taxes 11.16
Payroll Liabilities -33.48
Payroil Liabilities -33.48
Apex Construction Solutions, Inc.:McDonald's Pella Interior Remodel Payroil Taxes 2.28
Apex Consiruciion Solutions, inc.:Camp Dodge M-05 Alterations Payroll Taxes 2.94
Payroll Taxes 2.61
Payrall Liabilities -7.83
Payroll Liabilities -7.83
Payroll Liabilities ~21.00
Apex Construction Solutions, Ine.:!McDonald's Pella Interior Remodel Payroll Taxes 3.62
Apex Construction Solutions, Ine.:Camp Dodge M-O5 Alterations Payroll Taxes 4.66
Payroll Taxes 4.14
Payroll Liabilities -12.42

Page 15 of 17
 

10:51 AM

Ryan's Electrical Services, LLC

 

 

 

 

 

ones Deposit Detail
Type Num Date Account Amount
*Direct Deposit Liahiiities -414.44
TOTAL 0.00
Paycheck DD3240 05/29/2020 Vos, Norman US Bank - PPP 0.00
Salaries & Wages 140.00
Salaries & Wages 1.29
Life Insurance Payable -1.29
Payroll Taxes 8.68
Payrolt Liabilities -8.68
Payroll Liabilities 8.68
Payroll Taxes 2.03
Payrcli Liabilities =2.03
Payroll Liabilities -2.03
Payroll Taxes 0.84
Payroll Liabilities -0.84
Payroll Taxes 3.22
Payrol! Liabilities 3.22
*Direct Deposit Liabilities -129.29
TOTAL 0.00
Paycheck DD3241 05/29/2020 Wulkow, Chris D US Bank - PPP 0.00
Salaries & Wages 1,634.62
Aute and Truck Expenses 72.73
Auto and Truck Expenses 1,022.64
Payroll Liabilities -161.00
Payroil Taxes 101.34
Payroll Liabilities -101.34
Payroll Liabilities 101.34
Payroll Faxes 23.70
Payroll Liabilities -23.70
Payroll Liabilities -23.70
Payroll Liabilities -88.00
*Direct Deposit Liabilities 2,355.95
TOTAL 0.00
Paycheck DD3242 05/29/2020 Zehner, Craig A US Bank - PPP 6.60

Page 16 of 17
 

10:51 AM
07/17/20

TOTAL

Type

Nura

Date

Ryan's Electrical Services, LLC

Deposit Detail
May 2020

Name

Account

Salaries & Wages

Health Insurance (Co Pd)
Heaith Insurance Payabie
Health Insurance Payabie
Dental Insurance Payable
Vision Insurance

Salaries & Wages

Life Insurance Payable
Auto and Truck Expenses
Payroll Liabilities

Payroll Taxes

Payroll Liabilities

 

Payroll Liabilities
Payroll Taxes
Payroll Liabi

 

Payroll Liabilities
Payroll Liabilities
“Direct Deposit Liabilities

Amount

1,730.77
59.19
-53.19
-119.23
“7.85
“1.41
2.58
-2.68
1,000.00
-266.00
107.31
-107.31
107.34
25.10
-23.10
“25.10
87.00
2,116.77
0.00

 

Page 17 of 17
11:02 AM

Ryan's Electrical Services, LLC

 

 

 

 

   

 

 

 

 

 

O7/17/20 .
Check Detail
May 2020
Type Num Date Name Item Account Paid Amount Original Amount

Liability Check 05/27/2020 QuickBooks Payroll Service US Bank - PPP 4.70
Payroll Expenses ~0,70 0.70
TOTAL -0.70 0.70
Liability Check o5/27/2020 QuickBooks Payroll Service US Bank - PPP 0.75
Payroll Expenses -0.75 0.75
TOTAL -0.75 0.75
Liability Check 05/28/2020 QuickBooks Payroll Service US Bank - PPP -21,102.37
Payroll Expenses 45,50 45,50
QuickBooks Payroll Service *Direct Deposit Liabilities -27,056.87 21,056.87
TOTAL -21,102.37 21,102.37
Liability Check ACH O5/20/2020 Internal Revenue Service Center US Bank - PPP -§,924.06
Payroll Liabilities -2,357.00 2,357.00
Payrall Liabilities =338.05 338.06
Payroll Lial -338.05 338.05
Payroil Lial -1,445.48 1,445.48
Payrail Lial =1,445.48 1,445.48
TOTAL 6,924.06 6,924,068
Liability Check ACH o5/20/2020 Internal Revenue Service Center US Bank - PPP -6,427.80
Payroll Liabilities -2, 587.00 2,587.00
Payroll Liabilities -363.08 363.98
Payroll Liabilities -363.98 363.98
-1,556.42 1,556.42
Payroll Liabilities 1,559.42 1,556.42
TOTAL 6,427.80 6,427.80
Liability Check ACH 05/20/2020 Internal Revenue Service Center US Bank - PPP ~6,456.72
Payroll Liabilities -2,543.00 2,843.00
Payroll Liabilities 370.92 370.92
Payroll Liabilities “370.92 370.92
Payroll Liabilities -1,585.94 1,585.94
Payroll Liabilities -1,586.94 1,585.94

 

Page 1 of 17
 

11:02 AM Ryan's Electrical Services, LLC

 

 

 

 

 

 

 

 

 

 

 

O7/M17/20 .
Check Detail
May 2020
Type Num Date Name Item Account Paid Amount Original Amount

TOTAL -6,456.72 6,456.72
Liability Check ACH 05/20/2020 internal Revenue Service Center US Bank - PPP -5,700.70
Payroll Liabilities =2,168.00 2,168.00
Payroll Liabilities 334.78 334.78
Payroll Lia -334.78 334.78
Payroll Liabilities ~1,431.57 1,431.57
Payroll Lia! 1,431.57 41,491.57
TOTAL -§, 700.70 §,700.70
Liability Check ACH 05/20/2020 internal Revenue Service Center US Bank - PPP -1,234.67
Payroll Lia -1,234.67 1,234.67
TOTAL -1,234.47 1,234.67
Liability Check ACH 05/20/2020 lowa Department of Revenue US Bank - PPP 8,406.22
Interest Expense 407.07 407.07
Payroll Liabilities -7,999.18 7,899.15
TOTAL -8,406.22 8,406.22
Liability Check ACH 05/29/2020 QuickBooks Payroll Service US Bank - PPP ~109.46
Payroll Expenses 91.76 1.75
QuickBooks Payrall Service -107.74 107.71
TOTAL -109.46 109.46
Check 1 05/21/2020 US Bank US Bank - PPP -20,627.87
US Bank Checking -20,627.87 20,627.87
TOTAL -20,627.87 20,627.87
Paycheck DD3217 05/29/2020 Allen, Zachary B US Bank - PPP 6.00
Innovative Construction Solutions:Duff Plaza PetSm: Labor: 1000-Raceway Job Labor 600.00 600.00
Salaries & Wages ~1.29 1.29
Life Insurance Payable 1.29 -1.29
Payroll Liabilities 59.00 -59.00
Innovative Construction Solutions:Duff Plaza PetSmi Labor: 1000-Raceway Payroll Taxes -37.20 37.20
Payrall Lia 37.20 “87.20
Payroll Liabilities 37.20 -B7.20

Page 2 of 17
 

11:02 AM

Ryan's Electrical Services, LLC

 

 

 

 

 

 

“mm Check Detail
May 2020
Type Num Date Name Item Account Paid Amount Original Amount
Innovative Construction Solutions:Duff Plaza PetSmi Labor:1000-Raceway Payroll Taxes -8.70 8,70
Payroll Liabilities 8.70 8.70
Payrcll Liabifities 8.70 8.70
22.00 -22.00
Innovative Construction Solutions: Duff Plaza PetSm: Labor: 1000-Raceway Payroll Taxes -13.80 13.80
Payroll Liabilities 13.80 -13.80
*Direct Deposit Liabilities 473.10 473.10
TOTAL 0.00 0.00
Paycheck BD3218 05/29/2020 Atwood, Alan R US Bank - PPP 0.00
Salaries & Wages -865.38 865.38
Health Insurance Payable 66.83 -66.83
Vision Insurance 1.441 -1.41
Dental Insurance Payable 7.95 7,95
Short Term Disability 5.09 6.09
Long Term Disability 11.40 -11.40
Direct Health Insurance (Co Pd) 42.18 42,18
Health Insurance Payable 42.18 42.18
Auto and Truck Expenses -§8.93 68.93
Payroll Liabilities $9.00 $9.00
Payroll Taxes 53.66 53.66
Payroll Liabilities 53.66 -53.66
Payroll Liabilities 53.66 53.66
Payrail Taxes =12.55 12.55
12.55 “12.85
12.55 -12.65
Payroll Liabilities 37.00 -37.00
Payroll Taxes ~19.90 19.90
Payrall Liabilities 18.90 ~19,80
*Direct Deposit Liabilities 669.42 669.42
TOTAL 0.00 0.60
Paycheck DD3219 05/29/2020 Clark, Travis B US Bank - PPP 0.00
Innovative Construction Solutians:Duff Plaza - Home Labor:1000-Raceway Job Labor -783.00 783.00
Innovative Construction Solutions:Duff Plaza PetSmi Labor:1000-Raceway Job Labor -189.00 189.00
Summit Commercial Construction:SM0098 Beacon t Labor:9996-Other Labor Job Labor -108.00 108.00
Summit Commercial Construction:SMQ098 Beacon | Labor:9996-Other Labor Job Labor -162.00 162.00
Direct Health Insurance (Co Pe) 5.10 5.10
Health Insurance Payable 5.10 5.10
Health Insurance Payable 57.84 -57.84

Page 3 of 17
 

11:02 AM

O7/17/20

Ryan's Electrical Services, LLC

 

TOTAL

TOTAL

 

 

Check Detail
May 2020
Type Num Date Name Item Aecount Paid Amount Original Amount
Dental Insurance Payable 7.95 “7.95
Salaries & Wages “2,382 2.32
Life Insurance Payable 2,32 -2.32
Auto and Truck Expenses. -56.19 56.19
Payroll Liabilities 176.00 -176.00
Innovative Construction Solutions:Duff Plaza - Home Labor:1000-Raceway Payroll Taxes 48,54 48,54
Innovative Construction Solutions:Duff Plaza PetSmi Labor: 1000-Raceway Payroll Taxes 11.72 11.72
Summit Commercial Construction:SM0098 Beacon ] Labor:9996-Other Labor Payroll Taxes =16.74 18.74
Payroll Liabilities 77.06 -77.00
Payroll Liabitities 77.00 -77,00
Innovative Gonsiruction Solutions:Duff Plaza - Home Labor:1000-Raceway Payroll Taxes -11.38 11,35
Innovative Construction Solutions:Duff Plaza PetSm: Labor:1000-Raceway Payrall Taxes 2.74 2.74
Summit Commercial Construction:SMG098 Beacon | Labor:9996-Other Labor Payroll Taxes 3.91 3.91
Payroll Liabilties 18,00 -18.00
Payroll Liabilities 18.00 =18.00
Payroll Liabilities 56.00 -56.00
Innovative Construction Solutions:Duff Plaza - Home Labor:1000-Raceway Payroll Taxes -18.01 18.01
Innovative Construction Solutions:Duff Plaza PetSmi Lebor:1000-Raceway Payroll Taxes 4.35 4.35
Summit Commercial Construction:SMG098 Beacon  Labor:8996-Other Labor Payroll Taxes 6.21 6.21
Payroll Liabilities 28.57 “28.57
*Direct Deposit Liabilities 805.40 -$05.40
0.00 0.00
Paycheck DD3220 05/29/2020 Dotzenrod, Harley N US Bank - PPP 9.06
Salaries & Wages -720.00 720.00
Salaries & Wages +155 1.55
Life Insurance Payable 1.56 +7,55
401(k) Payabie 5.72 6.72
Payroll Liabilities 64.00 64.00
Payroll Taxes 44,64 44.64
Payroll Liabilities 44,64 44.64
Payroll Liabilities 44,64 44.54
Payroll Taxes -10.44 10.44
Payroll Liabilities 10.44 =10.44
Payroll Liabilities 10.44 -10.44
Payroll Liabilities 29.00 29.00
Payroll Taxes -16.56 16.56
Payroll Liabilities 16.56 ~16.56
*Direct Deposit Liabilities 566.20 -566.20
0.00 0.00

Page 4 of 17
 

11:02 AM

Ryan's Electrical Services, LLC

 

 

 

 

“me Check Detail
May 2020
Type Num Date Name [tem Account Paid Amount Original Amount
Paycheck DD3221 05/29/2020 Etten, Brenden J US Bank - PPP 0.00
Auto and Truck Expenses -90.¢00 90.00
“Direct Deposit Liabilities 90.00 -90,00
TOTAL 0.00 0.00
Paycheck DD3222 05/29/2020 Etten, Carrie M US Bank - PPP 0.00
Salaries & Wages 846.15 846.15
Health Insurance (Co Pd) ~93.14 93.14
Health insurance Payable 93.14 -93.14
Salaries & Wages =2.22 2.22
Life Insurance Payable 2.22 2.22
401fk} Payable 42,31 42.34
Aute and Truck Expenses 40.00 40.00
Payroll Liabilities 61.00 61.00
Payroll Taxes -52.46 52.46
Payroll Liabilities 52.46 -52.46
Payroll Liabilities 52.46 62,46
Payroll Taxes =12.27 12.27
Payroll Liabilities 12.27 “12.27
Payroll Liabilities 12,27 12.27
Payroll Liabilities 34.00 -34.00
Payroll Taxes -19.46 19.46
Payroll Liabilities 19.46 -19.46
"Direct Depast Liabitties 75,00 -75.00
“Direct Deposit Liabilities 609.11 -609.71
TOTAL 0.00 9.00
Paycheck DD3223 06/29/2020 Etten, Ryan J US Bank - PPP 0.00
Salaries & Wages -2,884.62 2,884.62
Health Insurance (Co Pd) -239,34 239,34
Health Insurance Payable 239,34 =239,34
Salaries & Wages -2.58 2.58
Life Insurance Payable 2.58 2.58
Payroll Liabilities 422.00 422.00
Payroll Taxes. -178.84 178.84
Payrall Liabilities 178.54 =178.84
Payroll Liabilities 178.84 -178.84
Payroll Taxes 41.82 41.82
Payroll Liabilities 41.82 41.82

Page 5 of 17
 

11:02 AM

Ryan's Electrical Services, LLC

 

 

 

 

eames Check Detail
May 2020
Type Num Date Name item Account Paid Amount Original Amount
41.82 41.82
17300 -173,00
*Direct Deposit Liabilities 2,068.96 2,068.96
TOTAL 0.00 9.00
Paycheck BD3224 05/29/2020 Finn, Brittany L US Bank - PPP 0.00
Salaries & Wages -350,00 360.00
401(k) Payable 10.50 -10.50
Payroll Liabilities 28.00 -28.00
Payroll Taxes -21.70 21.70
Payroll Liabilities 21.70 -21.70
Payroll Liabilities 21.70 -21.70
Payroll Taxes 5.07 5.07
Payroll Liabilitias 5.07 5.07
Payroll Liabilities 5.07 “8,07
Payroll Liabilities 9.00 “9.00
Payroll Taxes 8.06 §.05
Payroll Liabilities 8.05 -8.05
*Direct Deposit Liabilities 275,73 -275.73
TOTAL 0.00 0.00
Paycheck DD3225 05/29/2020 Hammer Jr, Dennis W US Bank - PPP 0.00
Brian Hal: WO#2829 - Fix (3) Switches Labor:S9996- Service Labor Job Labor 80.00 90.00
Development Services Corp. (R&R Realty):Interstate Labor:9996-Other Labor Job Labor -120.60 120.00
Salaries & Wages 490.00 690.00
Apex Construction Solutions, Ine.:Camp Dodge M-0! Labor: 1000-Raceway Job Labor -60.00 $0.00
Matt Christianson:WO#2830 - Bathroom add @ Arre Labor:S9996- Service Labor Job Labor -240,00 240,00
Short Term Disabiity 5.54 5.64
Long Term Disability 10.78 -10.78
Salaries & Wages -2.58 2.58
Life Insurance Payabie 2.58 -2.58
4041(k) Payable 149.29 149.39
Job Labor -200.00 200.00
Payroll Liabilities 211.00 -211.00
Brian Hall: WO#2829 - Fix (3) Switches Labor. $9996- Service Labor Payroll Taxes 5.58 6,58
Development Services Corp. (R&R Realty):Interstat: Labor:9996-Other Labor Payrall Taxes “7,44 7.44
Payrall Taxes 42,78 42.78
Apex Construction Solutions, Inc.:Gamp Dodge M-0! Labor:1000-Raceway Payroll Taxes -3.72 3.72
Matt Christianson; WO#2830 - Bathroom add @ Ami Labor:S9098- Service Labor Payroll Taxes -14.88 14.88
Payroll Taxes -12.40 12.40

Page 6 of 17
 

11:02 AM

Ryan's Electrical Services, LLC

 

 

 

ve Check Detail
May 2020
Type Num Date Name Item Account Paid Amount Original Amount
Payroli Liabilities 86.80 -86.80
Payrol Liabilities 86.80 86.80
Brian Hall: WO#2829 - Fix (3) Switches Labor:S9996- Service Labor Payroll Taxes -1.30 1.30
Development Services Carp. (R&R Reailty):|nterstat Labor:9996-Cther Labor Payrall Taxes “1.74 1.74
Payroll Taxes -70.01 10.01
Apex Construction Solutions, Inc.:Camp Dedge M-0! Labor:1000-Raceway Payroll Taxes -0.87 0.87
Mait Christianson: WO#2830 - Bathroom add @ Ami Labor:-S9996- Service Labar Payroll Taxes -3.48 3.48
Payrall Taxes =2.90 2.90
Payroll Liabilities 20,50 “20,30
Payroll Liabilities 20.30 ~20.30
Payroll Liabilities 86.00 ~86.00
Brian Hak:WO#2829 - Fix (3} Switches Labor:S9996- Service Labor Payroll Taxes 2.07 2.07
Development Services Corp. (R&R Realty}:Interstaty Labor-9996-Other Labor Payroll Taxes -2,.76 2.76
Payroll Taxes -15.87 15.87
Apex Construction Solutions, Inc.:Camp Dodge M-0! Labor:1000-Raceway Payroll Taxes -1.38 4.38
Matt Christianson:WWO#2830 - Bathroom add @ An Labor:S9996- Service Labor Payroll Taxes +§,52 5.52
Payroll Taxes 4,60 4.60
Payroll Liabilities 32,20 -32.20
*Direct Deposit Liabilities $30.19 -830.19
TOTAL 0.00 0.00
Paycheck pp3226 05/29/2020 Harryman, Jeffrey US Bank - PPP 9.00
Koester Construction Company Inc.: WDM Valley Ju: Labor. 1000-Raceway Job Labor -96,00 96.00
Bergstrom Construction Inc.:Lincoln HS Sm Gym & ' Labor: 7000-Raceway dob Labor 928.00 928.00
Salaries & Wages -256.00 256.00
Auto and Truck Expenses ~93.66 93.66
Payroll Liabilities 1719.00 -118.00
Koester Construction Company Inc.:WDM Valley Jur Labor: 1000-Raceway Payroll Taxes -5,95 5.95
Bergstrom Construction Inc.:Linceln HS Sm Gym & : Labor. 1000-Raceway Payroll Taxes -57.54 57.64
Payroll Taxes. ~15.87 15.87
Payroll Liabilities 79.36 -78.36
Payroll Liabilities 79.36 -73.36
Koester Construction Company Inc. WDM Valley Jur Labor: 1000-Raceway Payroll Taxes. -1,39 1.39
Bergstrom Constnuction Ine.:Lincoln HS Sm Gym & ' Labor: 7000-Raceway Payroll Taxes =13.46 13.46
Payroll Taxes. 3.71 3.71
Payroll Liabilities 18,66 =18.56
Payroll Liabilities 18.58 -18.56
Payroll Liabilities 64.00 -64,00
Koester Construction Company Inc..WDM Valley Jin Labor. 1000-Raceway Payroll Taxes -2.21 2.21
Bergstrom Construction Inc.:Lincoln HS Sm Gym & : Labor, 1000-Raceway Payroll Taxes -21.34 21.34
Payroll Taxes -5.89 5.89

Page 7 of 17
 

11:02 AM

Ryan's Electrical Services, LLC

 

 

 

vans Check Detail
May 2020
Type Num Date Name Item Account Paid Amount Original Amount
Payroil Liabilities 20.44 -29.44
“Direct Deposit Liabilities 1,002.74 ~1,092.74
TOTAL 0.00 0.00
Paycheck DD3227 05/29/2020 Howell, Scott F US Bank - PPP 6.00
Innovative Construction Solutions:Duff Plaza PetSm: Labor:1000-Raceway dob Labor -600.00 600,00
Salaries & Wages -400.00 409.00
Health Insurance Payable 66.83 -66,.83
Direct Haalth Insurance (Co Pd) 88.72 88.72
Health Insurance Payable 88.72 88.72
Salaries & Wages 2.48 2.48
Life Insurance Payabie 2.48 2.48
401(k) Payable 40,00 40,00
Payroll Liabitities 96.00 -96,00
Innovative Construction Solutions-Duff Plaza PetSm: Labor:1000-Raceway Payroll Taxes 37.20 37,20
Payroll Taxes -24.80 24.80
Payroll Liabilities 62.00 62.00
Payroll Liabilities 62.00 2.00
Innovative Construction Solutions:Duff Plaza PetSmi Labor:1000-Raceway Payrall Taxes -8.70 8.70
Payroll Taxes -6.80 §.80
Payroll Liabilities 14.50 -14.50
Payroll Liabilities 14.50 =14.50
Payroll Liabilities 42.00 +42.00
Innovative Construction Solutions:Duff Plaza PetSm:i Labor:1000-Raceway Payrell Taxes -13.80 13.80
Payroll Taxes $.20 9.20
Payroll Liabilities 23.90 -23.00
*Direct Deposit Liabilities 678.67 678.67
TOTAL 0.00 0.00
Paycheck DD3228 05/29/2020 Johnson, Chadrick O US Bank - PPP 0.06
Two Rivers Group, Inc.:Urbandale Hig School Gym Labor:1000-Raceway Job Labor -860.00 860,00
Salaries & Wages -2.16 2,16
Life Insurance Payable 2.16 -2.16
401(k) Payable 26,80 =25.80
Payroll Liabilities 65.00 -65.00
Two Rivers Group, Inc.:Urbandale High School Gym Labor. 1000-Raceway Payroll Taxes -53.32 53.32
Payroll Liabilities 43.32 -53.32
Payroll Liabilities 53.32 -53,.32
Two Rivers Group, Inc.:Urbandale High School Gym Labor-1000-Raceway Payroll Taxes -12.47 12.47
Payroll Liabilities 12.47 12.47

Page 8 of 17
 

71:02 AM

Ryan's Electrical Services, LLC

 

 

 

 

“me Check Detail
May 2020
Type Num Date Name [tem Account Paid Amount Griginal Amount
Payrall Liabilities 12.47 12.47
Payroll Liabilities 46.06 48.00
Two Rivers Group, Inc.;Urbandale High School Gym Labor:1000-Raceway Payroll Taxes 19.78 19.78
Payroll Liabitities 19.78 -19,78
*Direct Deposit Liabilities 657.41 -657.41
TOTAL 0.00 0.00
Paycheck DD3229 05/29/2020 Johnson, Matthew L US Bank - PPP 0.60
Koester Construction Company tnc.: WDM Valley Jur Labor:1000-Raceway Job Labor -43,50 43.50
Bergstrom Construction Inc.:Lincoin HS Sm Gym & : Labor:1000-Raceway Job Labor -636.50 536.50
Payroll Liabilities 57.00 5700
Koester Construction Company Inc.: WDM Valley Jur Labor: 1000-Raceway Payroll Taxes. =2,70 2.70
Bergstrom Construction Inc.:Lincoin HS Sm Gym & : Labor:1000-Raceway Payroll Taxes =33,26 33.26
Payrol! Liabilites 35.96 -35.96
Payroll Liabilities 35.96 -35.96
Koester Construction Campany Inc.:W/DM Valley Jui Labor.1000-Raceway Payroll Taxes 0.63 0.63
Bergstrom Construction Inc.:Lincoln HS Sm Gym & ' Labor:1000-Raceway Payroll Taxes “7,78 7.78
Payroll Liabilities 841 3.41
Payroll Liabilities 8.41 8.41
Payroll Liabilities 21.00 -21.00
Koester Construction Company Inc.:WDM Valley Ju Labor:1000-Raceway Payroll Taxes -1.00 1.00
Bergstrom Construction Inc.:Lincaln HS Sm Gym & | Labor:1000-Raceway Payroll Taxes -12.34 12.34
Payrall Liabilities 73.34 -13.34
“Direct Deposit Liabilities 457.03 457.63
TOTAL 6.50 0.60
Paycheck DD3230 65/29/2020 = Jordan, Don K US Bank - PPP 0.09
Innovative Construciion Solutions:Duff Plaza PetSm: Labor: 1000-Raceway Jeb Labor -1,760.00 1,160.60
Direct Health Insurance (Go Pd} -114.12 114.12
Health Insurance Payable 114.12 -114.12
Health Insurance Payable 66.83 -66.83
Dental Insurance Payable 7.98 -7.98
Vision Insurance 144 1.41
Long Term Disability 19.67 -19.67
Salaries & Wages -2.58 2.58
Life Insurance Payable 2.58 -2.58
401(k) Payable 232.00 -232.00
Auto and Truck Expenses -39.78 39.76
Payrail Liabilities 107.00 +107.00
Innovative Construction Solutions:Duff Plaza PetSm: Labor:1000-Raceway Payroll Taxes -71.82 71.92

Page 9 of 17
 

11:02 AM

Ryan's Electrical Services, LLC

 

 

 

 

 

 

one Check Detail
May 2020
Type Num Date Name [term Account Paid Amount Original Amount
7192 -71.92
Payroll Liabilities 71.82 71,92
Innovative Construction Solutions:Duff Plaza PetSm: Labor: 1000-Raceway Payroll Taxes -16.82 16,82
Payroll Liabilities 16.82 -18,82
Payroll Liabitities 16.82 “16,82
Payroll Liabilities 39,00 ~39.00
Innevative Construction Salutions:Duff Plaza PetSm: Labor:1000-Raceway Payroll Taxes -26.68 26.68
Payroll Liabilities 26.68 -26.68
*Direct Deposit Liabilities 637.15 ~637.15
TOTAL 0.00 0.00
Paycheck DDS231 05/29/2020 Lange, Randy L US Bank - PPP 0.00
Innovative Construction Solutions:Duff Plaza PetSmi Labor:1000-Raceway Job Labor -660.00 860,00
Direct Health Insurance (Co Pd) 81.85 81.85
Health Insurance Payabie 81.85 81.85
Health Insurance Payable 66.83 -66.83
Dental Insurance Payable 7.95 -7,.95
Vision Insurance 3.36 3.36
Short Term Disability 8.49 8.49
Long Tarm Disability 11.89 -11.88
Salaries & Wages 2.16 2.16
Life Insurance Payable 2.16 -2.16
401(k) Payable 25.80 -25.80
Auto and Truck Expenses 42.00 42.00
Payroll Liabilities 65.00 65,00
Innovative Construction Solutions:Duff Plaza PetSm: Labor. 1000-Raceway Payroll Taxes -63,32 53.82
Payroll Liabilities 53.32 -53.32
Payrall Liabilities 53.32 53.32
Innovative Construction Solutions:Duff Plaza PetSmi Labor:1000-Raceway Payroll Taxes -12.47 12.47
Payroll Liabilities 12.47 =12.47
Payroll Liabilities 12.47 -12.47
Payroll Liabilities 36.00 36.00
Innovative Construction Solutions:Duff Plaza PetSmi Labor:1000-Raceway Payroll Taxes -19.78 49.78
Payroll Liabilities 19.78 =19.78
“Direct Deposit Liabilities 610.88 -610.89
TOTAL 0.00 0.00
Paycheck DD3232 05/29/2020 Malone, Ghad M US Bank - PPP 0.00
Innovative Construction Solutions:Duff Plaza PetSm: Labor: 1000-Raceway Job Labor -880.00 980.00
Direct Health Insurance (Go Pd) -1.91 1.91

Page 10 of 17
 

 

 

ovo Ryan's Electrical Services, LLC
Check Detail
May 2020
Type Num Date Name Item Account Paid Amount Original Amount
Health Insurance Payable 1.91 -1.91
Health Insurance Payable 113.08 -113.0¢
Short Term Disability 4.62 462
Long Term Disability 448 4.43
Salaries & Wages 2.37 2.37
Life Insurance Payable 2.37 -2.37
401(k) Payable 29.40 -29.40
Auto and Truck Expenses -56.84 56.84
Payroll Liabilities 69.00 ~69,00
Innovative Construction Solutions:Duff Plaza PetSm: Labor:10G0-Raceway Payroll Taxes -60.76 60.76
Payroll Liabitities 60.76 -60.76
Payroll Liabilities 60.76 -60.76
Innovative Construction Solutians:Duff Plaza PetSmi Labor:1000-Raceway Payroll Taxes +14.21 14.21
Payroll Liabiities 14.21 =14,21
Payroll Liabilities 14.21 -14.21
Payroll Liabilities 42.00 -42.00
Innovative Construction Sclutions:Duff Plaza PetSmi Labor:1000-Raceway Payrall Taxes =22.54 22.64
Payroll Liabilities 22.64 -22.54
*Direct Deposit Liabilities 699.33 -699.33
TOTAL 0.60 0.00
Paycheck DD3233 05/29/2020 Mangano, Bill J US Bank - PPP 0.00
Salaries & Wages -288.46 288,45
Payroll Expenses -1,153.85 1,453.85
Direct Health Insurance (Co Pd) 46.92 46.92
Health Insurance Payable 46.92 46.92
Health Insurance Payable 66.83 66.83
Short Term Disability 8.48 3.48
Salaries & Wages -2.58 2.58
Life insurance Payable 2.58 “2.58
Aute and Truck Expenses ~107.71 107.71
Payroll Liabilities 148.00 ~148.00
Payroll Taxes -89.42 89.42
Payroll Liabilities 89.42 88.42
Payroll Liabilities 89.42 -89_42
Payroll Taxes. 20.92 20.92
Payroll Liabilities 20.92 -20,92
Payroll Liabilities 20.92 -20.92
Payroll Liabilities 68.00 68.00
Payroll Taxes. -30.16 30.16
Payroll Liabilities 30.16 -30.16

Page 11 of 17
 

41:02 AM Ryan's Electrical Services, LLC
O7/17/20

 

 

 

 

Check Detail
May 2020
Type Num Date Name Item Account Paid Amount Original Amount
*Direct Deposit Liabilities 1,148.37 -1,148.37
TOTAL 0.00 0.00
Paycheck pbps234 05/29/2020 Mangano, Bob W US Bank - PPP 0.00
Saleries & Wages ~125.00 125.00
Matt Christianson: WO#2826 - Bathroom rough-in - 4 Labor:$9996- Service Labor Job Labor ~175.00 175.00
Cinch Heme Servicas (Former XC Homa Serv):WOi Labor:$9996- Service Labor Job Labor -25.00 25,00
Koester Construction Company Inc.: WDM Valley Jui Labor:1000-Raceway Job Labor -175.00 175.00
Bergstrom Construction Inc.:Linceln HS Sm Gym & ' Labor:1000-Raceway Job Labor -500.00 500.00
Salaries & Wages -2.37 2.37
Life Insurance Payable 2.37 2.37
401(k) Payable 20.00 -20.00
Payroll Liabilities 53.00 -53.00
Payroll Taxes -7.75 778
Matt Christianson: WO#2826 ~ Bathroom rough-in - # Labor-S9896- Service Labor Payroll Taxes ~10.85 10.85
Cinch Home Services (Former XC Home Serv):WO; Labor:S9996- Service Labor Payroll Taxes -1.55 1,55
Koester Constructian Company Inc.:.WDM Valley Jui Labor:1000-Raseway Payroll Taxes =10.85 10.85
Bergstrom Construction Inc.:Lincoln HS Sm Gym & ' Labor:1000-Raceway Payroll Taxes -31.00 31.00
Payroll Liabilities 62.00 -62.00
Payroll Liabilities 42.00 ~§2.00
Payroll Taxes -71.81 1.81
Matt Christiansor:\WO#2826 - Bathroom rougtrin - 4 Labor:S9996- Service Labor Payrall Taxes -2.54 2.54
Cinch Home Services (Former XC Home Serv):WO; Labor:S8996- Service Labor Payroll Taxes 0.36 0.36
Koester Construction Company Inc. WOM Valley Jui Labor:1000-Raceway Payroll Taxes -2.54 2.54
Bergstrom Construction Inc.:Lincoln HS Sm Gym & ' Labor:1000-Raceway Payroll Taxes “7.25 7.25
Payroll Liabilities 14.50 “14.50
Payroll Liabilities 14.50 -14.50
Payroll Liabilities 41.00 41.00
Payroll Faxes “2.865 2.86
Matt Christianson:VVO0#2826 - Bathroom rougt-in - 4 Labor:S9896- Service Labor Payroll Taxes 4.03 4.03
Cinch Home Services (Former XC Home Serv): WO; Labor:S9996- Service Labor Payroll Taxes 0.58 0.38
Koester Construction Company Inc. WDM Valley Ju Labor:1000-Raceway Payroll Taxes 4.03 4.03
Bergstrom Construction Inc.:Lincoln HS Sm Gym & ' Labor:1000-Raceway Payroll Taxes -11.50 11.50
Payroll Liabilities 23.00 -23.00
*Diract Depasit Liabilities 809.50 -809.50
TOTAL 0.00 0.00
Paycheck DD3235 05/29/2020 Same, Justin A US Bank - PPP 0.00
Two Rivers Group, Inc.:Urbandale High Schcol Gym Labor: 1000-Raceway Job Labor ~840.00 840.00
Payroll Liabilities 78.00 -78.00

Page 12 of 17
 

11:02 AM

O7/17/20 Ryan's Electrical Services, LLC

 

 

 

 

Check Detail
May 2020
Type Num Date Name tam Account Paid Amount Original Amount
Two Rivers Group, Ine.:Urbandlale High School Gym Labor:1000-Raceway Payrall Taxes 52,08 52.08
Payroll Liabilities 52,08 52.08
Payrol! Liabilities 52,08 62.08
Two Rivers Group, inc.:Urbandale High School Gym Labor.1000-Raceway Payroll Taxes =12,18 12.18
Payroll Liabilities 12.18 =12,18
Payroil Liabilities 12.18 =12.18
Two Rivers Group, Lne.:Urbandale High Schoo! Gym Labor:1000-Raceway Payroil Taxes -1.74 1.74
Payroll Liabilities 1.74 “174
Payroll Liabilities 35.00 =35.00
Two Rivers Group, Inc.:Urbandale High School Gym Labor:1000-Raceway Payroll Taxes ~19.32 19.32
Payroll Liabilities 19.32 ~19.32
*Direct Deposit Liabilities 662.74 662,74
TOTAL 0.00 9.00
Paycheck DD3236 05/29/2020 Satterlee, Scott A US Bank - PPP 0.00
Salaries & Wages -808.25 808.25
L.'s Neighborhood Sar & Gri: WO#2828 - Tshoot ¢ Labor:S9996- Service Labor Job Labor 39.75 39.75
Salaries & Wages -212.00 212.00
Direct Health Insurance (Co Pd) ~103.05 103.05
Health Insurance Payable 103.05 -103.05
Health Insurance Payable 66.83 66.83
Long Term Disability 11.15 “11.18
Salaries & Wages -2.58 2-58
Life Insurance Payable 2.58 =2,58
Payroll Liabilities 82.00 -82.00
Payroll Taxes -63.26 63.26
LJ's Neighborhood Bar & Grill: WO#2828 - Tshoot c Labor:S9996- Service Labor Payroll Taxes -2.46 2.46
Payroll Liabilities 85.72 45.72
Payroll Liabilities 65.72 65.72
Payroll Taxes -14.79 14.79
L's Neighborhood Bar & Grill:\WO#2828 - Tshoot c Labor$9996- Service Labor Payroll Taxes 0.58 0.58
Payroll Liabilities 15.37 -15.37
Payroll Liabilities 15.37 “15.37
Payrall Liabilities 4g.00 -49.00
Payroll Taxes -23.47 23.47
LJ's Neighborhood Bar & Gril:W0#2828 - Tshoot c Labor:S9996- Service Labor Payroll Taxes 0.91 0.81
Payroll Liabilities 24.38 24.38
*Direct Deposit Liabilities 525.00 -625.00
“Direct Deposit Liabilities 244.93 -244,93
TOTAL 0.00 0.00

Page 13 of 17
 

11:02 AM

o7/T7i20

Ryan's Electrical Services, LLC

 

Check Detail
May 2020
Type Num Date Name tem Account Paid Amount Original Amount
Paycheck DD3237 05/29/2020 Schutte, Jeff A US Bank - PPP 0.00
Apex Construction Solutions, Inc.:Gamp Dodge M-0! Labor:3000-Switchgear Job Labor -183.00 183.00
Apex Construction Solutions, Inc.:Gamp Dodge M-0/ Labor: 1000-Raceway Job Labor -152.50 152.50
Apex Construction Solutions, Inc.:Camp Dodge M-0! Labor:2000-VWire & Cable Job Labor -244,00 244.00
Apex Construction Solutions, In¢.:Camp Dodge M-0! Labor.9725-Field Manager Job Labor -61.00 61.00
Apex Construction Solutions, Inc.:Camp Dodge M-0! Labor:2500-Feeder Wire Job Labor -91.60 91.80
Apex Canstruction Solutions, Inc.: McDonald's Pella | Labor:6505-Excavation Jeb Labor -213.50 213.50
. Apex Construction Sotutions, Inc.:McGenald's Pella | Labor:1000-Raceway Job Labor -183.00 183.00
Midland Manufacturing Co.:WO#2824 - Replace bre: Labor:S9996- Service Labor Job Labor -30.50 30.50
Direct Health Insurance (Co Pd} -75.52 75.52
Health Insurance Payable 75.52 -75,52
Health Insurance Payable 202.85 202.85
Dental Insurance Payable 16.63 ~16.63
Vision Insurance 3.36 3.36
Short Term Disability 7.39 -7.38
Leng Term Disability 12.88 -12.88
Salaries & Wages -2.58 2.58
Life Insurance Payable 2.58 -2.58
401(k) Payable 69.54 “69.54
Salarias & Wages -125.00 125.00
Auto and Truck Expenses 39,19 39.19
Payrall Liabilities 91.00 “97.00
Apex Construction Solutions, Inc..;Camp Dodge M-O! Labor:3000-Switchgear Payroll Taxes “11.36 11.36
Apex Construction Solutions, Inc.:Camp Dodge M-0! Labor: 1000-Raceway Payroll Taxes 9.45 945
Apex Construction Solutions, Inc.:Camp Dedge M-0: Labor:2000-Wire & Cable Payrall Taxes -15.13 15.13
Apex Construction Solutions, Inc.:Camp Qadge M-C: Labor:$725-Field Manager Payroll Taxes 3.78 3.78
Apex Construction Solutions, [nc.:Camp Dodge M-O: Labor:2500-Feeder Wire Payrall Taxes -5.67 5.67
Apex Construction Solutions, Inc.:McDonald's Pella | Labor-6505-Excevation Payroll Taxes 13.24 13.24
Apex Construction Solutions, [nc.;McDonald's Pella | Labor:1000-Raceway Payroll Taxes =11,.34 11.34
Midland Manufacturing Co.:W¥O#2824 - Replace bre: Labor:$9996- Service Labor Payroll Taxes -1.89 1.89
Payroll Taxes. “7.75 7.75
Payroll Liabilities 73.60 -79.60
Payrall Liabilities 79.60 -79_.60
Apex Construction Solutions, tnc.:Camp Dodge M-O! Labor:3000-Switchgear Payrall Taxes -2.66 2.66
Apex Construction Solutions, Inc.:;Gamp Dodge M-O! Labor: 7000-Raceway Payroll Taxes. 2.21 2.21
Apex Consiruction Solutions, tnc.:Camp Dodge M-0! Labor:2000-Wire & Cable Payrall Taxes -3.54 3.54
Apex Construction Solutions, fne.;Camp Dodge M-O! Labor.9725-Field Manager Payroll Taxes -0.88 0.88
Apex Construction Solutions, Inc.:Camp Dodge M-O! Labor-2500-Feeder Wire Payroll Taxes =1.33 1.33
Apex Consiruction Solutions, [nc.:McDonald’s Palla | Labor:6505-Excavation Payroll Taxes -3.10 3.10
Apex Construction Solutions, [nc.:cDonald's Pella | Labor: 1000-Raceway Payroll Taxes “2.65 2.65
Midland Manufacturing Co.:.\WO#2824 - Replace bre: Labor:$9996- Service Labor Payroll Taxes -0.44 0.44

Page 14 of 17
 

17:02 AM

Ryan's Electrical Services, LLC

 

 

 

 

van Check Detail
May 2020
Type Num Date Name item Account Paid Amount Original Amount
Payro!l Taxes -1.81 1.81
Payroll Liabilities 18.62 -18.62
Payroll Liabilities 18.62 -18.62
Payroll Liabilities 56.00 -55.00
Apex Construction Solutions, Inc..;Camp Dadge M-0! Labor:3000-Switchgear Payroll Taxes 4,22 4,22
Apex Construction Salutions, Inc.:Camp Dodge M-0! Labor:1000-Raceway Payroll Taxes 3.61 3.51
Apex Construction Solutions, Inc.:Camp Dodge M-0! Labor:2000-Wire & Cable Payroll Taxes 6.61 5.61
Apex Construction Solutions, Inc.:Gamp Dodge M-0! Labor:9725-Field Manager Payroll Taxes -1.40 4.40
Apex Construction Solutions, inc.:Gamp Dodge M+! Labor:2500-Feeder Wire Payroll Taxes -2,10 2.10
Apex Construction Solutions, Ine.:McDonald's Pella | Laber-6505-Excavation Payroll Taxes 4.91 4.91
Apex Construction Solutions, Inc.:McDonald’s Pella | Labor:1000-Raceway Payroll Taxes 4.21 4.21
Midland Manufacturing Co.: WO#2824 - Replace bre: Labor:$9996- Service Labor Payroll Taxes -0.70 0.70
Payroll Taxes -2.87 2.87
Payroll Liabilities 29.53 =29.53
*Direct Deposit Liabilities 766.32 -766.32
TOTAL 9,00 0.00
Paycheck DB3238 05/29/2020 Snyder, Jerad R US Bank - PPP 0.00
Innovative Construction Sclutions:Duff Plaza PetSm:; Labor:1000-Raceway Job Labor -464.00 464.00
Summit Commercial Construction:SM0098 Beacon | Labor:996-Other Labor Job Labor -116.00 476.00
Payroll Liabilities 27.00 -27.00
innovative Construction Solutions:Duff Plaza PetSm: Labor: 1000-Raceway Payrolt Taxes -28.77 28.77
Summit Cammercial Construction; SMO098 Beacon | Labor:9996-Other Labor Payrolt Taxes -7.19 7.19
Payroll Liabilities 35.96 =36,.96
Payroll Liabilities 35.96 39,98
Innovative Construction Solutions:Duif Plaza PetSm: Labor:1000-Raceway Payroll Taxes 6.73 6.73
Summit Commercial Construction:SMO0098 Beacon | Labor:9996-Other Labor Payroll Taxes -1.68 1.68
Payroll Liabilities 8.41 3.41
Payroll Liabilities 841 3.41
Payroll Liabilities 22.00 -22.00
Innovative Construction Solutions:Duff Plaza PetSm: Labor:1000-Raceway Payroll Taxes -10.67 10.67
Summit Commercial Construction:SM0098 Beacon | Labor:9996-Other Labor Payroll Taxes -2.87 267
Payroll Liabilities 13.34 -13.4
*Direct Deposit Liabifities 486.63 486.63
TOTAL 0.00 0.00
Paycheck DD3239 05/29/2020 Synytsya, Oleksandr S US Bank - PPP 0.00
Apex Construction Solutions, Inc.:MeDonald’s Pella | Labor:9996-Other Labor Job Labor -157.50 167.60
Apex Construction Solutions, Inc¢.:Camp Dodge M-0! Labor:1000-Raceway Job Labor =202.50 202.50
Salaries & Wages ~180.00 180.00

Page 15 of 17
 

11:02 AM Ryan's Electrical Services, LLC

 

 

 

“mm Check Detail
May 2020
Type Num Date Name item Account Paid Amount Original Amount
Direct Health Insurance {Co Pd) ~19.98 18.98
Health Insurance Payable 19,98 -19.98
Health Insurance Payable 66.83 -66.83
Dental Insurance Payable 7.94 -7.94
Vision Insurance 1.47 ~1.41
Salaries & Wages 2.42 242
Life Insurance Payable 2.42 2.42
Auto and Truck Expenses -27,.93 27.93
Payroll Liabilities 15.00 -15.00
Apex Construction Solutions, Inc.:McDanatd's Petla | Labor:9996-Other Labor Payroll Taxes 9.76 9.76
Apex Construction Soluticns, Inc.:Camp Dodge M-0! Labor-1000-Raceway Payroll Taxes -12.56 12.58
Payroll Taxes -11.16 11.16
Payroll Liabilities 33.48 -33.48
Payroll Liabilities 33.48 -33.48
Apex Construction Solutions, Inc.:McDonald's Pella | Labor:9996-Other Labor Payroll Taxes -2.28 2.28
Apex Construction Solutions, Inc.:Camp Dodge M-O! Labor:1000-Raceway Payroll Taxes 2.94 2,94
Payroll Taxes -2.61 2.61
Payroll Liabitties 7.83 7.83
Payroll Liabitties 7.83 7.83
Payroll Liabilities 21.00 =21.00
' Apex Construction Solutions, Inc.: McDonald's Pella | Labor-9996-Other Labor Payroll Taxes 3.62 3.62
Apex Construction Solutions, Inc.:;Camp Dodge M-0! Labor:1000-Raceway Payroll Taxes 4.66 4.66
Payroll Taxes 4.14 414
Payroll Liabilities 12.42 -12.42
*Direct Deposit Liabilities 414.44 414 Ad
TOTAL 0.00 0.00
Paycheck DD3240 05/29/2020 Vos, Norman US Bank - PPP 4.00
Salaries & Wages -140.00 140.00
Salaries & Wages -1.28 1.29
Life Insurance Payable 1.29 -1.29
Payroll Taxes 8.68 8.68
Payroll Liabilities 8.68 -8.68
Payroll Liabilities 8.68 8.68
Payroll Taxes “2,03 2.03
Payroll Liabilities 2.03 -2.03
Payroll Liabilities 2.03 ~2,03
Payroll Taxes -0.84 0.84
Payroll Liabilities 0.84 0.84
Payroll Taxes -3.22 3.22
Payroll Liabilities 3.22 -3.22

Page 16 of i7
 

11:02 AM Ryan's Electrical Services, LLC

 

 

 

 

 

“ee Check Detail
May 2020
Type Num Date Name Account Paid Amount Original Amourit
*Direct Deposit Liabilities 129.29 -129.28
TOTAL 0.00 0.00
Paycheck DD3241 o5/29/2020 Wulkow, Chris D US Bank - PPP 0.00
Salaries & Wages 1,634.62 1,634.62
Auto and Truck Expenses -72.73 72.73
Auto and Truck Expenses 1,022.54 1,022.64
Payroll Liabilities 161.00 -161.00
Payroll Taxes 101.34 101.34
Payroll Liabilities 101.34 -101.34
Payroll Liabilities 101.34 -101.34
Payroll Taxes -23.70 23.70
Payroll Liabilities 23.70 -23.70
Payroll Liabilities 23.70 =23.70
Payroll Liabilities 88.00 88.00
*Direct Deposit Liabilities 2,355.95 -2,355.95
TOTAL 6.00 0.00
Paycheck DD3242 05/29/2020 Zehner, Craig A US Bank - PPP 0.00
Salaries & Wages -1,730.77 1,730.77
Health Insurance {Co Pd) -69.19 $9.19
Health Insurance Payable 59.19 -69.19
Health insurance Payable 119.23 -119.23
Dental Insurance Payable 7.95 -7.95
Vision Insurance 1.44 -1.41
Salaries & Wages -2.58 2.58
Life Insurance Payable 2,58 -2.58
Auto and Truck Expenses -1,000.00 1,000.00
Payroll Liabilities 266.00 -266.00
Payroll Taxes “107.31 107.31
Payroll Liabilities 107.31 -107.31
Payrail Liabilities 107.31 =107.31
Payroll Taxes -28.10 25.10
Payroll Liabilities 26.10 -25.10
Payroll Liabilities 25.10 -25.10
Payroll Liabilities 87.00 -87.00
“Direct Deposit Liabilities 2,116.77 -2,116.77
TOTAL 0.00 0.06
Total -75,991.32

Page 17 of 17
 

10:50 AM
07/17/20

Type Num

Deposit

Payment JG 3E
TOTAL

Ryan's Electrical Services, LLC
Deposit Detail

 

 

May 2020
Date Name Account Amount
05/01/2020 3E Joint Check Account §,284.28
05/01/2020 Apex Construction Solutions, Inc.:Camp Dodge M-05 Alterations Undeposited Funds -5,284.28
-5,284.28

Page 1 of 1
 

16:51 AM

o7/17/20

TOTAL

TOTAL

TOTAL

TOTAL

TOTAL

TOTAL

TOTAL

Ryan's Electrical Services, LLC

 

 

 

 

 

 

 

Deposit Detail
May 2020
Type Num Date Name Account Amount
Deposit 05/0 1/2020 US Bank Checking 23,175.16
Payment JC-HillPhoenix 99398 05/01/2020 Innovative Construction Solutions:Duff Plaze PetSmart - Ames Undeposited Funds 23,175.16
-23, 175.16
Deposit 05/01/2020 US Bank Checking 36,695.66
Payment JC-Villa Light $9399 05/01/2020 Innovative Construction Solutions:Duff Plaza PetSmart - Ames Undeposited Funds -36,685.66
-36,605.66
Deposit 05/01/2020 US Bank Checking 1,318.30
Payment Credit card payment 05/01/2020 Laser Facility Management Undeposited Funds 1,318.30
-1,318.30
Deposit O5/04/2020 US Bank Checking 0.95
Intuit Website Service Bank Service Charges -0.95
-0.95
Deposit " 05/05/2020 US Bank Checking 5,464.55
Payment 18100 05/05/2020 Southern Hospitality Ventures, Inc. Undeposited Funds -285,90
Payment 11892 05/05/2020 Heritage Interiors, LLC. Undeposited Funds -1,882.52
Payment 57022 05/05/2020 Athletice Ltd. - Corporate Undeposited Funds -177.56
Payment 1026 05/05/2020 Matt Christianson Undeposited Funds -193.541
Payment 1803 05/05/2020 Tom Grutz Undeposited Funds -2,925.06
-5,404.55
Deposit 05/05/2020 US Bank Checking 3,906.51
Payment 103176 5/05/2020 Procter Mechanical Corporation Undéposited Funds -1,277.72
Payment 72466 05/05/2020 Harold Pike Construction Co. Undeposited Funds -1,810.32
Payment 124438 05/05/2020 Woodruff Const - Ft Dodge:United Community CSD Transportation Bldg Undeposited Funds 824,47
-3,906.51
Deposit 05/05/2020 US Bank Checking 8,831.00
Payment 6645 05/05/2020 Azcon, Inc. Construction Undeposited Funds -8,151.00
Payment 6644 06/05/2020 Azcon, Inc. Construction Undeposited Funds -680.00
8,831.00
 

10:57 AM

oF 7i20

TOTAL

TOTAL

TOTAL

TOTAL

TOTAL

TOTAL

TOTAL

Ryan's Electrical Services, LLC

 

 

 

 

 

 

 

 

Deposit Detail
May 2020
Type Num Date Name Account Amount
Deposit 05/05/2020 US Bank Chacking 5,046.00
ra
Payment JC SCI 124437 05/08/2020 Woodruff Const - Ft Dodge:United Community CSD Transportation Bidg Undeposited Funds 5,040.00
-5,040.00
Deposit 06/05/2020 US Bank Checking 347.58
Payment AG SE 124436 05/08/2020 Woodruff Const - Ft Dodge:United Community CSD Transpertation Bldg Undeposited Funds -347.58
-347,58
Deposit 05/08/2020 US Bank Checking 40.00
Payment credit card 05/08/2020 Theresa Livingston Undeposited Funds 40.00
+49.00
Deposit 05/08/2020 US Bank Checking 9,398.12
Payment 281175 : 05/08/2020 Broadway National Undeposited Funds 400.00
Payment 12889 05/08/2020 Pianet Fitness - Cadar Rapids Undeposited Funds 462,03
Payment 13623 05/08/2020 Concrete Connection, LLC.:Northview Park Restroom Impravements Undeposited Funds -8,151.00
Payment 60889 05/08/2020 CBRE FacilitySource IFM Undeposited Funds +395.04
\ -9,398.12
Deposit is 0515/2020 US Bank Checking 4,329.80
Payment 1006 05/15/2020 Cinch Home Services (Former XC Home Serv) Undeposited Funds -100.00
Payment 1649 05/15/2020 Kellap Grant Undeposited Funds -213.18
Payment 209 05/15/2020 = Alex Goadburn Undeposited Funds -592.61
Payment 126498 05/15/2020 Pelia Regional Health Center Undeposited Funds -3,424.00
4,329.80
Deposit 05/18/2020 US Bank Checking 18,422.93
Payment JC Echo 15449 05/18/2020 Two Rivers Group, Inc.:Urbandale High School Gym Reno Undeposited Funds -18,422.93
-18,422.93
Deposit 05/13/2020 US Bank Ghacking 25,885.07
Payment 15450 05/18/2020 Two Rivers Group, Inc.:Urbandale High School Gym Reno Undeposited Funds =25,885.07
“25,885.07
 

10:51 AM

oFiMt7i20

TOTAL

TOTAL

TOTAL

TOTAL

Ryan's Electrical Services, LLC

 

 

 

 

 

Deposit Detail
May 2020
Type Num Date Name Account Amount
Deposit 05/19/2020 US Bank Checking 9,730.18
Payment 282655 05/19/2020 Broadway National Undeposited Funds -880.00
Payment 282068 05/19/2020 Broadway National Undeposited Funds -151.17
Payment 1687 05/19/2020 TJ Cassidy:W0#2818 - Repair pool pump wiring Undeposited Funds +83,75
Payment 5152 05/19/2020 Gene Pint Undeposited Funds “771.89
Payment 2853 05/19/2020 Russel Schmitz Undeposited Funds -1,150.85
Payment 1031 05/49/2020 Matt Christianson Undeposited Funds -3,115.02
Payment S5576 05/79/2020 Midland Construction, Ine. Undeposited Funds -3,577.50
8,730,18
Gheck 1 O5f21/2020 Transfer payroll funds from PPP acct US Bank - PPP 20,627.87
Payment 3007 05/21/2020 Elly Frickey:WO#2817 - install range outlet Undeposited Funds -129.16
Payment 3133 08/21/2020 Dan Bravener Undeposited Funds -319.35
Payment 5310 08/21/2020 Paul Danielson Undeposited Funds -1,368.79
Payment 124006 05/21/2020 Koester Construction Company Inc. Undeposited Funds -18,572.50
Payment 5009 05/21/2020 Brian Hall Undeposited Funds +238,50
Payment 1013 08/22/2020 Cinch Home Services (Former XC Home Serv):WO#2827-SCCN51E496C4-Josh Luecht Undeposited Funds -100.00
-20,728.30
Deposit 05/26/2020 US Bank Checking 12,088.05
Payment 246999 05/26/2020 Cor State Metal Fabricators, Inc.:WO#2725-PO#15231-Western Hills media cntr Undeposited Funds -390.00
Payment 278638 05/26/2020 Pella Regional Health Center Undeposited Funds =71,698.05
=72,088,06
Deposit 05/29/2020 US Bank Checking 6,496.34
Payment 124727 05/26/2020  Weodruff Const - Ft Dodge Undeposited Funds 1,013.65
Payment 05/29/2020 Emerson Eleciric Ca. Undeposited Funds 2,000.00
Payment 320662 05/29/2020 Black Hawk County Engineer:Gilbertville Maint Shop Undeposited Funds 92,263.72
Payment 1032 05/29/2020 Bryan Knox Undeposited Funds ~151.16
Payment 2739 05/29/2020 LJs Neighborhood Bar & Grill Undeposited Funds ~67,81
6,496.34
Total - DIP acct 211,526.37
 

Ryan's Electrical Services, LLC

 

10:47 AM
077/20 . .
Deposit Detail
May 2020
Type Num Last modified by Date Name Account
Deposit Carrie 05/29/2020 Needham Joint Check Account
Carrie 05/28/2020 Innovative Construction Solutions:Duff Plaza - Hom Undeposited Funds

Payment Joint Check
TOTAL

Amount
ee

90,166.63

-90,166.63

-90,166.63

Page 1 of 1
 

10:49 AM
07/17/20

Type Num Date

Deposit 05/29/2020

Payment JC ICS 08/29/2020

TOTAL

Ryan's Electrical Services, LLC
Deposit Detail

 

May 2020
Name Account Amount
Echo Joint Check Account 22,542.73
innovative Construction Solutions:Duff Plaza - Homegoods Ames Undeposited Funds -22,542.73
22,542.73

Page 7 of 1
 

11:05 AM

Ryan's Electrical Services, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OTt7i20 .
Check Detail
May 2020
Type Num Date Name Item Account Paid Amount Original Amount

Liability Check 05/07/2020 QuickBooks Payroll Servica US Bank Checking 19,228.73
Payroll Expenses 43.75 43,75
QuickBooks Payroll Service “Direct Deposit Liabilites -18,184.98 19,184.98
TOTAL -19,228.73 19,228.73
Check o5/07/2020 US Bank Checking -0.26
Bank Service Charges. 0.28 0.26
TOTAL 40.26 0.26
Liability Check 0544/2020 QuickBooks Payroll Service US Bank Checking 217,310.54
Payroll Expenses 43.75 43,75
QuickBooks Payroll Service *Diract Deposit Liabilities =17,268.79 17,266.79
TOTAL 17,310.54 17,310.54
Check AGH 05/01/2020 Verizon Wireless US Bank Checking 2,242.31
Telephone Expense 92,242.31 2,242.31
TOTAL 2,242.31 2,242.31
Check ACH 05/01/2020 Echo Group, Inc. US Bank Checking “387.97
Innovative Construction Solutions:Duif Plaza PetSm Materials:9995-Other Purchases Job Materials Purchased -357.87 357.97
TOTAL -357.97 357.37
Check ACH 05/01/2020 SuperBreakers US Bank Checking -538.25
Materials:9995-Other Purchases Job Materials Purchased 639.25 539,25
TOTAL $39.25 539.25
Check ACH 05/04/2020 Kum & Ge US Bank Checking -32.70
Auto and Truck Expenses -32,70 32.70
TOTAL 82.70 32.70
Check ACH 08/0412020 American National Insurance Company US$ Bank Checking 592.01
Officer Life Insurance =592.01 592.04
TOTAL -692.01 592.01
Check ACH 05/04/2020 Echo Group, Inc. US Bank Checking 153.59
Innovative Construction Selutons:Duff Plaza PetSm Materials:9995-Other Purchases. Job Materials Purchased -153.89 163.59

 

Page 1 of 64
 

41:05 AM

Ryan's Electrical Services, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

07/17/20 .
Check Detail
May 2020
Date Name item Account Paid Amount Original Amount

TOTAL -153.59 153.58
Check ACH 95/04/2020 Rapids Reproductions Inc US Bank Checking 202.96
Biueprints 202,96 202.98
TOTAL 202.96 202.96
Check ACH 05/05/2020 Van Meter Inc. US Bank Checking “197.23
Bergstrom Construction Inc.:Lincoln HS Sm Gym & | Materials:9995-Other Purchases Job Materials Purchased “197.23 187.23
TOTAL -197,.23 197.23
Check ACH 5/06/2020 Xerox Financial Services US Bank Cheeking “191.85
Office Expense ~191.85 191.85
TOTAL =191.85 191.85
Cheek ACH 05/11/2026 = Transfirst Discount US Bank Checking 94.441
Bank Servies Charges 84.44 94.41
TOTAL 04.44 94.44
Check ACH 05/12/2020 = Action Reprographics US Bank Checking 48.69
Blueprints 48.69 48.69
TOTAL ~43,.69 48.69
Check ACH 05/12/2020 = City of Altoona US Bank Checking 45.00
Business Licenses and Permits 45,00 45,00
TOTAL 45.50 45.00
Cheek ACH osM22020 Echo Group, Inc. US Bank Checking -66.90
Innovative Construction Solutions:Duif Plaza « Home Materials:8895-Other Purchases Jeb Materials Purchased -66.90 66.90
TOTAL +66.90 66.50
Check ACH 0542020 = Bid Clerk US Bank Checking 105.82
Dues & Subscriptions -105,82 105.82
TOTAL 105.82 105.82
Check ACH O54 B2020 Service Fusion US Bank Checking -199,00
Dues & Subscriptions -199.00 499.00
TOTAL 199.00 198.00

Page 2 of 64
 

11:05 AM

Ryan's Electrical Services, LLC

 

 

 

 

 

 

 

O7hN 7/20 .
Check Deiail
May 2020
Type Num Date Name Item Account Paid Amount Original Amount

Paycheck ACH 05/20/2020 Etten, Ryan J US Bank Checking -2,068.94
Salaries & Wages =2,884,62 2,884.62
Health Insurance (Co Pd} ~239.34 239,34
Health Insurance Payable 239.34 239.34
Salaries & Wages -2.58 2.58
Life Insurance Payable 2.58 -2.58
Payroll Liabilities 422.00 422.00
Payroll Taxes "178.85 178.85
Payroll Liabilities 178.85 =178,85
Payroll Liabilities 178.85 -178.85
Payroll Taxes 414.83 41.83
Payroll Liabilities 41.83 41.83
41.83 41.83
Payroll Liabilities 173.00 =173.00
TOTAL 92,068.94 2,068.94
Check ACH 05/20/2020 Mediacom US Bank Checking ~140.00
Computer and Internet Expenses -140.00 140.00
TOTAL 140,00 140.00
Check ACH o5/20/2020 Home Depot Credit Card US Bank Checking 5,019.92
Home Depot Credit Card - 8693 -§,019.92 5,019.92
TOTAL -§,018.92 §,019.92
Liability Check ACH 05/21/2020 QuickBooks Payroll Service US$ Bank Checking 20,627.87
Payroll Expenses 45.50 45.50
QuickBooks Payroll Service “Direct Deposit Liabilities “20,582.37 20,582.37
TOTAL 20,627.87 20,527.87
Check ACH 05/21/2020 Echo Group, Inc. US Bank Checking “4,197.57
Innovative Construction Solutions:Duff Plaza PetSm Materials:9993-Other Purchases dob Materials Purchased “1,197.87 1,197.57
——
TOTAL 1,197.57 1,187.57
Check ACH 05/21/2020 Echo Group, Inc. US Bank Checking -980.94
Two Rivers Group, Ine.:Urbandale High School Gym Materials:9995-Cther Purchases Job Materials Purchased -980.94. $80.94
TOTAL -080.54 $80.94
Check ACH 05/21/2020 Echo Group, Inc. US Bank Checking 50.53

Page 3 of 64
 

17:05 AM

Ryan's Electrical Services, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

O7A720 .
Check Deitail
May 2020
Type Nur: Date Name Item Aecount Paid Amount Original Amount

Materials:S9995- Service Materials Service Materials Purchased -50.43 50.53
TOTAL $0.53 50,83
Check ACH 05/21/2020 8 Amazon.com US Bank Checking 508.50
Innovative Construction Solutions:Duff Plaza PetSm Materials:9995-Other Purchases Job Materiais Purchased -508.50 508.50
TOTAL -508.50 508.50
Check ACH 05/21/2020 City of Ankeny US Bank Checking 42.16
Utilities. -82.16 62.16
TOTAL =62.16 62.16
Liability Check ACH 05/21/2020 Principal Financial Group US Bank Checking 1,128.36
Dental Insurance Payable -398.11 398.11
Life Insurance Payable =190.23 100.23
Long Term Disability 306,73 306.73
Short Term Disability -187.55 167.55
Vision Insurance 65.74 65.74
JOTAL “1,128.36 4,128.36
Liability Check ACH 05/21/2020 Principal Financial Group US Bank Checking =1,128.36
Dental Insurance Payable =398.11 398.11
Life Insurance Payable -190.23 190.23
Long Term Disability =306.73 306.73
Short Term Disability -187,.85 167,55
Vision Insurance BE74 65.74
TOTAL 1,128.36 4,128.38
Check ACH 05/21/2020 Mediacom US Bank Checking =274.82
Computer and Intemet Expenses -274,82 274.82
TOTAL 274.82 274,82
Check ACH 05/22/2020 Woodside Business Park US Bank Checking 4,989.77
Rent Expense 4,985.77 4,989.77
TOTAL 4,989.77 4,989.77
Liability Check ACH 05/26/2020 Wellmark Blue Cross Blue Shield of JA US Bank Checking 8,204.50
Health Insurance Payable 2,514.37 2,514.37
Health Insurance Payable 1,498.96 1,489.98
Health Insurance Payable 4,190.17 4,180.17

 

 

Page 4 of 64
 

11:05 AM

Ryan's Electrical Services, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

07/17/20 .
Check Detail
May 2020
Type Cate Name ltem Account Pald Amount Original Amount

TOTAL 8,204.50 8,204.50
Check ACH 05/26/2020 City of Des Moines US Bank Checking -134.00
Business Licenses and Permits -134.00 134.00
TOTAL -134.00 134,00
Check ACH 05/26/2020 Electrical Engineering & Equipment Go. US Bank Checking ~239,08
Innovative Construction Solutions:Duff Plaza PetSm Materials:@985-Other Purchases Job Materials Purchased =239.09 239.08
TOTAL -239.09 239.08
Check ACH 05/26/2020 Amazon.com US Bank Checking -83.45
Innovative Construction Solutions:Duff Plaza PetSm Materials:2985-Other Purchases Job Materials Purchased “78.71 78.74
Other9995-Other Purchases Other Job Related Gosts ATA 4.74
TOTAL 63.45 83.45
Check ACH 05/27/2020 Century Link US Bank Checking =1,436.35
Telephone Expanse -1,130.39 1,130.38
TOTAL =1,130.39 4,130.39
Check ACH 05/27/2020 Century Link US Bank Checking *1,078.58
Telephone Expense -1,018,58 1,078.53
TOTAL 7,018.58 1,018.58
Sales Tax Payment ACH 05/27/2020 Jowa Department of Revenue US Bank Checking -604.98
lowa Department of Revenue Local Option Tax (Sales Tax} Sales Tax Payable 61.87 61.87
lowa Department of Revenue lowa (Sales Tax) Sales Tax Payable 485.10 485,16
lowa Department of Revenue Sales Tax Payable -58.01 58.01
TOTAL ~B04.98 604.98
Liability Check ACH 05/27/2020 lowa Department of Revenue US Bank Checking 6,500.14
Penalties -527.14 527.14
Payrall Liabilities 4,873.00 4,973.00
TOTAL 6,500.44 6,500.14
Liability Check ACH 05/27/2020 Internal Revenue Service Center US Bank Checking 6,996.82
Payroll Liabilities -2,780.00 2,780.00
-399.65 399.65
=399.65 399.65

 

Page 5 of 64
 

71:05 AM

Ryan's Electrical Services, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

O7/t7/20 .
Check Detail
May 2020
Type Num Date Name ltem Account Paid Amount Original Amount

Payroll Liabilities 1,708.76 1,708.76
Payroll Liabilities #1,708.76 1,708.76
TOTAL §,996.82 6,896.82
Check ACH 05/27/2020 Mid American Energy US Bank Chacking -36.38
Utilities -36.38 36.38
TOTAL 38.58 36.38
Check ACH 05/27/2020 Mid American Energy US Bank Checking 49,56
Utilities. =49.56 49.56
TOTAL 49.56 49.56
Check ACH 05/27/2020 Mid American Energy US Bank Checking -153.01
Utilties -153.61 153.61
TOTAL 153.61 163,67
Check ACH 05/27/2020 4 =Mid American Energy US Bank Checking “195.52
Utilities ~196.52 195,52
FOTAL 195,52 195.52
Check ACH o5/27/2020 Mid American Energy US Bank Checking -269.21
Utilities 268.21 268.21
TOTAL 269.24 269.27
Check ACH O5/27/2020 ‘Mid American Energy US Bank Checking -305.12
Utilities 305.12 305.12
TOTAL 305.12 305.142
Check ACH 05/27/2020 = GM Financlal US Bank Checking 2,242.84
GM Finangial - 1210 Silverado -2,232.84 2,232.84
Bank Service Charges =10.00 46.00
TOTAL 2,242.84 2,242.84
Check ACH 05/27/2020 GM Financial US Bank Checking 1,298.02
GM Financial - 0899 1,288.02 1,286.02
Bank Service Charges =10.00 10.00
TOTAL 1,298.02 1,298.02

Page 6 of 64
 

11:05 AM

OTN 7/20

Ryan's Electrical Services, LLC

 

TOTAL

TOTAL

TOTAL

TOTAL

TOTAL

TOTAL

TOTAL

TOTAL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Check Deiail
May 2020
Type Num Date Name hem Account Paid Amount Original Amount

Check ACH 05/28/2020 City of Ames US Bank Checking “152.55
Business Licenses and Permits ~152.55 152,55

=152.55 162.55

Liability Check ACH 05/29/2020 John Hancock Retirement Plan Services US Bank Checking 665.61
401(k) Payable 510.80 510.50

401(k) Payable =155.14 455.71

665.64 665.81

Liability Check ACH 05/29/2020 John Hancock Retirement Plan Services US Bank Checking -556.12
404 (k) Payable 401.15 404.15

404 (k) Payable 154.87 154.97

666.12 556.12

Liability Check ACH 05/29/2020 8 8=©John Hancock Retirement Plan Services US Bank Checking -B17.87
401(k) Payable 482.66 462.66

401(k) Payable -155.01 165.01

617.87 817.67

Liability Check ACH 05/29/2020 8 8=John Hancock Retirement Flan Services US Bank Checking -625.94
401(k) Payable 470.83 470.83

401(k) Payable =155.14 185.14

-$25,94 625.94

Liability Check AGH 057292020 John Hancock Retirement Plan Services US Bank Checking $49.12
401 (k} Payable 494.01 494.01

401(k} Payable 155.11 155.11

~648.12 649.12

Liability Check ACH 05/29/2020 John Hancock Retirement Plan Services US Bank Checking “729.22
401(k) Payable -574,11 S7414

401(k} Payable -155.41 155.11

=729.22 729.22

Check ACH 05/29/2020 Blade Runners US Bank Checking 7329.56
Repairs and Maintenances 7329.56 329.56

-329.56 328.56

Page 7 of 64
 

11:05 AM

Ryan's Electrical Services, LLC

 

 

 

O7M7/20
Check Deiail
May 2020
Type Nut Date Name ttem Account Paid Amount Original Amount
Check ACH 05/25/2020 Standard Insurance US Bank Checking -799,.37
Officer Disability Insurance -789.37 799.37
TOTAL =799.37 799.37
Check ACH o5/31/2020 Indirect Cost Allocation US Bank Checking 0.00
Indirect & Burden Allocation 316.00 =315.00
Indirect & Burden Allocation 1,690.00 =1,890.00
Indirect & Burden Allocation 42,672.00 42,872.00
Action Services Group: WO#2819-233558-D6 Owel Labor-9700-Indirect & Admin COGS Indirect&Burden Allocation 42.00 42.00
Alex GoodburW0#2815 - Install outlets on deck = Labars9700-Indirect & Admin COGS Indirect&Burden Allocation 63.00 63.00
Apex Construction Solutions, Inc.cCamp Dodge M-0: Labor-9700-Indirect & Admin COSS indirect&Burden Allocation -$,286.50 3,286.50
Apex Construction Solutions, Inc.;McPonald's Pella Labor9700-Indirect & Admin COGS indirect&Burden Allocation -1,144.50 1,144.50
Azcon, Inc. Construction:-Camp Dodge 8-16 & B-17 Labor:9700-Indirect & Admin COGS Indirect&Burden Allocation -8,234.00 3,234.00
Bergstrom Construction Inc.:Lincoln HS Sm Gym & | Labor:9700-Indirect & Admin COGS Indirect&Burden Allacation -2,793.00 2,793.00
Birchwood Wellness: WO#2832 - Add cutlet in utility Labor:9700-Indirect & Admin COGS Indirect&Burden Allocation 63.00 63.00
Bob Bush: WO#2836 - Install owner provided light = Labor-9700-Indirect & Admin COGS Indirect&Burden Allocation -21.00 21.00
Brian Hall:WO#2829 - Fix (3) Switches Labor:8700-Indiract & Admin COGS Indirect&Burden Allocation -63.00 63.00
Bryan KnoxcWO#2811 - Install Kitchen Ltg @ Renta Labor9700-Indirect & Admin COGS Indirect&Burden Aliecation =42.00 42.00
CBRE FacilitySource IFMSW0#2831-WEB-1 707416 Labor9700-Indirect & Admin COGS Indirect&Burden Allocation -63.00 63.00
Christina Duben:WO#2848 - Online MidAm App & F Labor:$706-Indirect & Admin COGS Indirect&Burden Allocation 42.00 42.00
Cinch Home Services (Fermer XC Home Serv}:WO; Labor-9700-Indirect & Admin COGS Indirect&Burden Altocation =21.00 21.00
Cinch Home Services (Former XC Home Serv):WO; Labor:9700-Indiract & Admin COGS Indirect&Burden Allocation -27.00 21.00
Days Inn & Suites:WO#2809 - Look @ Air Compres Labor:9700-Indirect & Admin COGS Indirect&Burden Allocation 42.00 42.00
Development Services Com. (R&R Realty):Interstahk Laber:9700-Indiract & Admin COGS Indirect&Surden Allocation -64.00 84,00
Elly Frickey:WO#2817 - install range outlet Labor-9700-Indirect & Admin COGS Indirect&Burden Allocation “21.00 21.00
Emerson Electric Co..WO0#2810 - May'20 Monthly k Labor:9700-Indirect & Admin COGS Indirect&Burden Allocation 420.00 420.00
Globa! Facility Management WO#2814-00394366-D Labor:9700-Indirect & Admin COGS Indirect&@Burden Allocation -63.00 43.00
Global Facility Management'W0O#2820-00395266-D Labor:9700-Indirect & Admin COGS Indirect&Burden Allocation 42.00 42.00
Global Facility Management WO#2838-0044001022 Labor:8700-Indirect & Admin COGS Indirect&Burden Allacation 31.50 31.50
GTG Construction, LLC.;DMPS Hoyt Middle Schoo! Labor:8700-Indirect & Admin COGS Indirect&Burden Allocation -105,00 105.00
Innovative Construction Solutions:Duif Plaza - Hom: Laber:9700-Indirect & Admin COGS Indirect&Burden Allocation 8,279.00 6,279.00
Innovetive Construction Solutions:Duff Plaza PatSm Labor-8700-Indirect & Admin COGS Indirect&Burden Allocation 19,761.00 19,761.00
Kathlyn Buban:WO#2821 = Check hot water tank vo Labor:$700-Indirect & Admin COGS indirect&Burden Allocation 21.00 21.00
Koester Constriction Company Inc. WDM Valley Jui Labor:9700-Indirect & Adrnin COGS Indirect&Burden Allocation 693.00 693.00
L.J's Neighborhood Bar & Gril:WO#2828 - Tshoot ¢ Labor:9700-Indirect & Admin COGS Indirect&Burden Allocation 31.50 31.50
Matt Christianson:WO#2801 - Small basement remc Laber-9700-Indirect & Admin COGS Indirect&Burden Allocation ~168.00 168.00
Matt Christianson: WO#2826 - Bathroom rough-in = 4 Labor:9700-Indirect & Admin COGS Indirect&Burden Allocation -273.00 273.00
Matt Christianson: WO#2830 - Bathroom add @ Am: Labor$700-Indirect & Admin COGS Indirect&Burden Allocation oA44.00 441.00
Matt Christianson: WO#2835 - T&M @ Ames resider Labor:8700-Indirect & Admin COGS Indirec&Burden Allocation 21.00 21,00
Menards - Ankeny WO#2823 - Emergency Call Laber:8700-Indirect & Admin COGS Indirect&Burden Allocation 21.00 21.00
Midland Construction, Inc.:Walmart Indianola Remo: Labor:9700-Indirect & Admin COGS Indirect&Burden Allocation -63.00 63.00
Midland Manufacturing Co.:WO#2824 - Replace bre Labor:9700-Indirect & Admin COGS Indirect&Burden Allocation -21.00 21.00
Procter Mechanical Corporaiion:DOT Jefferson Mair Laber:9700-Indirect & Admin COGS Indirect&Burden Allocation -945,00 946,00
Sheldon Schnathorst WO#2822 ~ Add bath outlet Labor-$700-Indireot & Admin COGS Indirect&Burden Allocation “21.00 27.00
Steve Bump:-WO#2825 - Look @ oullets/GFl's @ re Labor$700-Indirect & Admin COGS Indirect&Burden Allocation 42.00 42.00

Page 8 of 64
 

11:05 AM

Ryan's Electrical Services, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

O7n7/20 .
Check Detail
May 2020
Type Num Date Name tern Accourtt Paid Amount Original Amount
Summit Commercial Construction:SM0cg8 Beacon | Labor9700-Indirect & Admin COGS Indirect&Burden Allocation 604.00 504,00
TJ Gassidy:WO#2818 - Repair pool pump wiring Labor:9700-indirect & Admin COSS indirect&Burden Allocation ~21.00 21.00
Two Rivers Group, Inc: Urbandafe High Schoo! Gym Labor-9700-Indiract & Admin COGS indirect&Burden Allocation ~3,696.00 3,896.00
Winball, LLC.:WO0#2837-Repair exit Its, remove time Labor-9700-Indirect & Admin COGS Indirect&Burden Allocation +63,00 63.00
Weodruf Const - Ft Dedge:United Community CSD Labor:8700-Indirect & Admin COGS Indirect&Burden Allocation 84,00 64,00
TOTAL 0.00 0.00
Check Debit 05/05/2020 Nassau National US Bank Checking -379.99
Innovative Construction Solutions;Duff Plaza PetSm Materlals.@995-Other Purchases Job Materials Purchased 378.99 379,99
TOTAL 379.99 379.99
Check Debit 0543/2020 Echo Group, Inc. US Bank Checking -301.88
Days Inn & Suites. WO#2809 - Look @ Air Compres Materials:$9995- Service Materia!s. Service Materials Purchased -301,38 301,88
TOTAL ~307.88 301.88
Check Debit 05H 82020 Echo Group, Inc. US Bank Checking =283.19
Innovative Construction Solutions:Duif Plaza PetSm Materials-9995-Other Purchases Job Materials Purchased 283.18 283.19
TOTAL -283.19 283,19
Check Debit 95/26/2020 Amazon.com US Bank Checking 48.74
Office Expense 48,74 48,74
TOTAL 48.74 48.74
Check Debit 05/26/2020 Echo Group, Inc. US Bank Checking 278.31
Two Rivers Group, Inc.:\Urbandale High School Gym Materials:9995-Other Purchases Job Materials Purchased 278.31 276.31
TOTAL “278.31 278.41
Check Debit 05/26/2020 Echo Group, Inc. US Bank Checking -522.50
Innovative Construction Solutions:Duff Plaza PeiSm Materials:9995-Other Purchases Job Materials Purchased -522.50 522.50
TOTAL =622.50 522.60
Check Debit 05/27/2020 Amazon.com US Bank Checking -38.60
Office Expense 338.60 38.80
TOTAL -38.60 38.60
Check Debit 05/28/2020 The City of West Des Moines. US Bank Checking 142.60
Business Licenses and Permits 142,60 142.60
TOTAL ~142,66 142,60

Page 9 of 64
 

11:05 AM

Ryan's Electrical Services, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

o7Nzi20
Check Detail
May 2020
Type Num Date Name Item Account Paid Amount Original Amount
Check Debit 05/29/2020 = LOF-Xpress Oil Change US Bank Checking 55.10
Auio and Trick Expenses 65.10 55.10
TOTAL $5.10 55.10
Check Debit 05/29/2020 LOF-Xpress Oil Change US Bank Checking 66.62
Auto and Truck Expenses =55.62 55.62
TOTAL 55.62 55.62
Bill Pmt -Check JC 3E 05/01/2020 Electrical Engineering & Equipment Co, US Bank Checking -3,285,56
Bil 6660185-00 01/03/2020 = Woodruff Const - Ft Dodge:United Community CSD Materials:1000-Branch Raceway Job Materials Purchased -162.23 162.23
6864741-00 0103/2020 Woodruff Const - Ft Dodge:United Community CSD Materials:1000-Branch Raceway Job Materials Purchased -30.37 62.46
6667439-00 0107/2020 Woodruff Const - Ft Dodge:United Gemmunity GSD Materlals:1000-Branch Receway Job Materials Purchased -B4AB.72 346.72
6668954-00 01/08/2020 Woodruff Const - Ft Dodge:United Cemmunity CSD Majerials:1000-Branch Raceway Job Materials Purchased AT AT ATA?
Bill 6669568-00 01/08/2020 Woodruff Const - Ft Dodge:United Community CSD Maierfals:1000-Branch Raceway Job Materials Purchased “342.35 342.35
Bill 667142400 01/09/2020 8 =Woodruff Const - Ft Dodge:United Community CSD Materials:1000-Branch Raceway Job Materials Purchased 405.96 405,96
Bill 6672418-00 OT/0/2020 Woodruff Const - Ft Dodge:United Community CSD Materials:1000-Branch Raceway Job Materials Purchased ~547.76 SAP TE
6668322-00 O110/2020 Woodrmff Const- Pt Dedge:United Community CSD Materials:1000-Branch Raceway Job Materials Purchased 26.33 26.33
667394200 O1/13/2020 Woodruff Const - Ft Dadge:United Community CSO Materials:1000-Branch Raceway Job Materials Purchased -640,08 640,09
Bill 6662769-00 0116/2020 Woodruff Const - Ft Dodge:United Community CSD Materiats:1000-Branch Raceway Job Matertals Purchased ~263.92 263.92
Bill 6678596-00 01172020 Woodruif Const - Ft Dodge:United Community CSD Materials:1000-Branch Raceway Job Materials Purchased -301.07 301.07
Bill 6679381-00 04/20/2020 Woodruff Const - Fi Dodge:United Community CSD Materials:1000-Branch Raceway Job Materials Purchased -32.57 32.87
Bill 6681606-00 04/21/2020 Woodruff Const - Ft Dodge:United Community CSD Materials:1000-Branch Raceway Job Materials Purchased -48.13, 48.13
Bill 667687400 04/21/2020 Woodruff Const - Fi Dodge:Wnited Community CSD Materials:1000-Branch Raceway Job Materials Purchased =100.59 100,59
TOTAL “3,285.56 3,317.65
Check 1001 05/01/2026 Eugene Pint US Bank Checking =1,106.00
Rent Expense -1,400,00 4,106,00
TOTAL 1,460.00 4,106,00
Check 1002 05/15/2020 Community State Bank US Bank Checking -5,560.29
- CSB Line of Credit - 8547 5,560.28 5,560.29
TOTAL 6,660.28 5,660.29
Check 1003 05/10/2020 A&N Properties US Bank Checking =2,600.00
Rent Expense -2,600,00 2,600.00
TOTAL -2,600.00 2,600.00
Check 1004 0519/2020 A&N Properties US Bank Checking =200.00

Page 10 of 64
 

11:05 AM

Ryan's Electrical Services, LLC

 

 

 

 

 

 

 

 

o7i7/20
Check Detail
May 2020
Type Num Date Name Item Account Paid Amount Original Amount
Rent Expense =200.00 200.00
TOTAL -200.00 200,00
Check 41007 05/29/2020 Pestco Exterminating Inc. US Bank Checking 214.06
Repairs and Maintenance -214.00 214.00
TOTAL «214.00 214.00
Paycheck DD3117 05/01/2020 Allen, Zachary B US Bank Checking 0.00
Innovative Construction Solutions:Duff Plaza Pet$m Labor.1000-Raceway Job Labor -600.00 600.00
Innovative Construction Solutions:Duf Plaza PetSm Labor:1000-Raceway Job Labor “112.50 412.50
Salaries & Wages =1.29 1.28
Life insurance Payable 1.29 -1,29
Payroll Liabilities 73.00 -73.00
Innovative Construction Solutions:Duff Plaza PetSrn Labor-1000-Raceway Payroll Taxes 4417 44.17
Payroll Liabilities 44.17 4417
Payroll Liabilities 44.17 AT
Innovative Construction Solutions:Duff Plaza PetSm Labor1000-Raceway Payrolt Taxes -10.33 10.33
Payrolt Liabilities 10.33 -10,33
Payroll Liabiltties 10.33 -10.33
Payroll Liabilities 28.05 =28.00
Innovative Construction Solutions:Dyff Plaza PetSm Labor:1000-Raceway Payroll Taxes 18.38 16.38
Payroll Liabilities 18,38 -16,38
*Direct Deposit Lia §57,00 587,00
TOTAL 0.00 0.00
Paycheck DD31ts 05/07/2020 Atwood, Alan R US Bank Checking 0.00
Salaries & Wages -$65.38 865,33
Health Insurance Payable 66.83 66.83
Vision Insurance 1.41 141
Dental Insurance Payable 7.95 “7,85
Short Term Disability 5.08 -6.09
Long Term Disability 11.40 -11.40
Direct Health Insurance (Co Pd) 42.18 42.18
Health Insurance Payable 42.18 A248
Auto and Truck Expenses “41.64 41.54
Payroll Liabilities 69,00 69.00
Payroll Taxes 63.65 53.85
Payroll Liabilities 33.65 -53,65
Payroll Liabilities 53.65 ~53.65
Payroll Taxes: =12.54 12.54
Payroll Liabilities 12,54 12.54
Payroll Liabilities 12.54 ~12.54
Payroll Liablities 37.00 -37.00

Page 11 of 64
 

71:05 AM

Ryan's Electrical Services, LLC

 

 

 

 

 

 

 

 

 

O7/17/20
Check Detail
May 2020
Type Num Date Name Item Account Paid Amount Original Amount

Payroll Taxes -19.91 18.91
Payroil Liabilities 19.91 -19.91
*Direct Deposit Li 642,05 642.05
TOTAL 0.00 0.00
Paycheck DD3119 05/01/2020 = Clark, Travis B US Bank Checking 0.00
Innovative Construction Solutions:Duff Plaza - Home Labor:1000-Raceway Job Labor 1,080.00 4,080,06
Innovative Construction Solutions:Duff Plaza - Home Labor. 1000-Raceway Job Labor -162.00 162.00
Innovative Construction Solutions:Duff Plaza PetSm Labor.1000-Raceway Job Labor ~202.50 202.50
Direct Health Insurance (Co Pd) 5.10 5.10
Health Insurance Payable 5.10 5.10
Health Insurance Payable 57.84 87.84
Dental Insurance Payable 7.95 7.95
Salaries & Wages 2.32 2.32
Life Insurance Payable 2.32 “2.32
Auto and Truck Expenses 80.26 80.25
Payroll Liabilities 221,00 221,00
Innovative Construction Solutions:Duff Plaza - Home Labor:1000-Raseway Payroll Taxes ~77.00 77.00
Innovative Construction Sclutions:Duff Plaza PetSm Labor-i000-Raceway Payroll Taxes -12,56 12.56
Payroll Lia 89,56 89.56
Payroll Liabilities $9.56 88.56
Innovative Construction Solutions:Duff Plaza - Hom: Labor:1000-Raceway Payroll Taxes -18.04 18.01
Innovative Construction Solutions:Duif Plaza PetSm Labor:1000-Raceway Payroll Taxes 2.84 2.94
Payroll Lia 20.95 -20.95
Payroll Liabilities 20.965 «20.95
Payrall Liabilities 68.00 -B3.00
Innovative Construction Solutions:Duff Plaza - Home Labor:1000-Raceway Payroll Taxes =28.57 28,57
Innovative Construction Solutions:Duff Plaza PetSm Labor:1000-Raceway Payroll Taxes ~4.86 4.68
Payroll Liabilities 33.23 -33.23
*Direct Deposit Liabilities 1,058.45 ~1,059.46
TOTAL 0.00 0,00
Paycheck DB3120 05/01/2020 Dotzenrod, Harley N US Bank Checking 0.00
Salaries & Wages -706.50 706.50
Salaries & Wages “1.55 1,55
Life Insurance Payable 1.55 =1.55
401{k) Payable 5.62 §.62
Payroll Liabilities 62.00 62.00
Payroll Taxes 43.81 43.81
Payroll Liabilities 43.81 43.81
Payroll Liabilities 43.84 43.81
Payroll Taxes “10.24 10.24
Payroll Liabilities 10.24 ~10.24
Payroil Lial 10.24 -10,24

 

Page 12 of 64
 

11:05 AM

Ryan's Electrical Services, LLC

 

 

 

 

 

 

 

 

 

 

O7/17/20
Check Detail
May 2020
Type Num Date Name tern Account Paid Amount Original Amount

Payroll Liabilities 28.00 -28.00
Payroll Taxes -16.25 16.25
Payroll Liabilities 16.25 -16.25
*Direct Deposit Liabilities 556,83 -556.83
TOTAL 0.00 0.00
Paycheck DD3121 05/01/2020 Etten, Brenden J US Bank Checking 0.00
Innovative Construction Solutions:Duff Plaza - Home Labor:3000-Switchgear Job Labor -871.50 871.50
407 (k) Payable 26.15 “26.15
Meals and Entertainment -70.00 70.00
Auto and Truck Expenses ~60.00 60,00
Payroll Lia 89,00 -88.00
innovative Construction Solutions:Duif Plaza - Home Labor:3000-Switchgear Payroll Taxes 64.03 64.03
54.03 -54.03
54.03 54.03
Innovative Construction Solutions:Duff Plaza - Home Labor:3000-Switehgear Payroll Taxes =12.83 12.63
Payroll Liabilities 12.63 -12.63
Payroll Liabilities 12.83 -12.63
Payroll Liabilities 35.00 -35.00
Innovative Construction Solutions:Duff Plaza - Home Labor:3000-Switchgear Payroll Taxes -20,04 20.04
Payroll Liabilities 20.04 “20,04
*Direct Depost Liabilities 784.69 -784,.69
TOTAL 0.00 0.00
Paycheck DD3122 05/01/2020 = Etten, Carrie M US Bank Checking 0.00
Salaries & Wages 846.15 846.15
Heaith Insurange (Co Pd) -$3.14 93.14
Health Insurance Payable 93,14 83.14
Salaries & Wages 2.22 2.22
Lif Insurance Payable 222 2,22
401{k) Payable 4231 42.31
Aute and Truck Expenses -600.00 600.00
Payroll Liabilities 61.00 61,00
Payroll Taxes 62.46 52.46
Payroll Liabilities 52.46 52.46
Payroll Liabilities 52.46 52.46
Payroll Taxes -12.27 12.27
Payrelt Liabilities 12.27 -12.27
Payrol! Liabilities 12.27 -12.27
Payroll Liabilities 34.00 -34.00
Payrell Taxes -19.47 19.47
Payroll Liabilities 19.47 ~19.47
*Direst Deposit Lia 56.00 60.00
“Direct Deposit Liabilities 1,194.17 -1.194.11

 

Page 13 of 64
 

11:05 AM

Ryan's Electrical Services, LLC

 

 

 

 

 

 

 

 

 

omen Check Detail
May 2020
Type Num Date Name [tem Account Paid Amount Original Amount
TOTAL 0.00 0.00
Paycheck DD3123 08/01/2020 Etten, Ryan J US Bank Checking 6.00
Salaries & Wages ~2,884.62 2,884.62
Health Insurance (Co Pd} +239,34 239,34
Health Insurance Payable 230.34 -239.34
Salaries 2 Wages “2.58 2.58
Life Insurance Payable 2.58 -2.58
Payroll Liabilities 422.00 ~422.00
Payroll Taxes 9178.85 178.85
Payrol Liabilities 178.85 178.85
Payrol! Liabilities 178.85 -178.85
Payroll Taxes 44.83 41.83
Payroll Liabilities 41.83 41.83
Payroll Lia! 41.83 41.83
Payroll Lia 173.09 -173,00
“Direct Deposit Liabilities 2,068.94 ~2,068.94
TOTAL 0.00 0.00
Paycheck DD3i24 o5/01/2020 Finn, Brittany L US Bank Checking 0.00
Salaries & Wages =350.00 350,00
404 (k) Payable 10.50 10.60
Payroil Liabilliies 28.00 28.00
Payroll Taxes ~21.70 21.70
Payroll Ligbilities 21.70 24.70
Payroll Liabilities 21.70 -24.70
Payroll Taxes -5.07 5.07
Payroll Liabilities 5.07 4.07
Payroll Liabilities 5.07 5.07
Payroll Taxes 2.10 2.10
Payroll Liabilities 2.10 2.10
Payroll Liabilities 8.00 9.00
Payroll Taxes -8.05 §.05
Payrall Liabilities 8.05 $.05
*Direct Deposit Liabilities 275.73 275,73
TOTAL 0.00 0.00
Paycheck DD3125 05/01/2020 Hammer Jr, Dennis W US Bank Checking 0.00
CBRE FacilitySource IFM:WO#2795-WEB-1689804 Labor:$9996- Service Labor Job Labor 60.00 60.00
Summit Commercial Construction: WO#2784 - Instal LaborS9996- Service Labor Job Labor -165.00 185.00
Emerson Electric Go. WO#2798 - April 20 Monthly} Labor-S9996- Service Labor Job Labor -80.00 $0.00
Matt Christianson:WO#2801 - Small basement remc Lebor'S9996- Service Labor Job Labor 270.06 270.00
Salaries & Wages -210.00 210.00

Page 14 of 64
 

11:05 AM

Ryan's Electrical Services, LLG

 

 

  

  

 

 

O?ATI20
Check Detail
May 2020
Type Num Date Name Item Aceount Paid Amount Original Amount
Azcon, Inc. Gonstruction:Camp Dedge B-16 & B-17 Labor:9996-Other Labor slob Labor 405.00 405.00
Short Term Disability 5,54 -§.54
Long Term: Disabil 10.78 “10.78
Salaries & Wages =2.58 2.58
Life Insurance Payable 2.58 +258
401(k) Payable 446.39 -149.38
dob Labor 200.00 200.00
Auto and Truck Expenses -51.00 51.00
Payroll Liabilities 217.00 -211.00
CBRE FacilitySouree IFM:WO#2785-WEB-1689804 Labor.S8o86- Service Labor Payroll Taxes “3.72 3.72
Summit Commercial Construction: WO#2794 - Insial Labor'S9996- Service Labor Payroll Taxes +10.23 40,23
Emerson Electric Co.:.\WO#2798 - April '20 Monthly | Labor:Se996- Service Labor Payroll Taxes -6.58 5.58
Matt Christianson:WW0#2801 - Small basement reme Labor-S9996- Services Labor Payroll Taxes “18.74 16.74
Payroll Taxes ~13.02 13.02
Azcon, Inc. Construction:Camp Dodge B-16 & B-17 Labor-9996-Other Labor Payroll Taxes 28.14 25.14
Payroll Taxes -12.40 12.40
Payroll Liabilities 36.80 86.80
Payroll Liabilities 36.30 86,80
CBRE FatilitySeurce IFM:WO#2795-WEB-1689804 LaborS9996- Service Labor Payroll Taxes. 0.86 0.86
Summit Commercial Construction: WO0#2794 - instal LaborS9998- Service Labor Payroll Taxes. -2.39 2.39
Emerson Electric CoWO#2796 - April'20 Monthly | Labor'S9996- Service Labor Payroll Taxes ~1.31 4.34
Matt Christianson: WO#2801 - Smali basement reme Labor:59998- Service Labor Payroll Taxes -3.92 3.92
Payroll Taxes =3.05 3,05
Azcon, Inc. Construction:Camp Dodge B-16 & B-17 Laber-8996-Other Labor Payroll Taxes. -5.87 5.87
Payroll Taxes -2.90 2.80
Payroll Liabilé 20.30 =20.30
Payroll Liabil 20.30 -20.30
Payroll Lia £6.00 -86.00
CBRE FacilitySource IFM:;WO#2795-WEB~1 689804 Labor:99996- Service Labor Payroll Taxes 1.37 4.37
Summit Commercial Construction: WO#2794 - Insta! Labor:S9996- Service Lahor Payroll Taxes -3.80 3.80
Emerson Eleciric Co..WO#2798 = April '20 Monthly t Labor.S9996- Service Labor Payroll Taxes -2.07 2.07
Matt Christanson:WO#2801 - Small basement reme Labor:S9996- Service Labor Payroll Taxes 6.21 6.21
Payroll Taxes 483 4.83
Azcon, Inc. Construction:Camp Dodge B-16 & B-i? Labor-$996-Other Labor Payroll Taxes 9.32 9.32
Payroll Taxes 4.60 4.40
Payroll Liabilites 32.20 -32.20
“Direct Deposit Liabilities 881.49 -881.19
TOTAL 0,00 9,00
Paycheck DD3126 O5/0T/2020 Harryman, Jeffrey US Bank Checking 0.00
Koester Construction Company Inc. WOM Valley Jui Labor 1000-Raceway Job Labor =1,280.00 1,280.00
Auto and Trick Expenses 56.54 56.51
Payroll Liabilfties 179.00 ~119.00
Koester Construction Company Inc. WOM Valley Jur Labor. 7000-Raceway Payroll Taxes -79.36 79.36
ies 79.36 -73.36
Payroll Liabilities 79.36 -73.36

Page 15 of 64
11:05 AM Ryan's Electrical Services, LLC

 

 

 

 

  
 

 

 

vn Check Detail
May 2020
Type Num Date Name {tem Account Paid Amount Original Amount
Koester Construction Company Inc. WDM Valley Ju: Labor:1000-Raceway Payroll Taxes 18,56 18,56
Payroll Liabilities 18.56 ~18.56
Payroll Liabilities 18.56 =18.56
Payroll Liabilities 4,00 -64.00
Koester Construction Company Inc. WDM Valley Jui Labor-1000-Raceway Payroll Taxes =29.44 29,44
Payroll Liabilities 29.44 20.44
“Direct Depasit Liabllities 1,055.59 -1,055.5¢
TOTAL 0.00 0.00
Paycheck DD3127 05/01/2020 Johnson, Chadrick 0 US Bank Checking 0.00
Two Rivers Group, Inc.:Urbandale High Schoo! Gym Labor:1000-Raceway Job Labor 838,50 838.50
Salaries & Wages =21.50 31,80
Salaries & Wages “2.16 2.16
Life Insurance Payable 2.18 -2.16
401(k} Payable 25.80 25,80
Auto and Truck Expenses 56.20 56.20
Payroll Liabilities 85.00 68.00
Two Rivers Group, Ing.:Lrbandale High School Gym Labor 1000-Raceway Payroll Taxes -§1.99 51.99
Payroll Taxes -1.33 4.33
Payroll Liabilities 53,32 -53.32
Payroll Liabilities §3.32 -§3.32
Two Rivers Group, Inc.:Urbandals High School Gym Labor:1000-Raceway Payroll Taxes “12.16 12.16
Payroll Taxes 0.31 0.31
Payroll Liabilities 12.47 12.47
12.47 AZA47
46.00 48.00
Two Rivers Group, Inc.:Urbandale High School Gym Labor:1000-Raceway Payroll Taxes =18.29 19.29
Payrall Taxes 0.49 0.49
Payroll Liabilities 18.78 “19,78
*Direct Deposit Liabilities 713.61 +713.64
TOTAL 0.00 0,00
Paycheck DD3128 05/01/2020 Johnson, Matthew L US Bank Checking 0.60
Koester Construction Company Inc: WDM Valley Jut Labor:1000-Raceway Jo Labor -680.00 580.00
Payroll Liabilities 57.00 -87,00
Koester Construction Company Inc..WDM Valley Jur Labor. 1000-Raceway Payroil Taxes -35.96 35.95
Payroll Lia 35.96 =35.96
Payroll Lial 35,96 35.96
Keester Construction Company inc. WDM Valley Jui Labor:1000-Raceway Payroll Taxes. 8.41 841
Payroll Liabiliti 841 8.41
Payroll Lial 841 641
Payroll Liabilities 21.00 #21.00
Koester Construction Company inc.: WDM Valley Jui Labor:1000-Raceway Payroll Taxes “13.34 13.34
Payroll Liabilities 13.34 -13.34

Page 16 of 64
 

11:05 AM

Ryan's Electrical Services, LLC

 

 

 

 

 

 

O7/7I20
Check Detail
May 2020
Type Num Date Name Item Account Paid Amount Original Amount
*Direct Deposit Liabilites 457.43 457.63
TOTAL 0.00 0.00
Paycheck BD3129 05/01/2020 Jordan, Don K US Bank Checking 9.00
Innovative Construction Solutions:Duf Plaza PetSm Labor.1000-Raceway Job Labor 1,760.00 4,180.00
Innovative Construction Solutions:Duff Plaza PetSm Labor. 1000-Raceway Job Labor -217,.50 217.50
Direct Health Insurance (Go Pd) -114.12 114.12
Health Insurance Payable 114.12 114.12
Health Insurance Payable 66.83 66.83
Dental Insurance Payable 7.08 -7.88
Vision Insurance 1.44 “1.41
Long Term Disability 19,87 ~19,67
Salaries & Wages -2.58 2.58
Life Insurance Payable 2.58 -2.58
404(k) Payable 275.50 -276,80
Auto and Truck Expenses -31.37 31.37
Payroll Liabilities 145.06 -146.00
Innovative Construction Solutions:Duff Plaze PetSm Labor:1000-Raceway Payroll Taxes -85.44 85.41
Payrall Liabilities 85.44 ~85.41
Payroll Liabilities 85.41 =86.41
Innovative Construction Solutions:Duff Plaza PetSm Labor:1000-Raceway Payroll Taxes -19.97 19.97
Payroll Liabilities 19.97 -19.97
Payroll Liabilities 19.97 A987
Payroll Liabilities 48.00 48.00
Innovative Construction Solutions:Duff Plaza PetSm Labor1000-Raceway Payroll Taxes 31.69 31.69
Payroll Liabilities 31.69 -31.89
*Direct Deposit Liabilities 739.10 -739.10
TOTAL 0.00 0.00
Paycheck DD3130 05/01/2020 Lange, Randy L US Bank Checking 0.00
Azcon, Inc. Construction:Camp Dadge B-16 & B17 Labor-1000-Raceway Job Labor -172.00 4172.00
Innovative Construction Solutions:-Ouff Plaza PetSm Labor1000-Raceway Job Labor -688,00 888,00
Direct Health Insurance (Co Pd) 81.85 81.85
Heaith Insurance Payable 81.85 981.85
Health Insurance Payable 86.83 -66.83
Dental Insurance Payable 7.95 “7.95
Vision Insurance 3.36 -3.36
Short Term Disability 8.49 -8.49
Long Term Disability 11.89 -11.89
Salaries & Wages 2.16 216
Life Insurance Payable 2.16 “2.16
401(k) Payable 25.80 “25.80
Auto and Truk Expenses 61.50 61.60
Payroll Liabilities 65.00 -65.00

Page 17 of 64
 

11:05 AM

Ryan's Electrical Services, LLC

 

 

 

 

 

 

 

 

ones Check Detail
May 2020
Type Num Date Name ltem Account Paid Amount Original Amount
Azcon, Inc. Construction:Camp Dodge B-16 & B-17 Labor-1000-Raceway Payroll Taxes -10.66 10.68
Innevative Construction Solutions:Duff Plaza PetSm Labor:1000-Raceway Payroll Taxes 42.66 42.66
Payroll Liabilities 53.32 -63.32
Payrall Liabilittes 53.32 -53.32
Azcon, Inc. Construction:Camp Dodge B-16 & B-17 Labor:1000-Raceway Payroll Taxes 249 2.48
Innovative Construction Solutions: Duff Plaza PetSm Labor.1900-Raceway Payroll Taxes 8.98 9.98
Payroll Liabilities 12,47 A247
Payroll Liabilities. 12.47 -12.47
Payroll Liabilities 36.00 36.00
Azcon, Inc. Construction:Camp Dodge B-16 & B-17 Labor:1000-Raceway Payroll Taxes -3.96 3.96
Innovative Construction Solutions:Duff Plaza PetSm Labor 1000-Raceway Payroll Taxes -15.82 15.82
Payroll Liabilities 18.78 -19.78
*Diract Deposit Lial 630.39 -630.39
TOTAL 0.00 0.00
Paycheck DD3134 05/01/2020 Mangano, Bill J US Bank Checking 0.00
Salaries & Wages -1,442.34 1,442.31
Direct Health Insurance (Co Pd) 46.92 46.92
Health Insurance Payable 49.92 46.92
Health Insurance Payable 66.83 66.83
Short Term Disability 9.48 -8.48
Salaries & Wages 2.58 2.58
Life Insurance Payable 2.58 2.58
Auto and Truck Expenses 33.25 33.25
Payroll Liabilities 148.00 148.00
Payroll Taxes. -89.43 89.43
Payroll Liabilities 89.43 89.43
Payroll Liabilities 89.43 89,43
Payroll Taxes -20.91 20.81
Payroli Liabilities 20.94 20.51
Payroll Liabilities 20.91 20.91
Payroll Liabilities 68.00 $8.00
Payroll Taxes 33.18 33,18
Payroll Liabilities 33.18 ~33.18
*Direct Depostt Liabilities 1,073.91 -1,073.81
TOTAL 0.00 0.00
Paycheck DD3132 05/01/2020 Mangano, Bob W US Bank Checking 0.00
Whole Foods WDSM:W/0#2803-56051183-Repair | Laber.$9996- Service Labor Job Labor -50.00 50.00
Summit Commercial Construction: WO#2794 - nstal Labor:S9996- Service Labor Job Labor 137.50 137.50
Matt Christianson: WO#2801 - Small basement reme¢ Labor'$9996- Service Labor Job Labor -387,50 387.50
Emerson Electric Co... WO#2798 - April 20 Monthly ! Labor$9996- Service Labor Job Labor -60.00 50.00
Concrete Connection, LLC.:Northview Park Restroo Labor:9996-Other Labor Job Labor 375,00 375.00
Salaries & Wages -2.37 2.37

Page 718 of 64
 

11:05 AM Ryan's Electrical Services, LLC

 

 

 

 

 

 

 

07/17/20
Check Detail
May 2020
Type Num Date Name item Account Paid Amount Original Ameunt
Life Insurance Payable 2.37 2.37
401(k} Payable 20,00 -20.00
Auto and Truck Expenses -86.80 96,80
Payroll Liabilities 53.00 ~§3.00
Whole Foods WOSM:WO#2803-56051 183-Regair | Labor:S9996- Service Labor Payroll Taxes =3.09 3.09
Summit Commercial Construction: WO#2794 - Instal Labor:$9996- Service Labor Payroll Taxes 8.53 8.63
Matt Christianson:WO#2801 - Small basement rem Labor:S8996- Service Labor Payroll Taxes 24.03 24.03
Emerson Electric Co. WO#2798 - April ‘20 Monthly | Labor-$9996- Serviee Labor Payroll Taxes 3.10 3.10
Concrete Connection, LLC.:Northview Park Restroo Labor-9996-Other Labor Payroll Taxes 223.25 23,25
Payroll Liabilities 62.00 62.00
Payrall Liabilities 62.00 -62.00
Whole Foods WOSM:WO#2803-56051 183-Repair | Labor:S9ec6- Service Labor Payroll Taxes -0.72 0.72
Summit Commercial Construction: WO#2794 - Instal Labor.$9996- Service Labor Payroll Taxes -1.99 1.88
Matt Christianson: WO#2801 - Small basement reme Lahor:$9996- Servite Labor Payroll Taxes 5.62 5,62
Emerson Electric Go.:WWO#2798 - April ‘20 Monthly } Labor:S9996- Service Labor Payroll Taxes -0.73 0.73
Concrete Connection, LLC.:Nerthview Park Restreo Labor.9996-Other Labor Payroll Taxes “6.44 5.44
Payroll Liabilities 14.50 -14,50
14,50 -14.50
41.00 =441,00
Whole Foods WDSM:WO#2803-56051 183-Repair | Labor:S9996- Service Labor Payroll Taxes 7.15 1.15
Summit Commercial Construction: WO#2794 - Insta! Labor:$9996- Service Laber Payroll Taxes -3.16 3.16
Matt Christianson:WO#2801 - Small basement reme Labor:S9996- Service Labor Payroll Taxes $91 8.91
Emerson Electric Co.:WO#2798 - April '20 Monthly t Labor$9996- Service Labor Payroll Taxes 1.15 4.15
Concrete Connection, LLC.:Norihview Park Restroo Labor9996-Other Labor Payroll Taxes 8.83 8.63
Payroll Liabilities 23,00 -23.00
*Direct Depesit Liabilities 896.30 ~896.30
TOTAL 0.00 0.00
Paycheck DD3133 05/01/2020 Sams, Justin A US Bank Checking 8.00
Innovative Construction Solutions:Duff Plaza - Home Labor: 000-Raceway Job Labor -105,.00 105.00
lanevative Construction Solutions:Duf Plaza PetSm Labor:1000-Raceway Job Labor -735.00 735.00
Innovative Construction Solutions:Duf Plaza PetSm Labor1000-Raceway Job Labor =187.50 157.50
Payroll Liabilities 104,00 -104.00
Innovative Construction Solutions:Duff Plaza - Home Labor.1000-Raceway Payroll Taxes 6.51 6.51
Innovative Construction Solutions:Duff Plaza Pet6m Labon1000-Raceway Payroll Taxes 55.34 55,34
Payroll Liabilities 61.85 81.85
Payroll Liabilities 61.85 61.85
Innovative Construction Solutions:Duff Plaza - Home Labor:1000-Raceway Payroll Taxes 1.52 1,82
Innovative Construction Salutions:Duff Plaza PetSm Labor:1000-Raceway Payroll Taxes 12.95 12.85
Payroll Liabilities 14.47 -14.47
Payroll Liabilities 14.47 -14,47
innovative Construction Soluiions:Duff Plaza - Home Labor:1000-Raceway Payroll Taxes 0.63 0.83
Innovative Construction Solutions:Duff Plaza PetSm Labor:1000-Raceway Payrall Taxes 5.36 5.36
Payroll Liabilities 5.99 5.89
Payroll Liabilities 43.00 43.00
Innovative Construction Solutions:Duff Plaza - Home Labor 1000-Raceway Payroll Taxes 241 241

Page 19 of 64
 

11:05 AM

Ryan's Electrical Services, LLC

 

 

 

 

 

 

 

 

O7H 7/20
Check Detail
May 2020
Type Num Date Name item Account Paid Amount Original Amount
Innevative Construction Solutions:Duff Plaza PetSm Labor:1000-Raceway Payrall Taxes ~20.53 20.53
Payrall Liabilities 22,94 22.94
*Direct Deposit Liabilities T7418 -774.18
TOTAL 9.00 0.00
Paycheck DD3134 05/01/2026 Satterlee, ScottA US Bank Checking 0,00
Paul Danielson: WO#2805 - Upgrade house service Labor:$9996- Service Labor Job Labor -212.00 212.00
Kellap Grant'WO#2808 - Add outlet for treadmill Labor:S9896- Service Labor Job Labor -§3.00 53.00
Russel Schmitz WO#2804 - Correct home inspectio Labor-S98968- Service Labor Job Laber 7238.50 238.50
Salaries & Wages 586.50 566.50
Direct Health Insurance (Co Pd} 103,05 103.05
Health Insurance Payable 103.05 -103.05
Health insurance Payable 66.83 -§6.83
Long Term Disability 11.45 “11.15
Salaries & Wages =2.58 2.58
Life Insurance Payable 2.58 =2,58
Payroll Lial 82.00 $2.00
Paul Danielson:-WO#2805 - Upgrade house service Labor:S9996- Service Labor Payroll Taxes “13.14 13.14
Kellap Grant WO#2806 - Add outlet for treadmill Labor:$9999- Service Labor Payroll Taxes ~3.29 3.29
Russel Schmitz:W0O#2804 - Correct home inspectio Labor:S9996- Service Labor Payroll Taxes 914.79 14.79
Payroll Taxes =34.50 34.50
Payroll Liabilities 63.72 65.72
Payroll Liabilities 85.72 =65.72
Paul Danielson:WO#2805 - Upgrade house service LaborS9996- Service Labor Payroll Taxes -3.07 3.07
Kellap Grant WO#2808 - Add outlet for treadmill LaborS9996- Service Labor Payrall Taxes 0.77 O77
Russel Schrnitz:W0O#2804 - Correct home inspectio Labor:$9996- Service Labor Payroll Taxes -3.46 3.46
Payroll Taxes 6.07 8.07
Payroll Liabilities 18.37 “15.37
Payroll Liabilities 15.37 -15.37
Payroll Liabilities 49,00 48.00
Paul Danielson: WO#2805 - Upgrade house service Labor:$9996- Service Labor Payroll Taxes Aa? 4.87
Kellap Grant WO#2808 - Add outlet for treadmill Labor:S9996- Service Labor Payroll Taxes -122 1.22
Russel Schmitz:WO#2804 - Correct home inspectio Labor-S9996- Service Labor Payroll Taxes 5.49 5.49
Payroll Taxes -12.80 12.80
Payroll Liabilties 24.38 =24.38
“Direct Deposit Liabilities $25.00 -§25.00
“Direct Deposit Liabilities 244,93 1244.93
TOTAL 0.00 0.00
Paycheck DD3135 05/1/2020 Schutte, Jeff A US Bank Checking 0.00
Apex Construction Solutions, Inc.:McDenald’s Pella Labor:6505-Excavation dob Labor 488.00 488.00
Apex Construction Solutions, Inc.:Camp Dodge M-0: Labor:3500-Fixtures Job Labor -61.00 61.00
Apex Construction Solutions, Inc.:Camp Dodge M-0: Labor:4000-Trim Job Labor -61.00 67.00
Direct Health Insurance (Co Pd) 79.62 75.52

Page 20 of 64
 

11:05 AM

Ryan's Electrical Services, LLC

 

 

 

   

 

 

 

 

mee Check Detail
May 2020
Type Num Date Name Item Account Paid Amount Original Amount
Health Insurance Payable 76.52 -7§,52
Health Insurance Payable 202.85 -202.85
Dental Insurance Payable 16.83 -18.63
Vision insurance 3.36 3.36
Short Term Disability 7.39 -7.39
Long Term Disability 12.88 =12.88
Salaries & Wages -2.58 2.58
Life Insurance Payable 2.58 =2,58
404(k) Payable 36.60 -38.60
Salaries & Wages -125.00 125.00
Payroll Liabilities 30.00 =30.00
Apex Construction Solutions, inc.:McDonald's Pella Labor-6605-Excavation Payroll Taxes -3026 30.26
Apex Construction Solutions, Ine.:Camp Dodge M-0: Labor3500-Fixtures Payroll Taxes 3.78 3.78
Apex Construction Solutions, Inc.:Gamp Dodge M-0: Labor-4000-Trim Payroll Taxes 3.78 3.76
Payroll Taxes “7.75 T75
Payroll Liabilities 45.57 45,57
Payroll Lia! 45,57 45.57
Apex Construction Solutions, Inc.;McDonald's Pella Lebor:6505-Excavation Payroll Taxes 7.09 7.08
Apex Construction Solutions, Inc:Camp Dodge M-0: Labor:3500-Fixtures Payroll Taxes -0.88 0.88
Apex Construction Solutions, Inc:Camp Dodgs M-G: Labor:4000-Trim Payroll Taxes -0.88 0.88
Payrell Taxes 181 1.84
Payrall Liabilities 10.66 +10.66
10.66 -10.86
25.00 #26.00
Apex Construction Solutions, In¢c..McDenald's Pella Labor:6505-Excavation Payroll Taxes “11.23 11.23
Apex Construction Solutions, Inc.:Camp Dodge M-0: Labor:3500-Fixtures Peyroll Taxes -1.40 1.40
Apex Construction Solutions, inc.:;Camp Dodge M-0; Labor:4000-Trim Payroll Taxes -1.40 1.40
Payroll Taxes =2.87 2.87
Payroll Liabilities 16.90 -18.90
*Diract Deposit Liabilities 344.06 344.086
TOTAL 0.00 0.00
Paycheck DD3136 05/01/2020 Snyder, Jerad R US Bank Checking 0.00
Koester Construction Company Inc.:WDM Valley Jui Labor-1000-Raceway Job Labor -58.00 58,00
Innovative Construction Solutions:Duff Plaza PetSm Labor:1000-Raceway dob Labor -822.00 522.00
lanovative Construction Solutions:Duf Plaza PetSm Labor:1000-Raceway dob Labor -21.75 21.75
Payroll Liabilities 36.00 -30.00
Koaster Construction Company Inc.WDM Valley Jur Laber:1000-Raceway Payroll Taxes ~3.60 3.60
Innovative Construction Soiutions:Duff Plaza PetSm Labor1000-Raceway Payroll Taxes “33.71 33.71
3734 3731
Payroll Liabilities 37.31 *37.31
Keaster Construction Company tne.:WDM Valley Jui Labor:1000-Raceway Payroll Taxes 0.84 0.84
Innovative Construction Solutions:Duff Plaza PetSm Labor:1000-Raceway Payroll Taxes -7.88 7.88
8.72 8.72
8.72 8.72
Payroll Ltabilities 23.00 23.00

Page 21 of 64
 

11:05 AM

Ryan's Electrical Services, LLC

 

 

 

 

 

O7N 720
Check Deiail
May 2020

Type Num Date Name item Account Paid Amount Original Amount

Koester Construction Gompeny IncWDM Valley Ju Labor: 1000-Raceway Payroil Taxes -1.33 1.33

Innovative Construction Solutions:Duff Plaza PetSm Labor-1000-Raceway Payroll Taxes ~12.54 12.51
Payroll Liabilities 13,84 13.84

*Direct Deposit Liabilities 502.72 -502.72

TOTAL 0.00 0,00
Paycheck DD3137 05/01/2020 Synytsya, Oleksandr $ US Bank Checking 0.06
Apex Construction Solutions, Inc.:McDonald's Pella Labor6505-Excavation Jeb Labor -360.00 360.00

Two Rivers Group, Ine.:Urbandale High School Gym Labor:1000-Raceway Job Labor +292,50 292.50

Direct Health Insurance (Co Pd} -19.98 49.98

Health Insurance Payable 18.98 -19.98

Health Insurance Payable 66.83 -66.83

Dental insurance Payable 7.84 -7.84

Vision insurance 141 -1.41

Salaries & Wages 2.42 242

Life Insurance Payable 2.42 2.42

Auto and Truck Expenses =27.87 27.67

Payroll Liabilities 26.00 28,00

Apex Construction Solutions, Ine.:McDonald’s Pella Labor@505-Excavation Payrol! Taxes 922,32 22.32

Two Rivers Group, In¢.:Uireandale High Schoo! Gym Labor-1000-Raceway Payroll Taxes ~18.14 18.14

Payroll Liabilities 40,46 40.46

Payroll Liabilities 40.46 40.46

Apex Construction Solutions, inc.:McDonald's Pella Labora505-Excavation Payroll Taxes 522 5.22

Two Rivers Group, Inc.:Urbandale High School Gym Labor:1000-Raceway Payroll Taxes 44.24 424

Payroll Liabilities 9.46 ~9.46

Payroll Liabilities 8.46 9.46

Payrel! Liabilities 27,00 -27.00

Apex Construction Solutions, Inc.:McDonald’s Pella Labor6505-Excavation Payroll Taxes 8.28 8.28

Two Rivers Group, Inc.:Urbandale High School Gym Labor. 1000-Raceway Payroll Taxes 6.73 6.73

Payroll Liabilities 15.01 -15.01

“Direct Deposit Liabilities 501.07 -501.07

TOTAL 0.00 0.00
Paycheck DD3138 05/01/2020 Vos, Norman US Bank Checking 0.00
Salaries & Wages -210,00 210.00

Salaries & Wages -1.28 1.28

Life insuranee Payable 1.28 -1.29

Payroll Taxes -13.02 13,02

13.02 ~13.02

Payroll Liabilities 13.02 =13.02

Payroll Taxes 3.04 3.04

Payrail Liabilitias 3.04 -3.04

Payroll Lia! 3.04 3.04

Payroll Taxes, “1.26 41.26

Page 22 of 64
 

14:05 AM Ryan's Electrical Services, LLC

 

 

 

 

 

 

 

 

 

OFMTI20
Check Detail
May 2020
Type Num Date Name Item Account Paid Amount Original Amount
Payroll Liabilities 1.26 =1.26
Payroll Taxes 4.83 4.83
Payroll Liabilities 4.83 4.83
*Direct Deposit Liabilities 193.94 “193.94
TOTAL 0.00 0.00
Paycheck Dp3139 05/01/2020 Wulkow, Chris D US Bank Checking 9.00
Salaries & Wages -1,634.62 1,634.62
Payroll Liabilities 161.00 161.00
Payroll Taxes -101.35 101.35
Payroll Liabilities 101.35 =101.35
Payroll Liabilities 104.35 101,35
Payroll Taxes -23.71 23.77
Payroll Liabilities 23.79 23.71
Payroll Lia 23.74 -23.71
Payroll Liabilities 88.00 88.00
Payroll Taxes «37,59 37,89
- Payroll Liabilities 37.59 -37.59
*Direct Deposit Liabilities 1,260.56 -1,260.56
TOTAL 0,00 0.00
Paycheck BD3140 05/01/2020 = Zehner, Craig A US Bank Checking 9.00
Salaries & Wages 1,730.77 1,730.77
Health Insurance (Go Pd} -23,65 23.45
Health insurance Payable 23.65 -23.85
Health Insurance Payable 86.83 86.83
Dental Insurance Payable 7.35 “7.95
Vision Insurance 4141 1.44
Salaries & Wages 2.58 2.38
Life Insurance Payable 2.58 -2.58
Payroll Liabilities 266.00 -266.00
Payroll Taxes “107.34 407.31
Payroll Liabilities 107.34 -107.31
Payroll Liabilities 107.31 “107.31
Payroll Taxes -25.10 25.10
Payroll Liabilities 25.10 -26.10
Payroll Liabilities 26.10 25,10
Payroll Liabilities 87.00 87.00
Payroll Taxes ~39.31 39,34
Payrall Liabilities 39.81 -39.81
*Direct Deposit Liabilities 1,169.17 -T, 169.17
TOTAL 0.00 0.00
Paycheck DD3t4t 05/08/2020 Allen, Zachary B US Bank Checking 0.00

Page 23 of 64
 

 

 

 

 

 

ovis Ryan's Electrical Services, LLC
Check Detail
May 2020
Type Num Date Name Item Account Paid Amount Original Amount

Innovative Construction Solutions:Duff Plaza PetSm Labor:1000-Raceway Jeb Labor 600.00 800.00
Salaries & Wages «129 1.28
Life Insurance Payable 4.28 “1.29
Payroll Liabilities 58.00 -59.00
Innovative Construction Solutions:Duff Plaza PetSm Labor.1000-Racaway Payroll Taxes =37.20 37.20
Payroll Liabilities $7.20 -37.20
Payroll Liabilities 37.20 -37.20
Innovative Construction Solutions:Duff Plaza PetSm Labor:1000-Raceway Payroll Taxes ~8.70 8.70
Payroll iabilites 8.70 -8.70
Payroil Liabilities 8.70 -8.70
Payroll Liabilities 22,00 =22.00
Innovative Construction Solutions:Durt Plaza PatSes Labor-1000-Raceway Payroll Taxes -13.81 13.84
Payroll Liabilities 13.81 -13.81
*Direct Deposit Liabilities 473.10 473.10
TOTAL 0.00 0,09
Paycheck DD3142 05/08/2020 Atwood, Alan R US Bank Checking 0.00
Salaries & Wages -865.38 865.38
Health Insurance Payable 66.83 66.83
Vision Insurance 4141 -141
Dental Insurance Payable 7.95 -7.95
Short Term Disability 5.09 6.08
Long Term Disability 11.40 -11.40
Direct Health Insurance (Co Pd} 42.18 42.18
Health Insurance Payable 42.18 42.18
Auto and Truck Expenses 29.86 29.36
Payroll Liabilities 69.00 $9.00
Payroll Taxes -53.66 53.66
Payroll Liabilies 53.66 -53.86
Payroil Liabilities 53.66 -53.66
Payroll Taxes -12,55 12.66
Payroll Liabilities 12.55 =12,55
Payroll Liabilities 12.85 -12.55
Payroll Liabilities 37.00 87.00
Payroll Taxes ~19.90 18.90
Payroll Liabilities 18.80 -19.90
“Direct Deposit Liabilities 630,35 ~630.35
TOTAL 0.00 9,00
Paycheck DD3143 85/08/2020 Clark, Travis B US Bank Checking 0.00
Innovative Construction Solutions:Duff Plaza - Home Labor:1000-Raceway Job Labor 1,086.06 1,080.00
Innovative Construction Solutions. Duff Plaza - Hor Labor-1000-Raceway Job Labor -162.00 182,00
Direct Health Insurance (Co Pd) 5.10 5.10

Page 24 of 64
 

11:05 AM Ryan's Electrical Services, LLC

 

 

 

O7M7/20
Check Detail
May 2020
Type Num Date Name tem Account Paid Amount Original Amount

Health Insurance Payable 5.10 -5.10
Health insurance Payable 57.84 ~57.84
Dental Insurance Payable 7.95 “7.96
Salaries & Wages 2.32 2.32
Life Insurance Payable 2.32 72.32
Aute and Truck Expenses -72.88 72.59
Payroll Liabilities 176.00 -176.00
Innovative Construction Solutions:Duff Plaza - Home Labor:1000-Raceway Payroll Taxes -77,00 77.90
Payroll Liabilities 77.00 “77.00
Payroll Liabilities F700 77.00
lonevative Construction Solutions:Duff Plaza - Home Labor:1000-Raceway Payroll Taxes -18.01 18.01
Payrolt Liabilities. 13.01 =18.04
Payroll Liabilities 18.01 18.01
Payroll Liabilities $6.00 66.00
Innovative Construction Solutions:Duff Plaza - Home Labor:1000-Raceway Payrall Taxes 28.56 28.56
Payroll Liabilities 28.56 -28.56
*Direct Deposit Liabilities 921.79 -921.79
TOTAL 0.00 0,00
Paycheck DD3144 05/08/2020 Botzenrod, Harley N US Bank Checking 0.00
Salaries & Wages 876,00 576.00
Salaries & Wages -144.00 144.00
Salaries & Wages =1.55 1.55
Life Insurance Payable 1.55 -1,55
401(k) Payable 5.72 6.72
Payroll Liabilities 64.00 -64.00
Payroll Taxes 44.64 44,64
Payroll Liabilittes 44.64 44.64
Payroll Liabilities 44,64 44,64
Payroll Taxes -10.44 10.44
Payroll Liabilities 10.44 -70.44
Payrolt Liabilities 10,44 10.44
Payroll Liabilities 29.00 -29.00
Payroll Taxes -16.56 16.56
Payroll Liabilities 16.56 ~16.56
“Direct Deposit Liabilities 586.20 566.20
TOTAL 0.00 0.00
Paycheck DB3145 05/08/2020 Etten, Carrie M US Bank Checking 0.00
Salaries & Wages 846.45 346.15
Health Insurance (Go Pd) 03.14 $3.14
Health Insurance Payable 93.14 93.14
Salaries & Wages 2.22 2.22
Life Insurance Payable 2.22 "2.22

Page 25 of 64
 

17:05 AM

Ryan's Electrical Services, LLC

 

 

 

   

 

 

 

 

 

 

O7A7I20
Check Detail
Type Num Date Account Paid Amount Original Amount
401(k} Payable 42,31 42.34
Payroll Liabilities 61.00 61.00
Payroll Taxes -§2.46 52.46
Payroll Liabilities 52.46 62.46
Payroll Liabilities 52.46 =62.46
Payrolt Taxes 12.26 12.26
Payrall Liabilities 12.26 -12.26
Payroll Liabilities 12,26 12.26
Payroll Liabilities 34,00 -34,00
Payroll Taxes =19.48 19.46
Payrall Liabilities 19,46 19.46
*Direct Deposit Lial §0,00 -50.00
*Direct Deposit Lial 594.12 504.12
TOTAL 0.00 0.00
Paycheck Do3146 05/08/2026 Etten, Ryan J US Bank Checking 0.00
Salaries & Wages -2,584,62 2,884.62
Health Insurance (Co Pd) -239.34 239.34
Health Insurance Payable 239.34 -239.34
Salaries & Wages -2.58 2.58
Life Insurance Payable 2.58 2.58
Payroll Liabilities 422.00 422,00
Payroil Taxes -178.84 178.84
Payroll Liabilities 178.84 -178.84
Payroll Liabilities 178.84 -178.84
Payroll Taxes 41,82 41,82
Payroll Liabilities 41.82 A182
Payroll Liabilities 41.82 41.82
Payroll Liabilities 173.00 “173.00
“Direct Deposit Liabilities 2,068.96 -2,068.96
TOTAL 0.00 0.00
Paycheck DD3147 o5/03/2020 Finn, Brittany L US Bank Checking 6.00
Salaries & Wages =350.00 350,00
40t(k) Payable 10.50 ~10.50
Payroil Liabilities 28.00 +28.00
Payroll Taxes “21,70 21.70
Payroll Liabilities 21.70 -21.70
Payroll Liabilities 21.70 ~24.70
Payroll Taxes -5.08 6.08
Payroll Liabllities 5.08 5.08
Payroll Liabilities 5.08 ~$.08
Payroll Taxes. “2.10 2.10
Payroll Liabilities 2.10 -2.10

Page 26 of 64
 

11:08 AM

Ryan's Electrical Services, LLC

 

 

 

me Check Detail
May 2020
Type Num Date Name item Account Paid Amount Original Amount
Payroll Liabilities $.00 -9.00
Payroll Taxes “8.05 8.05
Payrelt Liabilities 8.05 8.05
*Direct Deposit Liahitities 275.72 275.72
TOFAL 0.00 0.00
Paycheck DD3143 05/08/2020 Hammer Jr, Dennis W US Bank Checking 6.00
Divisions Maintenance Group: WO#2806-56600925: Labar:S9996- Service Labor Jeb Labor -30.00 30.00
Global Facility Management WO#2807-00391153-D LaborS9996- Service Labor dob Labor -80,00 60.00
Concrete Connection, LLC.:Nartiview Park Restroo Labor-9966-Other Labor Job Labor -30.00 90.00
Salaries & Wages “750.00 760.00
Days Inn & Suites:WO#2806 - Look @ Air Gompres Labor$8996- Service Labor Job Labor ~30.00 30,00
Emerson Electric Co.:W0#2810 - May '20 Monthly k Labar-S9996- Service Labor Job Labor -240.00 240.00
Short Term Disability 5.54 6.54
Long Term Disability 10.78 -10.78
Salaries & Wages “268 2.58
Life Insurance Payable 2.88 2.58
401 (k} Payable 149.39 -149.38
Job Lebor -200.00 200.00
Auto and Truck Expenses -27.00 27.00
Payroll Liabilities 211.00 -241.00
Divisions Maintenance Group: WO#2806-66600825¢ Labor.$9906- Service Labor Payroll Taxes “1.86 4,86
Global Facility Management WO#2807-00391 153-D LaborS9996- Service Labor Payrolt Taxes “B72 3.72
Concrete Connection, LLC.:Nerthview Park Restrco Labor-9996-Other Labor Payroll Taxes 6.58 5.88
Payroll Taxes 46.50 46.50
Days Inn & Suites: WO#2809 - Look @ Air Compres LaborS9896- Service Labor Payroll Taxes ~1.86 1.85
Emersen Electric Go.WW¥0#2810 - May '20 Monthly h Labor:$9996- Service Labor Payroll Taxes -14.88 14.88
Payroll Taxes “12.40 12.40
Payroll Liabilities 86.80 86,80
Payroll Liabilities 86.80 86.80
Divisions Maintenance Group: WO#2805-56800925! Labor-$9998- Service Labor Payroll Taxes 0.43 0.43
Global Facility Management WO#2807-00391153-D Labor$9995- Service Labor Payroll Taxes 0.87 0.87
Concrete Connection, LLC.-Northview Park Resiroo Labor9986-Other Labor Payroll Taxes -1.31 1.31
Payroll Taxes 10.87 10,87
Days lnn & Suites: WO#2809 - Lock @ Air Compres Labor:$9996- Service Labor Payroll Taxes 0.44 0.44
Emerson Electric Co.:WO#281 0 - May '20 Monthly h Labor:S9998- Service Labor Payroll Taxes -3.48 3,48
Payroll Taxes -2.90 2.90
Payroll Liabilities 20.30 -20.30
Payroll Liabilifes 20.30 -20.30
Payroll Liabilities 86.00 86.00
Divisions Maintenance Group:WO#2806-55600925: Labor:S$9996- Service Labor Payroll Taxes ~0.69 0.68
Global Facility Management WO#2897-00391153-D Labor:S9996- Service Labor Payroll Taxes -1.38 1.38
Concrete Connection, LLG.:Northview Park Restroo Labor-9996-Other Labor Payroll Taxes 2.07 2.07
Payroll Taxes -17.25 17.25
Days Inn & Suites: WO#2809 - Look @ Air Compres Labor:S9996- Service Labor Payroll Taxes 0.69 0.69
Emerson Electric GoWVO#281 0 - May ‘20 Monthly \ Labor-$9996- Service Labor Payroll Taxes 6.52 5.52

Page 27 of 64
41205 AM

Ryan's Electrical Services, LLC

 

 

 

 

 

 

 

07/17/20
Check Detail
May 2020
Type Num Bate Name Item Account Paid Amount Original Amount
Payroll Taxes 4.60 4,60
Payroll Liabilities 32.20 32.20
*Diract Deposit Lial 857.19 -857.18
TOTAL 4.00 0.00
Paycheck DD3149 95/08/2020 Harryman, Jeffrey US Bank Cheeking 0.00
Koester Construction Gompany Inc. WDM Valley Ju Labor:1000-Raceway Job Labor -788.00 768.00
Azcon, Inc, Gonstruction:Camp Dodge B-16 & B-17 Labor:1000-Raceway dob Labor -512.00 512.00
Auto and Truck Expenses “37.57 37.57
Payroll Liabilities 178.00 =119.60
Koester Construction Company Inc.:\WDM Valley Jur Labor-1000-Raceway Payroll Taxes 47.62 47.62
Azcon, Inc. Construction:Camp Dedge B-16 & B-17 Labor:1000-Raceway Payroll Taxes “31.74 31.74
Payroll Liabilities 79.36 -73.36
Payroll Liabilities 79.36 =79.38
Koester Construction Company Inc. WDM Valley Jui Labor-1000-Raceway Payroll Taxes -141,.14 471.14
Azcon, Ine. Construction:;Camp Dodge B-16 & B-17 Labor:1000-Raceway Payroll Taxes -7A2 7.42
Payroll Liabilities 18.66 +18.56
Payroll Liabilities 18.36 -18.56
Payroll Liabilities 64.00 64.00
Koester Construction Company Inc.:WDM Valley Ju Labor1000-Raceway Payralt Taxes 17.66 17.68
Azcon, Iné. Constriction:;Camp Dodge B-16 & B-17 Labor1000-Raceway Payroll Taxes “11.78 11.78
Payroll Liabilities 29.44 “29.44
*Direst Deposit Liabilities 1,036.65 =1,036.65
TOTAL 9.00 0.00
Paycheck BD3150 05/08/2020 Howell, Scott F US Bank Checking 9.00
Innovative Construction Solutions:Duff Plaza PetSm Labor:1000-Raceway Job Labor 1,000.00 71,000.00
Health insurance Payable 86.83 -66.83
Direct Health Insurance (Co Pd) 88.72 88.72
Heaith Insurance Payable 88.72 88.72
Salaries & Wages 2.48 248
Life insurance Payable 2.48 248
401(k) Payable 40.00 40.00
Aute and Truck Expenses 92.95 92.95
Payroll Liabilities 96.00 -$8.00
Innovative Construction Solutions:Duif Plaza PetSm Labor:1000-Raceway Payroll Taxes -62.00 62.00
Payroll Liabilities 62.00 62.00
Payroll Liabilities 62.00 -62.00
Innovative Construction Solutions:Duif Plaza PetSm Labor:1000-Raceway Payroll Taxes -14.50 14.50
Payroll Liabilities 14.50 -14,50
Payrall Liabilities 14.50 -14.50
Payroll Ligbilities 42.00 42.00
Innovative Construction Solutions:Duff Plaza PatSm Labor:1000-Raceway Payroll Taxes 23.00 23,00
Payroll Liabilities 23.00 =23.00

Page 28 of 64
 

11:05 AM

Ryan's Electrical Services, LLC

 

 

 

 

 

 

 

 

 

 

0717/20
Check Detail
May 2020
Type Num Date Nante item Paid Amount Originel Amount
771.62 -771.62
TOTAL 0.00 0.00
Paycheck DD3i51 05/08/2020 Johnson, Chadrick O US Bank Checking 0.00
Two Rivers Group, Inc.:Urbandale High School Gym Labor.1000-Raceway Job Labor -860.00 860.00
Salaries & Wages ~2.16 2.16
Life insurance Payable 2.16 -2.18
404 (k) Payable 26.80 25.80
Payroll Liabilities 65.00 -65.00
Two Rivers Group, Ine.:Urbandale High School Gym Labor 1000-Raceway Payroll Taxes 53.32 53.32
Payroll Liabilities 63.32 =53.32
Payroll Liabilities $3.32 -53,32
Two Rivers Group, inc.:Urbandale High School Gym Labor:1000-Raceway Payroll Taxes -12.47 12.47
Payroll Liabilities 12.47 12.47
Payroll Liabilities. 12.47 -12,47
Payroll Liabilities. 48.00 46.00
Two Rivers Group, Ine.:Urbandale High School Gym Labor.1000-Raceway Payroll Taxes. =19,78 19.78
Payroll Liablities 19.78 -18.78
*Direct Deposit Lial 657.41 657.41
TOTAL 0.00 0.00
Paycheck DD3152 05/08/2020 Johnson, Matthew L US Bank Checking 0.00
Koester Construction Gompany Inc. WDM Valley Jui Labor1000-Raceway Job Labor “377.00 377.00
Azeon, Inc, Constructian:Camp Dodge B-18 & Be17 Labor1000-Raceway Job Labor -203.00 203.00
Payroll Liabilities 57.00 +87.00
Koester Construction Company Inc.:WDM Valley Jul Labor:1000-Raceway Payroll Taxes 23,37 23,37
Azcon, Inc. Construction:Carmp Dodge B-16 & B-1? Labor:1000-Raceway Payroll Taxes 12.58 12.59
Payroll Liabilities 35.98 “35.86
Payroll Liabilities 35.96 35.86
Koester Constniction Company Inc,: WDM Vailey Ju Labor. 1000-Raceway Payroll Taxes. -5.47 547
Azcon, Inc. Consiruction:Gamp Dodge B-16 & B-17 Labor:1000-Raceway Payroll Taxes <2.94 2.54
Payroll Liabilities 3.44 8.41
Payroll Liabilities 8.41 8.41
Payroll Liabilities 21.00 =21.00
. Koester Construction Company Inc: WDM Valley Jui Lebor'1000-Raceway Payroll Taxes 4.87 8.67
Azcon, Inc, Construction:Gamp Dodge B-18 & B-17 Labor:1000-Raceway Payroll Taxes 487 4.87
Payroll Liabilities 13.34 13.34
*Diract Deposit Liabilities 457.63 457.63
TOTAL 0.00 0.00
Paycheck DD3153 05/08/2020 Jordan, Don K US Bank Checking 0.60
Innovative Construction Solutions:Duff Plaza PetSm Labor:1000-Raceway Job Labor 1,160.00 1,160.06
Direct Health Insurance (Co Pd} -114.12 41442

Page 29 of 64
 

11:05 AM

Ryan's Electrical Services, LLC

 

 

 

 

 

ome Check Detail
May 2020
Type Num Date Name Iter Account Pald Amount Original Amount
Health Insurance Payable 114.12 “114.12
Health Insurance Payable 66.83 68.83
Dental Insurance Payable 7.98 -7.98
Vision Insurance 1.41 “1.441
Long Tern Disability 19.67 =19.67
Salaries & Wages 2.58 2.58
Life Insurance Payable 258 “2.58
401(k) Payable 232.00 =282.00
Auto and Truck Expenses: -26.44 26.44
Payroll Liabilities 107.00 ~107.00
Innovative Construction Solutions:Duff Plaza PetSm Labor:1000-Raceway Payrall Taxes =74.92 71.92
Payroll Liabilities 7482 -71.92
Payroll Liabilities 71.82 -7i.92
Innovative Construction Solutions:Dutf Plaza PetSm Labor:1000-Raceway Payroll Taxes -16.82 18.82
Payroll Liabilities 16.82 -16.82
Payroll Liabilities 16,82 16.82
Payroll Liabilities 38.00 -39,00
Innovative Construction Solutions: Duff Plaza PetSm Labor:1000-Raceway Payroll Taxes «26.68 26.68
Payroll Liabilities 26.68 -26,68
*Direct Deposit Liabilities 623.31 -623.81
TOTAL 9.00 0.00
Paycheck DD3154 05/03/2020 Lange, Randy L US Bank Checking 0.00
Innovative Construction Solutions:Duff Plaza PetSm Labor.1000-Raceway Job Labor -860.00 860.00
Direct Health Insurance (Co Pc} 81.85 61.85
Health Insurance Payable 81.85 81.85
Health Insurance Payable 66.83 -66.83
Dental Insurance Payable 7.95 “7.95
Vision Insurance 3.36 -3.36
Short Term Disability 8.49 ~6.49
Long Term Disability 44.89 -11.89
Salaries & Wages “2.16 2.16
Life Insurance Payable 2.16 2.16
401(k) Payable 26,80 +28,80
Auto and Truck Expenses -33.00 33.00
Payroll Liabilities $5.00 -65.00
Innovative Construction Sclutions:Duff Maza PetSm Labor. 1000-Raceway Payroll Taxes $3.32 53.32
Payroll Liabilities &3.32 =53.32
Payroll Liabilities §3.32 -53.32
Innovative Construction Solutions:Duff Plaza PetSm Labor:1000-Raceway Payroll Taxes 1247 12.47
Payroll Liabilities 12,47 1247
Payroll Liabilities 124A? “12.47
Payroll Liabilities 36.00 -36.00
Innovative Construction Solufions:Duff Plaza PetSm Labor:1000-Raceway Payroll Taxes -19.78 18.78
Payroll Liabilifes 19.78 19.78

Page 30 of 64
 

41:05 AM

Ryan's Electrical Services, LLC

 

 

 

 

 

 

 

O7M7/20
Check Deiail
May 2020
Type Num Date Name Item Account Paid Amount Original Amount

“Direct Deposit Liabilities 601.89 =601.89
TOTAL 0.00 6.00
Paycheck DD3155 05/08/2020 Malone, Chad M US Bank Checking 0.00
Midland Gonstnuction, inc.:Watmart Indianola Remo: Labor-9996-Other Labor Job Labor “73.60 73.50
Innovative Construction Solutions:Duff Plaza Pet$m Labor.1000-Raceway Job Labor 710.50 710.56
Direct Health Insurance (Co Pd) -1.91 1.94
Health Insurance Payable 4.91 “1.91
Health Insurance Payable 113.08 113.09
Short Term Disability 4.62 4.62
Long Term Disability 4.43 443
Salaries & Wages 2.37 2.37
Life Insurance Payable 2.37 2.37
401(k) Payable 23.52 23.52
Payroll Liabilities 46.00 46.00
Midland Construction, Inc.:Walmart Indianola Remo: Labor-9986-Other Labor Payroll Taxes 4.56 4.56
Innovative Construction Solutions:Duff Plaza PetSm Labor-1000-Raceway Payroll Taxes 44,05 44.05
Payroll Liabilities 48.61 43.61
Payroll Liabilities 48,81 48.64
Midland Construction, Inc.:Walmart Indianola Remot Labor-9996-Other Labor Payroll Taxes ANT 4.07
Innovative Construction Solutions:Duff Plaza PetSm Labor:1000-Raceway Payroll Taxes =10.30 10.30
Payroll Liabilities 1137 -11.37
Payroll Liabilties 11.37 =11.37
Payrolt abies 32.00 +32.00
Midland Construction, Inc.:Walmart Indianola Remex Labor-$898-Other Labor Payrall Taxes -1,69 1.69
Innovative Construction Solutions:Duff Plaza PetSm Labor:1000-Raceway Payroll Taxes ~16.34 16.34
Payroll Liabilities 18,03 18.03
“Direct Deposit Liabilities 500,36 500.36
TOTAL 0.00 0.00
Paycheck DD3156 O5/08/2020 Mangano, Bill J US Bank Checking 4.00
Salaries & Wages -1,442.31 1,442.31
Direct Health Insurance (Go Pd) 46.92 46.92
Health Insurance Payable 46.92 46.92
Health Insurance Payable §6.83 -68.83
Short Term Disability 848 3.48
Salaries & Wages 2.58 258
Life Insurance Payable 2.56 "2.58
Payroll Liabilities 148,00 -148.00
Payroll Taxes $9.42 89.42
Payroll Liabilities 89.42 85.42
Payroll Liabilities 89.42 89.42
Payroll Taxes -20.82 20.92
Payrall Liabilities 20.42 =20.92

Page 31 of 64
 

11:05 AM Ryan's Electrical Services, LLC

 

 

 

 

 

omen Check Detail
May 2020
Type Num Date Name Item Account Paid Amount Original Amount
Payroll Liabilities 20.82 -20.92
Payroll Liabilities 68.00 -68.00
Payroll Taxes 33.17 317
Payroll Liabilities 33.17 33.17
*Direct Deposit Liabilities 1,040.66 -1.040.66
TOTAL 0.00 0.00
Paycheck DD3157 05/08/2020 Mangano, Bob W US Bank Checking 9.00
Concrete Gonnediion, LLC.:Northview Park Restroo Labor-9898-Other Labor Job Labor ~400.00 460,00
Inndvative Construction Solutions:Duff Plaza PetSm Labor:1000-Raceway Job Labor -400.00 400.06
Salaries & Wages 2,37 2.37
Life Insurance Payable 237 “2.37
401(k} Payable 18.00 18.00
Auto and Truck Expenses -76.35 76.35
Payroll Liabilities 31.00 -31.00
Concrete Connection, LLC.:Northview Park Restoo Labor-9996-Other Labor Payroll Taxes =24.80 24.80
Innovative Construction Solutions:Duff Plaza PetSm Labor:1000-Raceway Payroll Taxes -24,80 24,80
Payrell Liabilities 49.50 49.60
Payroll Liabilities 49.60 49.60
Concrete Connection, LLC.:Northview Park Restroo Labor:9996-Other Labor Payroll Taxes -5.80 5.80
Innovative Construction Solutions:Duff Plaza PetSm Labor1000-Raceway Payrali Taxes 6.80 3.80
Payroll Liabitties 11,60 14,68
Payroll Liabilities 11.60 11.66
Payroll Liabilities 30.00 -30,00
Concrete Connection, LLC.:Northview Park Restroo Labor-8898-Other Labor Payrell Taxes 820 9.20
Innovative Construction Solutions:Duf Plaza PetSm Labor:1800-Raceway Payroll Taxes -$.20 9.20
Payroll Liabilities 18.40 18.40
*Direct Deposit Lia 738.15 -738.15
TOTAL 0,00: 0,00
Paycheck DD2158 O6/08/2020 Sams, Justin A US Bank Checking 0.00
Innovative Construction Salutions:Dut Plaza PetSm Labor-1000-Raceway dob Labor 840.00 340,06
Payroll Liabilities 78.00 -78.00
Innovative Construction Solutions:Dutff Plaza PetSm Labor:1000-Raceway Payroll Taxes: -52.08 52.08
Payroll Liabtlities 52,08 $2.08
Payroll Liabilities 52.08 52.08
Innovative Construction Solutions:Duif Plaza PetGm Labor:1000-Raceway Payroll Taxes “12.18 12.18
Payroll Liabilities 12.18 -12.18
Payroll Liabilities W218 =12.18
innovative Construction Solutions:Duif Plaza PetSm Lebor:1000-Receway Payroll Taxes 6.04 5.04
Payroll Liabilities 5.04 6.04
Payroll Liabilities 35.00 =35.00
Innevative Construction Solutions:Duff Plaza PetSm Labor-1000-Raceway Payroll Taxes -19.32 18.32
Payroll Liabilities 19,32 19.32

Page 32 of 64
 

41:05 AM

Ryan's Electrical Services, LLC

 

 

 

 

 

 

 

“mes Check Detail
May 2020
Type Num Date Name item Account Paid Amount Original Amount
*Direct Deposit Liabilities 862.74 662.74
TOTAL 9.00 0.00
Paycheck DBD3159 05/08/2020 Satterlee, Scott A US Bank Checking 6.00
Salaries & Wages 756.25 755.25
Dan Bravener:WO#2812 - Add welder outlet Labor$9996- Service Labor Job Labor -§3.00 53.00
Ls Neighborhood Bar & Grill: WO#2813 - Install em Labor:SG996- Service Labor Job Labor -26.50 26.50
Bryan Knox:WO#2811 - Install Kitchen Lig @ Renta Labor-S$996- Service Labor Job Labor $3.00 53.00
Gene PintW0O#2715-Install requested ceiling light + LeborSe996- Service Labor Job Labor “172.25 172.25
Cirect Health Insurance (Co Pc} ~103.06 103.05
Health Insurance Payable 103.05 -103,05
Health Insurance Payable 65.83 -66.83
Long Term Disability 414.45 “11.15
Salaries & Wages ~2.58 2.58
Life Insurance Payable 2.58 =2.58
Auio and Truck Expenses -33,10 33.10
Payroll Lia! 82.06 ~82.00
Payroll Taxes 46.82 46.82
Dan Bravener:-WO#2812 = Add welder outlet Labor:S9996- Service Labor Payroll Taxes =3.29 3.29
LJs Neighborhood Bar & GrillWO#2813 - Install em LaborS9996- Service Labor Payroll Taxes “1.64 1.64
Bryan KnoxcWO#2811 - Install Kitchen Lig @ Renta Labor-S9996- Service Labor Payroll Taxes 3.29 3.29
Gene Pint wWO#2715-Install requested ceiling light +Labor:$9996- Service Labor Payroll Taxes =10.88 10,68
Payroll Liabilities 65.72 -65.72
Payroll Liabilities 65.72 45,72
Payroll Taxes -10.95 70.05
Dan BravenersWO#2812 - Add welder outlet Labor$9906- Service Labor Payroll Taxes 0.77 O77
LJs Neighborhood Bar & Gril: WO#2813 - Install em: Labor:'S9996- Service Labor Paytolt Taxes -0.38 0.38
Bryan KnoxcWO#2811 - Install Kitchen Lig @ Renta Labor.S9996- Service Labor Payroil Taxes “0.77 0.77
Gene Pint WO#2715-Instal! requested ceiling light LabonS@996- Service Labor Payroll Taxes +2.50 2.50
Payroll Liabilities 15.37 -16.37
Payroll Liabilities 16.37 16.37
Payroll Liabilities 49.00 49,00
Payroll Taxes “17.37 17.37
Dan Bravener:WO#2812 - Add welder outlet Labor-S9898- Service Labor Payroll Taxes 1.22 1.22
LJs Neighborhood Bar & Gril:WO#2813 - Install em Labor:$9996- Service Labor Payroll Taxes ~0.61 0.81
Bryan KnoxcWO#2811 - Install Kitchen Ltg @ Renta Labor:S9996- Service Labor Payroll Taxes “1,22 1.22
Gene Pint WO#2715-Install requested ceiling light LaborS9996- Service Laber Payroil Taxes 3.96 3.96
Payroll Liabilities 24.38 -24.38
*Direct Deposit Liabilities 525.00 $25.00
*Direct Deposit Liabilities 278.03 -278.03
TOTAL 0.00 0.00
Paycheck Db3160 05/08/2020 Schutte, Jeff A US Bank Checking 9.00
Apex Construction Solutions, Inc.:McDonald's Pella Labor:6505-Excavation Job Labor ~183.00 183.00

Page 33 of 64
 

11:05 AM

Ryan's Electrical Services, LLC

 

 

O7M7/20
Check Detail
May 2020
Type Num Date Name item Aecount Paid Amount Original Amount

Apex Construction Solutions, Inc.:Camp Dodge M-0: Labor-3000-Switchgear Job Labor -91.50 1.50
Apex Construction Solutions, Inc.:Carnp Dodge M-0: Materials:1500-Feeder Raceway Job Labor -305.00 305.00
Apex Construction Solutions, Inc..Camp Dodge M-0: Labor:5025-Grounding Job Labor -81.50 91.50
Apex Construction Solutions, in¢.:Camp Dodge M-0: Labor:2000-Wire & Cable Job Labor -152.50 152.50
Apex Construction Solutions, Inc.:Camp Dodge M-0: Labor:4000-Trim Job Labor -81.50 91.50
Direct Health Insurance (Co Pd} -75.52 76.52

Health Insurance Payable 75.82 “75.62

Health Insurance Payable 202.85 202,88

Dental Insurance Payable 16.83 ~16.63

Vision Insurance 3.36 -3.36

Short Term Disability 7.38 -7.39

Long Term Disability 12.88 «12,88

Salaries & Wages -2.58 2.58

Life Insurance Payable 2.68 2.58

401(k} Payable $4.90 54.90

Salaries & Wages -125.00 426.00

Payroll Liabilities $3.00 -63.00

Apex Construction Solutions, Inc.:McDonald's Pella Labor-6505-Excavation Payroll Taxes -11.86 11.36
Apex Construction Solutions, Inc..Gamp Dodge M-0: Labor:3000-Switchgear Payroll Taxes 6.87 5.67
Apex Construction Solutions, Inc.:Camp Dodge M-0: Materials:1500-Feeder Raceway Payroll Taxes -18.34 18.91
Apex Construction Solutions, Inc.:Camp Dodge M-0: Labor:5025-Grounding Payroll Taxes 5.87 &.67
Apex Construction Solutions, Inc:Camp Dodge M-0: Labor:2000-Wire & Cable Payroll Taxes “8.45 9.45
Apex Construction Solutions, Inc.Gamp Dodge M-0: Labor:4000-Trim Payroll Taxes -5.67 5.87
Payroli Taxes -T.75 7.75

Payroll Liabilities 64.48 -64.48

Payroll Liabilities 64.46 -64.45

Apex Construction Solutions, Inc.:McDonald's Pella Labor-6505-Excavation Payroll Taxes 2.65 2.65
Apex Construction Solutions, In¢.zCamp Dodge M-0: Labor:3000-Switchgear Payroll Taxes -1.53 1.33
Apex Construction Solutions, Inc.:Camp Dodge M-0: Materials:1500-Feeder Raceway Payroll Taxes 4.42 442
Apex Construction Solutions, Inc.:Camp Dodge M-0: Labor:5025-Grounding Payroll Taxes 1.33 1.33
Apex Construction Solutions, Inc..Camp Dodge M-D: Labor:2000-Wire & Cable Payroll Taxes 224 224
Apex Construction Solutions, tnc.:Camp Dedge M-0: Labor4000-Trim Payroll Taxes =1.33 1.33
Payroil Taxes ~1,84 1.81

Payroll Liabilities 15.08 =15.08

Payroll Liabilities 15.08 -15.08

Payroll Liabilities 41,00 47.00

Apex Construction Solutions, Inc.;McDonald's Pella. Labar:6505-Excavation Payroll Taxes 422 422
Apex Construction Solutions, Inc.;Camp Dacge M-0: Lebor:3000-Switchgear : Payroll Taxes -2.10 2.10
Apex Construction Solutions, Inc.:Camp Dodge M-0: Materials:1500-Feeder Raceway Payroll Taxes -7.02 7.02
Apex Construction Solutions, Inc.:Camp Dodge M-0: Labor.5025-Grounding Payroll Taxes 2.40 2.10
Apex Construction Solutions, Inc.;Camp Dodge M-0: Labor:2000-Wire & Cable Payrall Taxes -3.51 3.61
Apex Construction Solutions, Inc-<Gamp Dodge M-0: Labor:4000-Trim Payroll Taxes “2.10 2.10
Payroll Taxes -2.87 2.87

Payroll Liabilities 23.92 -23.02

*Direct Depasit Liabilities 558.43 658.43

TOTAL 0.00 0.00

Page 34 of 64
 

11:05 AM

Ryan's Electrical Services, LLC

 

 

 

 

O7I17/20
Check Detail
May 2020
Type Nur Date Name tem Account Paid Amount Original! Amount
Paycheck Db316t 05/08/2020 Snyder, Jerad R US Bank Checking 9.00
Innovative Construction Solutions:Duff Plaza PetSm Labor:1000-Raceway Job Labor -232.00 232.00
tnnovative Construction Solutions: Dusf Plaza - Home Labor;t000-Raceway Job Labor -348.00 348.00
Payroll Liabilities 27.00 27,00
Innevative Construction Solutions:Duff Plaza PetSm Labor:1000-Raceway Payroll Taxes =14.38 14.38
Innovative Constructicn Solutions:Duff Plaza - Home Labor. 1000-Raceway Payroll Taxes =21.58 21.58
Payralt Liabilities 36.96 35.96
Payroll Liabilities 35.96 -35.96
Innovative Construction Solutions:Duff Plaza PetSm Labor-1000-Raceway Payroll Taxes 3.36 3.36
Innovative Construction Solutions:Duff Plaza - Home Labor. 1000-Raceway Payrall Taxes -§.05 5,05
Payroll Liabilities 8.44 641
Payroll Liabilities 44 $41
Payroll Liabilities 22.00 -22.00
Innovative Construction Solutions:Duff Plaza Petém Laber:1000-Raceway Payroll Taxes 6.34 5.34
Innovative Construction Solutions: Duff Plaza - Hom: Labor 1000-Raceway Payroll Taxes -$.00 3.00
Payroll Liabilities 13.34 -13.34
"Direct Deposit Liabilities 486.63 486.63
TOTAL 0,00 0.00
Paycheck BD3162 65/08/2020 Synytsya, Oleksandr US Bank Checking 0.00
Apex Construction Selutions, Inc.MeDonald's Pella Labor.6505-Excavation Job Labor -80.00 0.00
Apex Construction Solutions, Inc.;Camp Dodge M-0: Labor4000-Trim Job Laber =720.00 720.00
Direct Health Insurance (Go Pd) -19.98 19.98
Health Insurance Payable 19.98 *19.88
Heatth Insurance Payable 66.83 -66.83
Dental Insurance Payable 7.94 7.84
Vision Insurance 4.44 -1A1
Salaries & Wages -2.42 242
Life Insurance Payable 2.42 2.42
Auto and Truck Expenses -54.09 54.09
Payroll Liabilities 42.00 42,00
Apex Construction Solutions, Inc.:McDonald's Pella Laber:6505-Excavation Payroll Taxes. -5.58 5.58
Apex Construction Solutions, Inc.cCamp Dodge M-0: Labor:4000-Trim Payroll Taxes 44.64 44.64
Payroll Liabilities 50.22 6022
Payroli Liabilities 50.22 ~80.22
Apex Construction Solutions, Inc..MeDonald's Pella Labor-6505-Exeavation Payroll Taxes -1.34 1.31
Apex Construction Solutions, Inc.;<Camp Dodge M-O: Labor4000-Trim Payroll Taxes 10,44. 10,44
Payroll Liabilities 44.75 “11.75
Payroil Liabilities VA.78 “11.76
Payroli Liabilities $6.00 ~36.00
Apex Construction Solutions, Ine.:McDonale's Pella Labor:6505-Excavation Payroil Taxes -2.07 2.07
Apex Construction Solutions, Inc.:Gamp Dodge M-0: Labor4000-Trim Payroll Taxes ~16.56 16.56
Payroll Liabilities 18.63 18.83
“Direct Deposit Liabilities 647.94 647.84

 

 

Page 35 of 64
 

11:05 AM

Ryan's Electrical Services, LLC

 

  

 

 

 

 

 

O717120
Check Detail
May 2020
Type Num Date Name ltem Account Paid Amount Original Amount
TOTAL 6.00 9.00
Paycheck DD3163 5/08/2020 Vos, Norman US Bank Checking 0.60
Salaries & Wages “210,00 210.00
Salaries & Wages ~1.28 1.29
Life Insurance Payable 4.29 =129
Payroll Taxes ~13.02 13.02
Payroll Liabilities 13.02 -13.02
Payroll Liabilities 13.02 -13,02
Payroll Taxes -3.05 3.05
Payroll Liabilities 3.05 -3.05
Payroll Liabilities 3.05 3.05
Payroll Taxes -1.26 4.26
Payroll Liabilities 1.26 “1.26
Payroll Taxes A.83 4.83
Payroll Liat 4.83 4.83
“Direct Deposit Liabilltes 193.93 =193.93
TOTAL 0.00 0,00
Paycheck OD3164 05/08/2020 Wulkow, Chris D US Bank Checking 0.00
Salaries & Wages 1,634.62 1,634.62
Auto and Truck Expenses $36.92 536.92
Payroll Liabilities 161.00 -181.00
Payrali Taxes 7161.34 101.34
Payroll Lia! 101.34 -101.34
Payroll Liabilitles 101.34 =101.34
Payroll Taxes 23,70 23.70
Payroll Liabilities 23,70 -23.70
Payroll Liabilities 23.70 23.70
Payroll Liabilities 88.00 82.00
Payroll Taxes -37.60 37.60
Payroll Liabilities 37.60 37.60
*Direct Deposit Liabilities 1,787.50 =1,797.50
TOTAL 0.00 8.00
Paycheck DD3165 05/08/2020 Zehner, Craig A US Bank Checking 0.08
Salaries & Wages 1,730.77 1,730.77
Health Insurance (Co Pd} 23.85 23,65
Health Insurances Payable 23.65 ~23.65
Health Insurance Payable 86.83 66.83
Denial Insurance Payable 7.85 “7.95
Vision Insurance 1.441 1.41
Salaries & Wages 2.58 2.58

Page 36 of 64
 

11:05 AM

Ryan's Electrical Services, LLC

 

 

 

 

  

 

 

 

 

nme Check Detail
May 2020
Type Num Date Name tern Account Paid Amount Original Amount
Life Insurance Payable 2.58 2.58
Payroll Liabilities 266.00 =266.00
Payroll Taxes -107.34 107.34
Payroll Liabilities 107.31 =107.31
107,34 -107.51
Payroll Taxes. 25.10 25.10
Payroll Liabilities 25,10 “25.10
Payroll Liabilities 25.10 -25.10
Payroil Liabilities 87.00 87.00
Payroll Taxes -10,26 10.26
Payroll Liabil 10.26 -10.26
*Direct Deposit Liabilities 41,169.17 -1,169.17
TOTAL 0.00 0.00
Paycheck 0D3166 05/15/2020 = Allen, Zachary B US Bank Checking 0,00
Innovative Construction Solutions:Duff Plaza PetSm Laber:'1000-Raceway Job Labor -600,00 600.00
Salaries & Wages -1.28 1.29
Life Insurance Payable 1.29 1.29
Payroll Liabilities 59.00 -59.00
Innovative Construction Solutions:Duff Plaza PeiSm Labor1000-Raceway Payrall Taxes -37.20 37.20
Payroll Liabilities 37.20 -37.20
Payroll Liabilities 37.20 37.20
Innovative Construction Solutions:Duff Plaza PetSm Labor:1000-Raceway Payroll Taxes 8.70 8.70
Payroll Li es 8.70 8.70
Payroll Liabilities 3.70 8.70
Payroll Liabilities 22,00 22.00
Innovative Consiruction Salutions:Duif Plaza PetSm Labor1000-Raceway Payroll Taxes -13.80 13.80
Payroll Liabilities. 13.80 13.80
“Direct Deposit Liabilities 473.10 473.10
TOTAL : 0.00 6.00
Paycheck DD3167 05/15/2020 = Atwood, Alan R US Bank Checking 0.00
Salaries & Wages =865.36 865.38
Health Insurance Payable $6.83 -66.83
Vision Insurance 141 3.41
Dental Insurance Payable 7.85 -7.95
Short Term Disabilty 5.09 -5.09
Long Term Disability 11.40 -11.40
Direct Health Insurance (Co Pd) 42.18 42.18
Health Insurance Payable 42.18 42.18
Auto and Truck Expenses -805.45 305.45
Payroll Liabilities 68.00 -69.00
Payroll Taxes -53.65 $3.65
Payrolt Liabilities 53.65 -53.65

Page 37 of 64
 

17:05 AM

Ryan's Electrical Services, LLC

 

 

 

 

 

 

 

 

OTA;
“ Check Detail
May 2020
Type Num Date Name item Account Paid Amount Original Amount
Payroll Liabilities 53.85 -53.85
Payroll Taxes -12.55 12.55
Payroll Liabilities 12.55 “12.55
Payroll Lighilities 42.55 -12.55
Payroll Liabilities 37.00 =37.00
Payroll Taxes -19.90 19.90
Payroll Liabilities 19.90 -19.80
“Direct Deposit Liabilities 905.95 905.95
TOTAL 0,00 0.00
Paycheck DD3168 0515/2020 Clark, Travis B US Bank Checking 0.00
Innovative Construction Solutions: Dut Plaza - Home Labor-1000-Raceway Job Labor -1,080.00 1,080.00
lnnovative Construction Solutions:Duff Plaza - Home Labor:1000-Raceway Job Labor =162.00 162.00
Diract Health Insurance (Co Po} -5.10 6.10
Health Insurance Payable 5.10 -5.10
Health Insurance Payable 57.84 -57.84
Dental Insurance Payable 7.95 7.95
Salaries & Wages 2.32 2.32
Life Insurance Payable 2.32 2.32
Auto and Truck Expenses 83,07 83.07
Payroll Liabilites 176.00 “176.00
Innovative Construction Solutions:Duff Plaza - Hore Labor 1000-Raceway 77.01 77.01
Trot -77.01
7701 -77.04
Innovative Construction Solutions:Duit Plaza - Home Labor-1000-Raceway Payroll Taxes 18.01 18.01
Payroll Liabilities 18.04 =18.017
Payroll Liabilities 18.01 48.01
Payroll Liabilities 56.00 56.00
Innovative Construction Solutions: Duff Plaza - Home Labor:1000-Raceway Payroll Taxes. ~28.5T 28.57
Payroll Liabilities 28.57 ~28.57
“Direct Deposit Liabilities 932.26 ~932.26
TOTAL 0.00 0.00
Paycheck DD3169 05/5/2020 Dotzenrod, Harley N US Bank Checking 0.00
Salaries & Wages -720.00 720.00
Salaries & Wages “1,55 1.66
Life Insurance Payable 41.55 “1.55
401 (k) Payable 5.72 5.72
Payroll Liabilities 64.00 64.00
Payroll Taxes 44.84 44.64
Payroll Liabilities 44.84 ALBA
Payroll Liabilities 44.64 44.64
Payroll Taxes =10.44 10.44.
Payroll Liabilities 10.44 10.44

Page 38 of 64
 

17:05 AM

Ryan's Electrical Services, LLC

 

 

 

 

 

 

 

O7M7I20
Check Detail
May 2020
Type Num Date Name Item Account Faid Amount Original Amount
Payroll Liabilities 10.44 10.44
Payroll Liabilities 29,00 -29.00
Payroll Taxes =16.56 16.56
Payroll Liabilitles 16.56 16.56
“Direct Deposit Liabilities 566.20 -566.20
TOTAL 0.00 0.00
Paycheck DB3170 05/15/2020 = Etten, Brenden J US Bank Checking 0.06
Aute and Truck Expenses ~40.00 40.00
“Direct Deposit Liabilitias 40.00 40.00
TOTAL 0.00 0.00
Paycheck bD3174 05/15/2020 Etten, Carrie M. US Bank Checking 0.00
Salaries & Wages 846.15 846.15
Health Insurance (Co Fd} -93.14 93.14
Health Insurance Payable 93.14 93.14
Salaries & Wages =2.22 2.22
Life Insurance Payable 2.22 “2.22
401(k} Payable 4231 42.31
Auto and Truck Expenses: ~60.00 60.00
Payroll Liabilities 61.00 $1.00
Payroll Taxes -B2.47 52.47
Payroll Liabilities 52.47 -52.47
Payroll Liabilities a2 47 -52.47
Payroll Taxes 1227 12.27
Payrolt Liabiltties 12.27 -12.27
Payrol! Liabilities 12.27 12.27
Payroll Liabilities 34.00 -34.00
Payroll Taxes -19.46 19,46
Payrolt Liabilities 19.46 -19.46
*Dlrect Deposit Liabilities 50.00 -60.00
“Direct Deposit Liabilities 864.10 -654.10
TOTAL 0.00 0.06
Paycheck DD3172 05/15/2020 = Finn, Brittany L US Bank Checking 0.00
Salaries & Wages -350.00 350.00
401(k) Payable 10.50 ~10.50
Payroll Liabilities 28.00 =28.00
Payroll Taxes -21.70 21.70
Payroll Liabilities 21.70 “21.70
Payrall Liabilities 21.70 -21.70
Payroll Taxes -5.07 5.07
Payroll Liabilities 5.07 6.07

Page 39 of 64
 

11:05 AM

Ryan's Electrical Services, LLC

 

 

 

 

mans Check Detail
May 2020
Type Num Date Name Item. Paid Amount Original Amount
5.07 -5.07
Payrall Taxes “2.10 2.10
Payroll Liabilities 210 2.10
Payroll Liabilities 8.00 9.00
Payroll Taxes 8.05 8.05
Payroll Liabilities 8.05 8.05
“Direct Deposit Liabilities 276.73 -275.73
TOTAL 0.00 0.00
Paycheck DD3173 05/15/2020 Hammer Jr, Dennis W US Bank Checking 0.00
Cinch Home Services (Former XC Home Serv):WOs Labor-S9996- Service Labor Job Labor =30.00 30.00
Emerson Electric Co.AVO#2810 - May '20 Monthly k Labor:S$996- Service Labor Job Labor -360.00 360.00
. Salaries & Wages 600.00 600.00
Alex Goodburn:WO#28715 - Install outlets on deck = Labor:S$9996- Service Labor Job Labor -90.00 90.00
Elly Frickey:-\WO#281? - Install range outlet Labor:S9996- Service Labor Job Labor -30.00 30.00
Giobal Facility Management WO#2820-00395266-D Labor-S9996- Service Labor Job Labor 60.00 60.00
Matt Christianson: WO#2801 - Small basement reme Labor'S9996- Service Labor Job Labor -30.00 30.00
Short Term Disability 6.54 5,54
Long Term Disability 10.78 -10.78
Salaries & Wages -2.58 2.58
Life Insurance Payable 2.58 -2.58
401(k) Payable 149.39 149.39
Job Labor 200.00 206.00
Auto and Truck Expenses -35.50 35.50
Payroll Liabilities 217.00 -211.00
Cinch Home Services (Former XG Home Serv): WOi Labor:$9996- Service Labor Payroll Taxes =1.36 1.86
Emerson Electric Co. W028 10 - May '20 Monthly \ Labar:$9996- Service Labor Payroll Taxes ~22.32 22.32
Payroll Taxes 37.20 37.20
Alex Goodburn:WO#2815 - Install outlets on deck ~ Labor-S9996- Service Labor Payroll Taxes -5.58 5.68
Elly Frickey:WO#2817 - Install range outlet Labor;$9996- Service Labor Payroll Taxes 1.86 1.86
Global Facility Management WO#2820-00395266-D Labor-S9096- Service Labor Payroll Taxes -3.72 3.72
Matt Christanson;WO#2801 - Small basement reme Labor:S$9996- Service Labor Payrolt Taxes “1.86 1.86
Payroll Taxes -12.40 12.40
Payroll Liabilities 86.80 86.80
Payroll Liabilities $6.80 -86.80
Cinch Home Services (Former XC Home Serv):WO; Labor:S9996- Service Labor Payroll Taxes 0.42 042
Emerson Electric Co..WO#2610 - May '20 Monthly | Labor:S9996- Service Labor Payroll Taxes. 5.22 4.22
Payroll Taxes 8.70 8.70
Alex Goodbum:W0O#2815 - Install outlets an deck LaborS9996- Service Labor Payroll Taxes. ~1.34 131
Elly Frickey:WO#2817 - Install range outlet Laber:S9896- Service Labor Payroll Taxes 0.44 0.44
Global Facility Management WO#2820-00395286-D Labor.S$996- Service Labor Payroll Taxes ~0.87 0.87
Matt Christanson:WO#2801 - Small basement reme Labor:S9898- Service Labor Payroll Taxes 0.44 0.44
Payroll Taxes -2.90 230
Payroll Liabilities 20,30 ~20.30
Payrall Liabilities 20.30 =20.30
Payroll Liabilities 86.00 -86.00

Page 40 of 64
 

71:05 AM

Ryan's Electrical Services, LLC

 

 

 

 

 

 

o7M17/20
Check Detail
May 2020
Type Num Date Name ltem Account Paid Amount Original Amount
Cinch Home Services (Former XC Home Serv}:WO; Labor-$9896- Service Labor Payroll Taxes. 0.68 0.69
Emerson Electric Co.\WO#2810 - May '20 Monthly h Laber:$9996- Service Labor Payrall Taxes. 8.28 8.28
Payrall Taxes. -13.80 13.80
Alex Goodbum:WO#2815 - Install outlets on deck = Labor:$9996- Service Labor Payroll Taxes -2.07 2.07
Elly Frickey-WO#26 17 - Install range outlet Labor:S$9896- Service Labor Payrall Taxes -0.69 0,69
Global Facility Management'WO#2820-00395256-D Labor:S9995- Service Labor Payroll Taxes =1.38 1.38
Matt Christianson:WO#2801 - Smail basement remc Labor-$9996- Service Labor Payro!l Taxes 0.69 0.69
Payroll Taxes -4.60 4.80
Payroll Liabilities 32.20 -32.20
*Direct Deposit Liabilities 885.69 865.69
TOTAL 0.00 0,00
Paycheck DD3tT4 05/15/2020 Harryman, Jeffrey US Bank Checking 0.00
Koester Construction Company Inc-WDM Valley Ju Labor:1000-Raceway Jeb Labor 384.00 384.00
Azcon, Inc, Constructian:‘Camp Dedge B-16 & B-17 Labor:1000-Raceway Job Labor 896.00 898.00
Auto and Truck Expenses ~99.07 99.07
Payroll Liabilities 119.00 =119.00
Koester Construction Company Inc.: WDM Valley Jul Labor:1000-Raceway Payroll Taxes -23.81 23.81
Azcon, Inc. Construction:Camp Dodge B-16 & B-17 Labor i000-Raceway Payroll Taxes ~65.85 55.55
Payroll Liabilities 79.36 ~79.36
Payroll Liabilities 79.36 -78.36
Koester Construction Company Inc WDM Valley Jui Labor:1000-Raceway Payroll Taxes 5.87 5.57
Azcon, Inc. Construction:Camp Dedge B-16 & 8-17 Labor-1000-Raceway Payroll Taxes ~12.89 12.99
Payroll Liabilities 18.56 -18.56
Payroll Liabilities 18,56 18,56
Payroll Liabilities 94.00 64.00
Koester Gonstruction Company Inc..WDM Valley Jul Labor:1000-Raceway Payroll Taxes 8.83 $.83
Azcon, Inc. Consiruction:Camp Dodge B-16 & 8-17 Labor:1000-Raceway Payroll Taxes 20,61 20.61
Payroll Liabilities 29.44 -29.44
*Direct Deposit Liabilities 1,096.15 1,098.15
TOTAL 0.00 0.00
Paycheck DD3tTs 05/15/2020 Howell, Scott F US Bank Checking 0.00
Innovative Construction Selutions:-Duff Plaza PetSm Labor.1000-Raceway Job Labor 925.00 925.00
Midland Construction, Inc.:Walmart Indianola Remo: Labor-9996-Other Labor Jeb Labor “76,00 75,00
Health Insurance Payable 200.49 200.49
Direct Health Insurance (Co Pd} 88.72 88.72
Health Insurance Payable 88.72 88.72
Salaties & Wages 2.48 2.48
Life Insurance Payable 2.48 2.48
407 (k) Payable 40.00 40.00
Aute and Truck Expenses ~90,36 90,26
Payroll Liabilities 26.00 -86.00
Innovative Construction Solutions:Duff Plaza PeiSm Labor:1000-Raceway Payroll Taxes 67.35 57.35

Page 41 of 64
 

71:05 AM

Ryan's Electrical Services, LLC

 

 

 

 

 

 

 

 

 

 

mem Check Detail
May 2020
Type Num Date Name Item Account Paid Amount Original Amount
Midland Construction, Inc.:Walmart Indianela Remot Labor.9996-Other Lebor Payroll Taxes 4.85 4.65
Payroll Liabilities 62.00 62.00
Payroll Liabilities 62.00 62.00
Innovative Construction Salutions:Duff Plaza PatSm Labor:1000-Raceway Payroll Taxes -13.41 13.44
Midland Construction, inc.: Walmart Indianola Rerme: Labor-9998-Other Labor Payrall Taxes -1.08 1.08
Payroll Liabilities 14.60 -14,50
14.50 ~14.50
Payrol Liabilities 42,00 42.00
Innovative Construction Solutions:Dutf Plaza PetSm Labor:1000-Raceway Payroll Taxes “21.27 21.27
Midland Construction, Inc.:Walmart Indianola Rema Labor:8996-Other Labor Payroll Taxes -1.73 1.73
23.00 ~23.00
635.37 -635.37
TOTAL 0.00 0.60
Paycheck DD3176 0595/2020 Johnson, Chadrick O US Bank Ghecking 0.00
Two Rivers Group, Inc.:Urbandale High School Gym Labor:1000-Raceway Job Labor -860.00 860.00
Salaries & Wages +216 2.1€
Life Insurance Payable 2.16 “2.18
401k) Payable 25.80 25.80
Auto and Truck Expenses -98.83 $9.83
Payrolt Liabiltties 65.00 -65.00
Two Rivers Group, Inc.:Urbandale High School Gym Labor.1000-Racaway Payroll Taxes 63.32 53.32
Payroll Liabilities 53,32 -§3.32
Payroll Liabilities 53.32 -53.32
Two Rivers Group, Ing.:Urbandale High School Gym Labor:1000-Raceway Payroll Taxes “12.47 1247
Payrall Lial 12.47 -12.47
Payroll Liabilities 12.47 1247
Payroll Liabilities 46,00 46.00
Two Rivers Group, Inc.:Urbandale High Schoo! Gym Labor:1000-Raceway Payroll Taxes -19.78 18.78
Payroll Liabilities 19.78 -18.78
“Direct Deposit Liabilities 757.24 -T57 24
TOTAL 0.00 9.00
Paycheck DB3177 05/15/2020 Johnson, Matthew L US Bank Checking 0.00
Innovative Construction Solutions:Duff Plaza PetSm Labor:1000-Raceway dob Labor -116.00 4116.00
Koester Gonstruction Company Inc. WDM Valley Jui Lebor:1000-Raceway Job Labor -116.00 116.00
Aacon, Inc. Construction:Carnp Dodge 8-16 & B17 Labor1000-Raceway dob Labor =174.00 174.00
Innovative Construction Solutions:Duff Plaza - Home Labor-1000-Rageway Job Labor -116.00 118.00
Payroll Liabilities 50.00 ~60.00
Innovative Construction Solutions:Duit Plaza PetSm Labor:1000-Raceway Payral! Taxes “7.19 TAG
Koester Construction Company Inc.iWDM Valley Ju: Labor.1000-Raceway Payroll Taxes *7.19 7.19
4zcon, Inc. Constniction:Gamp Dodge B-16 & B-17 Labor1000-Raceway Payroll Taxes -10.79 10.78
Innovative Construction Solutions:Duff Plaza - Home Labor1000-Raceway Payroll Taxes -7.19 7.19
Payroll Liabilities 32,36 32.36

Page 42 of 64
 

41:05 AM

Ryan's Electrical Services, LLC

 

 

 

 

 

 

O7N7i20
Check Detail
May 2020
Type Num Date Name tem Account Paid Amount Original Arnount
Payroll Liabilities 32,36 32.36
Innovative Construction Solutions:Duff Plaza PetSm Laber:1000-Raceway Payroll Taxes: ~1.68 1.69
Keester Construction Company In¢.. WDM Valley Jui Labor:1000-Raceway Payroll Taxes ~1.68 1.68
Azcon, Inc. Construction:Camp Dodge B-18 & B-17 Labor:t000-Racewey Payroll Taxes -2.52 2.52
Innovative Construction Solutions:Durf Plaza - Home Laber:1000-Raceway Payroll Taxes. =1.68 1.88
Payroll Liabilities 7.57 7.57
Payroll Liabilities V.5F Tot
Payroll Liabilities 18,00 ~18.00
Innovative Construction Solutions:Duff Plaza PetSm Labor:1000-Raceway Payroll Taxes -2,.87 287
Koester Construction Company Inc..WDM Valley Jur Labor:1000-Raceway Payroll Taxes -2.67 2.87
Azcon, inc. Construction:Camp Dedge B-16 & B-17 Labor-1000-Raceway Payroll Taxes 4.00 4.00
Innovative Construction Solutions-Duff Plaza - Home Labor:1000-Raceway Payroll Taxes 2.67 287
Payroll Liabilities 12.01 “12.01
“Direct Deposit Liabilities 414.07 414.07
TOTAL 0.00 8.00
Paycheck DD3178 0515/2020 «Jordan, Don K US Bank Checking 0.00
Innovative Construction Sclutions:Duff Plaza PetSm Labor. 1000-Raceway Jeb Labor 1,180.00 1,160.00
Direct Health Insurance (Co Pd) =114.12 114.12
Health Insurance Payable 114.12 “114.12
Health Insurance Payable 66.83 66.83
Denial Insurance Payable 7.98 -7.98
Vision Insurance 1.41 -1.41
Long Term Disability 19.87 19.67
Salaries & Wages 2.58 2.58
Life Insurance Payable 2.58 “2.58
401{k) Payable 232.00 232.00
Payroll Liabilities 107.00 ~107.00
Innovative Construction Solutions:Dutf Plaza PetSm Labor:1000-Receway Payroll Taxes -71.82 71.82
Payroll Liabilities 71.92 -71.92
Payroll Liabilities 71.82 -71.92
lnnovative Construction Solutions:Duif Plaza PetSm Lebor:1000-Raceway Payroll Taxes -16.82 18,82
Payroll Liabilities 16.82 -16.82
Payroll Lighilities 16.82 -16.82
Payroll Liabilities 38.00 38.00
Innovative Construction Solutions:Durf Plaza PetSm Labor:1000-Raceway Payroll Taxes -26.68 26.68
Payroll Liabilities 26.68 -26.68
*Direct Deposit Liabilities 597.37 -597.37
TOTAL 0.00 0.00
Paycheck DD3179 05/15/2020 Lange, Randy L US Bank Checking 0.00
Innovative Construction Solutions:Duff Plaza PetSm Labor:1000-Raceway Job Labor 860.00 860,00
Direct Health Insurance {Co Pd) 21,85 81.85
Health Insurance Payable 81.85 -81.85

Page 43 of 64
 

71:05 AM

O7/7/20

’ Ryan's Electrical Services, LLC

 

TOTAL

 

 

 

 

 

 

Check Detail
May 2020
Type Num Date Name item Account Paid Amount Original Amount
Health Insurance Payable 86.83 6.83
Dental Insurance Payable 7.95 -7.95
Vision Insurance 3.36 3.36
Short Term Disability 8.49 8.45
Long Term Disability 11.89 -141.89
Salaries & Wages 2.16 2.16
Life Insurance Payable 2.16 “2.18
401{k) Payable 28.80 -25.80
Auto and Truck Expenses -37.60 37.50
Payroll Liabilities 66.00 65.00
innovative Construction Solutions:Duff Plaza PetSm Labor:1000-Raceway 53.32 53.32
53.32 83.32
53.32 $3.32
Innovative Construction Solutions:Duff Plaza PetSm Labor:1000-Raceway Payroll Taxes “12.47 12.47
Payroll Liabilities 12.47 1247
Payroll Liabilities 1247 -12.47
Payroll Liabilities 36.00 -36.00
Innovative Construction Solutions:Duff Plaza PetSm Labor-1000-Raceway Payroll Taxes “19.73 19.78
Payroll Liabilities 19.78 -18.78
*Direct Deposit Liabilities 606.39 ~608.3¢
0.00 0.00
Paycheck DD3180 05/15/2020 Malone, Chad Mi US Bank Checking 0.00
Innovative Construction Solutions:Duff Plaza - Home Labor:1000-Raceway Job Labor =784.00 784,00
Innovative Construction Solutions:Duff Plaza PetSm Labor1000-Raceway Job Labor -196.00 196.00
Direct Health Insurance (Co Pd} “1.94 1.94
Health Insurance Payable 49 1.91
Health Insurance Payable 113.08 9113.09
Short Term Disability 4.62 4.62
Long Term Disability 4.43 -4,43
Salaries & Wages 2.37 2.37
Life Insurance Payabla 2.37 2.37
401(k) Payable 29.40 ~29.40
Payroll Liabilities 69.00 -69.00
Innovative Construction Solutions:Duff Plaza - Home Labor:1000-Raceway Payroll Taxes 48.61 48.81
Innovative Construction Solutions:Duff Plaza PetSm Labor:1000-Raceway Payroll Taxes “12.18 12.18
Payroll Liabilities 60.76 60.76
Payroll Liabilities 80.76 60.76
Innovative Construction Sotutions:Duff Plaza - Home Labor:1000-Raceway Payroil Taxes “11.37 11.37
Innovative Construction Solutions:Duff Plaza PetSm Labor.1000-Raceway Payroll Taxes 2,84 2.84
Payroll Liabilities 14.21 -14.21
Payroll Liabilities 14.21 “14.21
Payroll Liabilities 42.00 42.00
Innovative Construction Solutions:Duff Plaza - Home Labor-1000-Raceway Payroll Taxes -18.03 18.03
Innovative Construction Solutions:Duif Plaza PetSm Labor.1000-Raceway Payroll Taxes 451 4.51
Payroll Liebitities 22.54 922.54

Page 44 of 64
 

11:05 AM

Ryan's Electrical Services, LLC

 

 

 

 

 

 

 

mone Check Detail
May 2020
Type Num Date Name Item Account Paid Amount Original Amount
*Direct Deposit Lia 642.49 -842.49
TOTAL 0.00 0.00
Paycheck DD3181 05/15/2020 Mangano, Bill J US Bank Checking 9.00
Salaries & Wages “1,462.34 4,442.51
Direct Health Insurance (Go Pd) 46.92 46.92
Health Insurance Payable 46,92 ~46.92
Health Insurance Payable 66.83 -66.83
Short Tern Disability 8.48 6.48
Salaries & Wages “2.58 2.58
Life insurance Payabia 2.58 2,58
Auto and Truck Expenses -30.00 30.00
Payroll Liabilities 148.00 -148.00
Payroll Taxes: 89.42 89.42
Payroll Liabilities 89.42 89.42
Payroll Liabilities 89.42 -89.42
Payroll Taxes 20.91 20.91
Payroll Liabilities 20,91 20.01
Payroll Liabilities 20.91 ~20.84
Payrall Liabilities 68.00 68.00
Payroll Taxes -33.17 33.17
Payroll Liabilities 33.17 33.17
“Direct Deposit Liabilities 1,070.67 1,070.87
TOTAL 0.00 6.00
Paycheck DD3182 05/15/2020 Mangano, Bob W US Bank Checking 6.00
Global Facility Managament'W0#287 4-00394366-D Labor.$$996- Service Labor Job Labor -76.00 75.00
Bergstrom Construction Inc.<Lincoln HS Sm Gym & | Labor9996-Other Labar Job Labor -75.00 75.00
Innovative Construction Solutions:Duif Plaza PetSm Labor:1000-Raceway Jeb Labor -200.00 200.00
Salaries & Wages -100.00 100.00
Proctor Mechanical Corporation:DOT Jefferson Mair Labor-9996-Other Labor Job Labor “175.00 175.00
Matt Christianson:WO#2Z801 - Smail basement reme Labor$9996- Service Labor Job Labor 125.00 125.00
Salaries & Wages 237 237
Life Insurance Payable 2.37 "2.37
. 401{k) Payable 16.00 15.00
Aute and Truck Expenses 34.35 84.35
Payroll Liabilities 26.00 26.00
Global! Facility Management WO#261 4-00394366-D LeborSeegé- Service Labor Payroll Taxes 4.85 4.65
Bergstrom Construction Inc.:Lincoin HS Sm Gym & | Labor-9996-Other Labor Payroll Taxes 4.85 4.65
Innovative Construction Selutions:Durf Plaza PetSm Lebor-1000-Raceway Payroll Taxes ~12.40 12.40
Payroll Taxes -6.20 $.20
Proctor Mechanical Cormoration-DOT Jeferson Mair Lebor-9996-Cther Labor Payroll Taxes -10.85 10.85
Matt Christianson:WO#2801 - Small basement reme Labor:S9996- Service Labor Payroll Taxes -7.75 775
Payrall Liabilities 46.50 46.50

Page 45 of 64
 

11:05 AM

O7N i206

Ryan's Electrical Services, LLC

 

TOTAL

TOTAL

 

 

 

 

Check Detail
May 2020
Type Num Date Name Item Account Paid Amount Original Amount
Payroll Liabilities 46.50 46.50
Global Facility Management WO#2814-00394366-0 Labor:S9996- Service Labor Payroll Taxes =1.08 1.09
Bergstrom Construction Inc.:Lincoln HS Sm Gym & ( Labor:$996-Other Labor Payroll Faxes -1.09 1.09
Innovative Construction Solutions:Duff Plaza PetSm Labor-1000-Raceway Payroll Taxes =2.90 2.50
Payroll Taxes -1.45 1.45
Proctor Mechanical Corporation:DOT Jefferson Mair Labor:9996-Other Labor Payroll Taxes 2.54 : 2.54
Matt Christianson:WWO#2801 - Small basement rame Labor:S9996- Service Labar Payroll Taxes -1.81 1.81
Payroll Liabilities 10.88 -10.88
10.88 -10,88
Payralt Liabilities 27.00 “27,00
Global Facility Management'VO#2814-00394366-D Labor-S9896- Service Labor Payroll Taxes “1.72 1.72
Bergstrom Construction Inc.:Lincaln HS Sm Gym & | Labor:'$996-Other Labor Payroll Taxes *1.73 4.73
innovative Construction Solutions:Duff Plaza PetSm Labor:1000-Raceway Payroll Taxes 4.60 4.60
Payroll Taxes -2.30 2.30
Proctor Mechanical Corporation:DOT Jefferson Meir Labor:8996-Other Labor Payroll Taxes 4,02 4,02
Matt Chrisianson:WO#2801 - Small basement remc Labor:S8996- Service Labor Payroll Taxes ~2.88 2.88
Payroll Liabilities 17.25 “17.25
“Direct Deposit Liabilities 708.97 =708.97
0,00 0.00
Paycheck DD3183 05/15/2020 Same, Justin A US Bank Checking 0.00
Innovative Construction Solutions:Durf Plaza - Home Labor:3500-Fixtures Job Labor 840.00 $40.00
Payroll Liabilities 76.00 -78.00
Innovative Construction Solutions:Duff Plaza - Home Labor:3500-Fixtures Payroll Taxes 62.08 52.08
Payroll Liabilities 52.08 82.08
Payroll Liabilities 52.08 ~52.08
Innovative Construction Solutions:Duf Plaza - Home Labor:3500-Fixtures Payroll Taxes =12.18 12.18
Payroll Liabitities 12.18 12.18
Payroli Liabitties 12.18 -12.18
Innovative Construction Solutions:Duff Plaza - Home Labor-3500-Fbdures Payroll Taxes 6.04 5.04
Payrail Liabilities §.04 5.04
Payroll Liabilities 35.00 =38.00
Innovative Construction Solutions:Duff Plaza - Home Labor:3500-Fixtures Payroll Taxes: -19.32 19.32
Payroll Liabilities 19.32 =19.32
“Direct Deposit Liabilities 862.74 662.74
0.00 0.00
Paycheck BD3184 05H 5/2020 Satterlee, Scott A US Bank Checking 0.00
Action Services Group: W0#2819-233558-DG Owel LaborS8996- Service Labor Job Labor 53.08 53.00
Td CassidyiWO#2818 - Repair pool pump wiring —_ Laborr:$9996- Service Labor Job Labor ~26,50 26.50
Salaries & Wages -980.50 980.50
Direct Health Insurance (Co Pd} -163.05 103.05
Heath Insurance Payable 103.05 -103.05
Health Insurance Payable 66.83 -66.83

Page 46 of 64
 

11:05. AM

Ryan's Electrical Services, LLC

 

 

 

 

 

O7N7i20
Check Detail
May 2020
Type Num Date Name Item Account Paid Amount Original Amount
Long Term Disability 41.15 “114.45
Salaries & Wages =2.58 2.58
Life Insurance Payable 2.58 2.58
Auto and Truck Expenses =39.00 38.00
Payroll Liabilities 82.00 $2.00
Action Services Group: WO#2819-233558-DG Owel Labor;S9996- Service Labor Payroll Taxes -3.29 3.28
Td Cassidy:WO#2818 - Repair pool pump wiring = Labor:S9996- Service Labor Payroll Taxes “1.64 1.64
Payroll Taxes -60.79 60.78
Payroll Liabilities 65.72 65.72
Payroll Liabilities 65.72 65.72
Action Services Group: WO#2818-233558-DG Owel Labor.S9996- Service Labor Payroll Taxes OTT 0.77
TJ Cassidy-WO#2818 - Repair pool pump wiring = Labor. $9896- Service Labor Payroll Taxes 0.38 0.38
Payroll Taxes -14.22 14.22
Payroll Liabilities 15.37 -15.37
Payroll Liabilities 15,37 -15.37
Payroll Liabilities 49.00 49.00
Action Services Group:WO#2819-233558-DG Owel LaborS9996- Service Labor Payroll Taxes 1.22 4.22
TJ Cassidy-WO#2818 = Repair poo! pump wiring = Labor. $9896- Service Labor Payroll Taxes ~0.61 0.61
Payroll Taxes 22,55 22,55
Payroll Liabilities 24.38 ~24.338
“Direct Deposit Liabilities 525.00 -626.00
“Direct Deposit Liabilities 283.93 =283.23
TOTAL 0,00 0.00
Paycheck DD3185 05/5/2020 Schutte, Jeff A US Bank Checking 0.00
Innovative Construction Solutions:Duff Plaza PetSm Labor.3000-Switchgear Jeb Labor 244,00 244.00
Apex Construction Solutions, Inc..Gamp Dodge M-0: Labor:8900-Firé Alarm Job Labor 320.25 320.25
Apex Constuction Solutions, inc.:;Camp Dodge M-0; Labor:4000-Trim Job Labor 45.75 45.76
Apex Construction Solutions, tne.:Gamp Dodge M-0: Labor-2500-Feeder Wire Job Labor -274.50 274.50
Apex Constuction Solutions, Inc.:Camp Dedge M-O; Labor-3000-Switchgear Job Labor 61.00 61.00
Apex Construction Solutions, Inc.:MeDonald's Pella Labor-9996-Other Labor Job Labor -274,50 274,50
Direct Health Insurance (Co Pd} -75,.52 75.52
Health Insurance Payable 75.52 =7§.52
Health Insurance Payable 202.85 “202.85
Denial Insurance Payable 16.63 -16.63
Vision Insurance 3.36 3.36
Short Term Disability 7.38 “7.39
Long Term Disability 12.88 =12.88
Salaries & Wages 2.58 2.58
Life Insurance Payable 2.58 “2.58
401(k) Payable 73.20 -73.20
Salaries & Wages -125.00 125.00
Payroll Liabilities 98.00 88.00
Innovative Construction Solutions:Duff Plaza PetSm Labor.3000-Switchgear Payroll Taxes -15.42 15.12
Apex Construction Solutions, Inc.:Camp Dodge M-O: Labor-5900-Fire Alarm Payroll Taxes -18.86 19.86
Apex Construction Solutions, Ine.:Camp Dodge M-O: Labor:4000-Trim Payroll Taxes “2.84 2.84

Page 47 of 64.
 

71:05 AM

Ryan's Electrical Services, LLC

 

 

 

 

 

 

O7N17/20
Check Detail
May 2020
Type Num Date Name {tem Account Paid Amount Original Amount

Apex Construction Solutions, inc.:Camp Dodge M-0: Labor:2500-Feeder Wire Payroll Taxes -17.02 17.02
Apex Construction Salutions, Ine.:Camp Dodge M-0; Labor-2000-Switchgear Payroll Taxes 3.78 3.78
Apex Construction Solutions, Inc.:Mc¢Donald's Palla Labor-9996-Other Lebor Payroll Taxes “17,02 17.02
Payroll Taxes 75 7.75
Payroll Liabilities $3.39 83.38
Payroll Liabilities $3.39 83.38
Innovative Construction Solutions:Duff Plaza Pet@m Labor:3000-Switchgear Payroll Taxes “3.55 3.55
Apex Construction Solutions, Inc:Camp Dodge M-0: Labor:$900-Fire Alarm Payroll Taxes 4.64 4.64
Apex Construction Solutions, In¢:Camp Dodge M-0: Labor-4000-Trim Payrall Taxes 0.66 0.66
Apex Construction Solutions, Inc.c<Camp Dodge M40: Labor:2500-Feeder Wire Payroll Taxes -3.98 3.98
Apex Censtniction Solutions, Inc.iCamp Dodge M-0: Laber:3000-Switehgear Payroll Taxes ~0.88 0.88
Apex Construction Solutions, Inc.:McDonald's Pella Laber:$996-Other Labor Payroll Taxes ~3.98 3.98
Payrall Taxes 1.84 1.34
Payroll Liabilitles 19.50 ~18.60
Payroll Liabilities 19,50 ~19.50
Payroll Liabilities 69.00 $9.00
Innovative Construction Sclutions:Duff Plaza PetSm Labor-8000-Switchgear Payroll Taxes -6.62 5.62
Apex Construction Solutions, Inc:Gamp Dodge M-O: Labor:5900-Fire Alarm Payroll Taxes -7.37 7.37
Apex Construction Solutions, Inc.:Camp Dodge M-0: Labar4000-Trim Payroll Taxes +1.05 1.05
Apex Construction Solutions, Inc.:Camp Dadge M-0: Labor:2500-Feeder Wire Payroll Taxes 6.31 $.31
Apex Construction Solutions, Inc..Camp Dodge M-0: Labor:3000-Switshgear Payroll Taxes t.40 1.40
Apex Construction Solutions, Inc.:McDonald’s Pella Labor:9996-Other Labor Payroll Taxes 6.31 $.31
Payroll Taxes “2.88 2.88
Payroll Liabilities 30.94 30,94
*Diract Deposit Liabilities 768,80 -768.80
TOTAL 0.00 0.00
Paycheck DD3186 05/15/2020 89 Snyder, Jerad R US Bank Checking 6.00
Innovative Construction Solutions:Duff Plaza - Home Labor:1000-Raceway Job Labor -536.50 536.50
Payroll Liabilities 22.00 22.00
Innovative Consiruction Solutions:Dutf Plaza - Home Labor:1000-Raceway Payroll Taxes -33.27 33.27
Payrall Liabilities 33.27 83.27
Payroll Liabilities 33.27 33.27
Innovative Construction Solutions:Duff Plaza - Home Labor:1000-Raceway Payroll Taxes -7.78 778
Payroll Liabilities 7.78 -7,.78
Payroll Liabilities 7.78 “7.78
Payroll Liabilities 19.00 19.00
Innovative Construction Solutions:Duff Plaza - Home Labor1000-Raceway Payroll Taxes 912,34 12.34
Payroll Liabilities 12.34 912.34
*Direct Deposit Liabilities 454.45 454.45
TOTAL 0.00 0.00
Paycheck BD3187 05/15/2020 Synytsya, Oleksandr S US Bank Checking 0.00
Apex Construction Solutions, Inc.:McDonald’s Pella Labor-9996-Cther Labor Job Labor 67.50 67.50

Page 48 of 64
 

11:05 AM

Ryan's Electrical Services, LLC

 

 

 

 

 

OT/t7,
um Check Detail
May 2020
Type Num Date Name Item Account Paid Amount Criginal Amourtt
Apex Construction Solutions, Inc:Camp Dodge M-0: Labor:4000-Trim dob Labor -562.50 562.50
Apex Construction Solutions, Inc.:Camp Dodge M-0: Labor:2500-Feeder Wire Job Labor -225.00 225.00
Direct Health Insurance (Co Pd} -18.98 19.98
Health Insurance Payable 18.98 19.98
Health Insurance Payable 66.83 66.83
Dental Insurance Payable 7.94 -7.94
Vision Insurance 1.44 1.41
Salaries & Wages “2.42 242
Life Insurance Payable 2.42 -2.42
Auto and Truck Expenses =27.00 27.00
Payroll Liabilities 48,00 48.00
Apex Construction Solutions, Inc.:McDonald's Pella Labor:9996-Other Labor Payroll Taxes 4.19 4.19
Apex Construction Solutions, Inc.:;Camp Dodge M-0: Labor:4000-Trim Payroll Taxes -34.87 34.87
Apex Construction Solutions, Ine.Gamp Dodge M-0: Labor2500-Feeder Wire Payroll Taxes ~13,95 13.85
Payroll Liabilities 53.01 63.01
Payroll Liabilities 53.01 $3.01
Apex Construction Solutions, Inc.:McDenald's Palla Labor:$996-Other Labor Payroll Taxes -0.98 0.88
Apex Construction Solutions, Inc.:Gamp Dodge M-0: Labor:4000-Trim Payroll Taxes “8.18 8.15
Apex Construction Solutions, Inc.:;Camp Dodge M-0: Labor2500-Feeder Wire Payroll Taxes 3.26 3.26
Payroll Liabilities 12.39 -12,38
Payroll Liabilitias 12.39 -12,39
Payroll Liabilities 33.00 -36.00
Apex Consiruction Solutions, Inc.:;McDonald’s Pella Labor:9996-Other Labor Payroll Taxes =1.65 1.55
Apex Construction Solutions, Inc.;Camp Dodge M-0: Labor:-4000-Trim Payroll Taxes 12,94 12.84
Apex Construction Solutions, Inc.:Camp Dodge M-0: Labor:2500-Feeder Wire Payroll Taxes -5.18 5.18
Payroll Liabilities 19.67 =19.67
*Diract Deposit Liabilities 654,42 854.42
TOTAL 0.00 0.00
Paycheck DD3188 05/15/2020 Vos, Norman US Bank Checking 0.00
Salaries & Wages -210,00 270,00
Salaries & Wages -1.29 4.28
Life Insurance Payable 129 1,29
Payroll Taxes -13.02 13.02
Payroll Liabilities 13.02 =13.62
Payroll Liabilities 13.02 -13,02
Payrall Taxes -3.04 3.04
Payroll Liabilities 3.04 3.04
Payroll Liabilities 3.04 -3.04
Payroll Taxes -1.26 1.26
Payroll Liabilities 1.26 1.26
Payrall Taxes 4.83 483
Payroll Liabilities 4,83 483
“Direct Deposit Liabilities 193,94 -193.94
TOTAL 0.00 0.00

Page 49 of 64
 

17:05 AM

Ryan's Electrical Services, LLC

 

 

 

 

 

O7H7/20
Check Detail
May 2020
Type Num Date Name Ttam Account Paid Ameunt Original Amount
Paycheck DD3189 05/15/2020 Wulkow, Chris D US Bank Checking 9.00
Salaries & Wages 1,834.62 41,634.62
Payroll Liabilities 161.00 =161.00
Payroll Taxes “101.85 101.35
Payroll Liabilities 101.35 -101.35
Payroli Liabilities 101.35 “101.35
Payroll Taxes “23,70 23.70
Payroll Liabilities 23.70 #23.70
Payroll Liabilities 23,70 23.70
Payroll Liabilities 88.00 88.00
Payroll Taxes. =12.47 12.47
Payroll Liabilities 12.47 “1247
*Direct Deposit Liabilities 1,260.57 -1,260.57
TOTAL 0.00 0.00
Paycheck DD3190 05/15/2026 Zehner, Craig A US Bank Checking 0.00
Salaries & Wages ~1,730,77 4,730.77
Health Insuranee (Co Pd} -23.65 23.85
Health insurance Payable 23.66 =23.65
Health Insurance Payable $6.63 -66.83
Dental insurance Payable 7.95 7.85
Vision Insurance 141 -1.41
Salaries & Wages -2.58 258
Life Insurance Payable 2.58 “2.58
Payroll Liabilities 266.00 *266.00
Payroll Taxes -107.30 107.30
Payroll Liabilities 107.30 ~107.30
Payro!l Liabilities 107.30 -107.30
Payroll Taxes 25.09 25.09
Payroll Liabilties 25.09 -25.08
Payroll Liabilities 25.09 =25.09
Payroll Liabilities 87.00 87.00
“Direct Deposit Liabllities 1,169.19 1,169.79
TOTAL 0.00 0.00
Paycheck DD3191 05/22/2020 Allen, Zachary B US Bank Checking 6.00
Innovative Construction Solutions:Duff Plaza PetSm Labor:1000-Raceway Job Labor -600.00 600.00
Innovative Construction Solutions:Duff Plaza PetSm Labor.1000-Raceway Job Labor 123.75 123.76
Salaries & Wages -1.29 4.29
Life Insurance Payable 1.20 1.29
Payroll Liabilities 74.00 -74.50
Innovative Construction Solutions:Duff Plaza PeiSm Labor:1000-Raceway Payroll Taxes 44.87 44,87

Page 50 of 64
 

 

 

 

 

 

 

 

 

 

wives Ryan's Electrical Services, LLC
Check Detail
May 2020
Type Num Date Name item Paid Amount Original Amount

44.87 44.87
Payroll Liabilittles 44.87 44.87
Innovative Construction Solutions:Duff Plaza PetSm Labor:1000-Raceway Payroll Taxes -10,49 10.49
Payroll Liabilities 10.48 -10.49
10.49 10.49
23.06 28,00
Innovative Construction Solutions:Duff Plaza PetSm Labor1000-Raceway Payroll Taxes -16.64 416.64
Payroll Liabilities 16.64 =16.64
*Direct Deposit Liab: 666.39 866.39
TOTAL 0.00 0.00
Paycheck bD3192 05/22/2020 Atwood, Alan R US Bank Checking 9.00
Salaries & Wages 865.38 865,38
Health Insurance Payable 66.83 -66.83
Vision Insurance 1.41 -1,44
Dental Insurance Payable 7,95 -7.95
Short Term Disability 5.08 5.09
Long Term Disability 11.40 =11.40
Direct Health Insurance (Co Pd) ~42.18 42.18
Health insurance Payabie 42.18 42.18
Auto and Truck Expenses -155.59 155.69
Payroll Liabilities 49.00 -69.00
Payroll Taxes -§3.85 53.65
$3.65 53.65
53.85 63.65
Payroll Taxes “12.66 12.55
Payrall Liabilities 12.55 -12.55
, Payroll Liabilities 12.55 12.55
Payrolt Liabiities 37.00 -37.00
Payroll Taxes ~18.94 19.97
Payroll Liabilities 19.91 19.91
*Direct Deposit Liabilities 756.18 -756.19
TOTAL 00. 0.00
Paycheck DD3193 05/22/2020 Clark, Travis B US Bank Checking 0.00
Innovative Construction Solutions:Duff Plaza - Home Labor:1000-Raceway Job Labor -1,080.00 1,080.00
Innovative Construction Solutions:Duff Plaza - Home Labor:1000-Raseway Job Labor -162.00 162.00
Direct Health Insurance (Co Pd) -5.10 5.10
Health Insurance Payable 5.10 -5.10
Health Insurance Payable 57.84 -57,84
Dental Insurance Payable 7.95 “7.95
Salaries & Wages 2.42 2.32
Life Insurance Payable 2.32 2.32
Auto and Truck Expenses -108.62 108.52

Page 51 of 64
 

11:05 AM

Ryan's Electrical Services, LLC

 

 

  

 

   

 

 

 

 

 

O7NTI2¢
Check Detail
May 2020
Type Num Date Name ltem Aecount Paid Amount Original Amount
Payroll Liabill#es 4176.00 =176.00
Innovative Construction Solutions-Duff Plaza » Home Labor:1000-Raceway Payroll Taxes -77,.00 77.00
Payroll Liabilities 77.00 -77.00
Payroll Liabilities 77.00 -77,00
Innovative Construction Solutions:Dutf Plaza - Home Labor:1000-Raceway Payroll Taxes -18.01 18.01
Payroll Liabilities 18.01 -18,04
Payroll Liabilities 18.04 -18.01
Payroli Liabilities 56.00 -56.00
Innovative Construction Solutions:Duff Plaza - Home Labor:1000-Raceway Payrolt Taxes “28.56 28.56
Payroll Liabilites 28,56 =28.56
*Direct Deposit Lia! 357.72 57.72
TOTAL 0.00 6,00
Paycheck DD3194 05/22/2020 Dotzenrod, Harley N US Bank Checking 0,00
Salaries & Wages ~720.00 720.00
Salaries & Wages “1.58 1,85
Life Insurance Payable 1.55 “1.55
401(k) Payable §.72 6.72
Payroll Liabilities 64.00 ~64.00
Payroll Taxes 44.64 44,84
Payroll Liabilities 44.64 44.64
Payroll Liabilities 44.64 A484
Payroll Faxes -10,44 10.44
Payroll Liabilities 10.44 -10.44
10.44 =10.44
Payroll Liabilities 28,00 29,00
Payroll Taxes =16.56 16.56
Payroll Liabilities 16.56 -16.46
*Direct Deposit Liabilities 566.20 7566.20
TOTAL 0,00 0.00
Paycheck BD3195 05/22/2020 Etten, Brenden J US Bank Checking 0.00
Salaries & Wages 188.00 189.00
Azcon, Inc. Construiction:Camp Dodge B-16 & B-17 Labor:1000-Raceway dob Labor ~462.00 462.00
404(k) Payable 18.63 =19.83
Auto and Truck Expenses $5.00 85.00
Payroll Liabilities 63.00 63.00
Payroll Taxes “11.72 11.72
Azcon, Inc, Gonstruction:Gamp Dodge B-16 & B17 Labor:1000-Raceway Payroll Taxes -26.65 28.65
Payroll Liat 40.37 40.37
Payroll Liabilities 40.37 40.37
Payroll Taxes -2.74 274
Azcon, Inc. Construction:Camp Dodge B-16 & B-17 Labor:1000-Raceway Payrall Taxes -6.70 6.78
Payroll Liabilities 9.44 0.44

Page 52 of 64
 

11:05 AM

Ryan's Electrical Services, LLC

 

 

 

 

 

07/17/20
Check Detail
May 2020
Type Num Date Name ltem Account Paid Amount Original Amount

Payroll Liabilities 9.44 9.44
Payroll Liabilities 23.00 23.00
Payroll Taxes 435 4.35
Azcon, Ing. Gonstructian:Gamp Dodge B-16 & B-17 Labor:1000-Raceway Payroll Taxes -10,62 10,62
Payroli Liabilities 14.97 -14.97
*Direct Deposit Liabilities 580.66 -580.66
TOTAL 0.00 0.00
Paycheck DD3196 o5/22/2020 Etten, Carrie M US Bank Checking 0.00
Salaries & Wages 846,15 $46.15
Health Insurance (Go Pd} 93.14 93.14
Health Insurance Payable 93.14 $3.14
Salaries & Wages 2.22 2.22
Life Insurance Payable 2.22 2.22
401(k} Payable 4234 42.31
Payrall Liabilities 61.00 -61.00
Payroll Taxes -52.46 52.46
Payrol! Liabilities $2.46 52.46
Payrall Liabilities §2.46 -52.48
Payroll Taxes 12.27 12.27
Payroll Liabilities 12.27 “12.27
Payroll Liabilities 12.27 “12.27
34.08 34.00
Payroll Taxes -19.46 19.46
Payroll Liabilities 19.46 =19.46
“Direct Deposit Liabilities 75.00 ~75.00
*Diract Deposit Liabilities 569.11 -568.44
TOTAL 0.00 0.00
Paycheck DD3197 05/22/2020 Etten, Ryan J US Bank Ghecking 0.00
Salaries & Wages -2,884.62 2,884.62
Health Insurance (Co Pd} +239,34 238.34
Health Insurance Payable 239.34 ~239.34
Salaries & Wages 2.88 2.58
Life Insurance Payable 288 2.58
Payroll Liabilities 422.00 422.00
Payroll Taxes 178.85 178.85
178.85 178.85
178.85 -178.85
Payroll Taxes 41.83 41.83
Payrall Liabilities 41.83 41.83
Payroll Liabilities 41.83 41.83
Payroll Liabilities 173.00 -173.00
*Direct Bepasit Lia! 2,088.94 #2,068.94

 

 

 

Page 53 of 64
 

11:05 AM

Ryan's Electrical Services, LLC

 

 

 

 

 

OTA 7/20
Check Detail
. May 2020
Type Num Date Name ltem Account Paid Amount Original Amount
TOTAL 0.00 0.00
Paycheck DD31938 05/22/7020 Finn, Brittany L US Bank Checking 0.60
Salaries & Wages -350.00 350.00
404(k) Payable 10.50 -10.50
Payroll Liabilities 28.00 23.00
Payroll Taxes -21.70 21.70
Payroll Liabilties 21.70 21.70
Payroll Liabilities 21.70 -21.70
Payroll Taxes -5.08 5.08
Payroil Liabilities 5.08 5.08
Payroll Liabilities 5.08 -5.08
Payroll Liabilities 9.00 8.00
Payroll Taxes 6.05 8.05
Payroll Liabilities 8.05 “8.05
*Direct Dapasit Liabilities 276.72 <276.72
TOTAL 0.00 0.00
Paycheck DB3199 05/22/2020 Hammer Jr, Dennis W US Bank Checking 0.00
Kathlyn Buban:WO#2821 - Check hot water tank ve Labor-S8996- Service Labor dob Labor -30.00 30.00
GT&G Construction, LLC.:;DMPS Hoyt Middie School Labor:9996-Other Labor Job Labor ~150,00 150,00
Weodruff Const - Ft Dedge:United Community CSD Labor-9996-Cther Labor dob Labor -60.00 60.00
Salaries & Wages 750.00 750.00
Menards - Ankeny: WO#2623 - Emergency Call Labor'$9996- Service Labor Job Labor =30.00 30,00
Matt Christianson:WO#2801 - Small basement ree Labor:$9996- Service Labor Job Labor -60.00 60.06
Days Inn & Suites: WO#2809 - Look @ Air Compres LabornS9996- Service Labor Job Labor -60.00 60.00
Steve Bump:WO#2825 - Look @ cutlets/GFI's @ re Labor:$9996- Service Labor Jab Labor +60.00 60,00
Short Term Ctsability 554 5.54
Long Term Disability 10.78 =10.78
Salaries & Wages -2.58 2.58
Life Insurance Payable 2.58 +2.58
401 (k) Payable 149.39 -149.39
Job Labor 200.00 200.00
Auto and Truck Expenses =76.50 76.60
; Payroll Liabilities 211.00 -211.00
Kathlyn Buban:WO#2821 - Check hot water tank vo Labor'S9996- Service Labor Payroll Taxes 1.86 1.86
STG Construction, LLC.:<DMPS Hayt Middle School Labor:9996-Other Labor Payroll Taxes 9.30 9.30
Woodruff Gonst - Ft Dodge:United Community CSD Labor:9996-Other Labor Payroll Taxes “3.72 3.72
Payroll Taxes =46.50 46.50
Menards - Ankeny-WO#2623 - Emergency Call Labor-$9996- Service Labor Payroll Taxes -1,86 1.66
Matt Christianson:WO#2801 - Small basement remc Labor'S9996- Service Labor Payroll Taxes “3.72 3.72
Days Inn & Suites: WO#2809 - Look @ Air Compres Labor.$9996- Service Labor Payrol! Taxes 3.72 B72
Steve Bump:WO#2825 - Look @ cutlets/GFi's @ ra Labor'S9096- Service Labor Payroll Taxes “3.72 3.72
Payroll Taxes =12.40 12.40
Payroll Lia 86.80 86.80

 

Page 54 of 64
 

11:05 AM

Ryan's Electrical Services, LLC

 

 

 

 

 

 

 

O7/17/20
Check Detail
May 2020
Type Num Date Name ltem Account Paid Amount Original Amount
Payroll Liabilities 86.80 86.80
Kathlyn Buban:WO#2821 - Check hot water tank vo Labor:S9996- Service Labor Payroll Taxes “0.44 0.44
GTG Construction, LLG.cDMPS Hoyt Middle School Labor.999¢-Other Labor Payroll Taxes 2AT 2.417
Woodruff Const - Ft Dodge:United Community CSD Labor-9996-Other Labor Payroll Taxes 0.87 0.87
Payroll Taxes -10.87 10.87
Menards - Ankeny: WO#2823 - Emergency Call Labor'S9e96- Service Labor Payroll Taxes 0.44 0.44
Matt Christianson: WO#2801 - Small basement reme Labor'$9996- Service Labor Payroll Taxes 40.87 0.87
Days Inn & Suites’WO#2809 - Look @ Air Compres Labor$9996- Service Labor Payroll Taxes 0.87 0.87
Steve Bump:WO#82825 - Look @ outiets/GFi's @ re Labor'S9996- Service Labor Payroll Taxes 0.87 0.87
Payroll Taxes «2.90 2.90
tities 20.30 -20.30
ities 20.30 ~20,30
Payroll Liabilities 86.00 86.00
Kathy Buban:-WO#2321 - Check hot water tank vo Labor:$9996- Service Labor Payroll Taxes 0.88 0.69
GTG Construction, LLC.:DMPS Hoyt Middle School Labor:8986-Other Labor Payroll Taxes “3.45 3.45
Woodruff Const - Ft Dodge:United Community CSD Labor-8986-Cther Labor Payroll Taxes 1.38 1.38
Payroll Taxes -17.25 17.25
Menards - Ankeny: WO#2823 - Emergency Gall LaborS9996- Service Labor Payroll Taxes ~0.69 0.69
Matt Christianson:WO#2801 - Small basement reme Labor:$9996- Service Labor Payroll Taxes 1.38 1.38
Days Inn & Suites: WO#2809 - Look @ Air Compres Labor:$9996- Service Labor Payroll Taxes ~1.38 1.38
Steve Bump:WO#2825 - Look @ outlets/GFl's @ re Labor-S0996- Service Labor Payroll Taxes 1,38 1.38
Payroll Taxes 4.60 4.60
Payroll Liabilities 32.20 -32.20
“Direct Deposit Liabilities 906.69 -806.69
TOTAL 0.60 0.00
Paycheck Db3200 05/22/2020 Harryman, Jeffrey US Bank Checking 0.00
Azcon, Inc, Gonstruction:‘Camp Dodge B-16 & 8-17 Labor-1000-Raceway Job Labor +1,280.00 1,280.00
Aute and Truck Expenses 43.13 43.13
Payroll Liabilities 119.00 -119.00
Azcon, Inc. Constuction:Camp Dodge B-16 & B-17 Labor:1000-Raceway Payroll Taxes -79.36 78.36
79.36 =78.36
79.36 79.36
Azcon, Inc. Gonstrustion:;Camp Dodge B-16 & B-17 Labor1000-Raceway -18.56 18.56
18.58 -18.56
18.56 18.56
Payroll Liabilities $4.00 64.00
Azcon, Inc. Construction:Camp Dodge B-16 & B-17 Labor. 1000-Raceway Payroll Taxes 29.44 29,44
Payroll Liabilities 20.46 -28.44,
*Direct Deposit Liabilities 1,042.21 1,042.21
TOTAL 0.00 0.00
Paycheck Db3201 05/22/2020 Howell, Scott F US Bank Checking 0.00
Salaries & Wages ~1,000.00 1,000.00

Page 55 of 64
 

11:05 AM

Ryan's Electrical Services, LLC

 

 

 

 

 

 

man Check Detail
May 2020
Type Num Date Name Item: Account Paid Amount Original Amount
Heaith Insurance Payable $6.83 66.83
Direct Health Insurance (Co Pd) ~88,72 88.72
Health Insurance Payable 88.72 83.72
Salaries & Wages -2.48 2.48
Life Insurance Payable 248 2.48
401(k} Payable 40.00 -40.00
Payroll Liabilities 96.00 -86.00
Payroll Taxes 62.00 62.00
Payroll Liabilities 62.00 62.00
Payrall Liabilities 62.00 -62.00
Payroll Taxes: 14.50 14.60
Payroll Liabilities 14,50 -14.50
Payroll Liabilities 14.50 “14.50
Payroll Liabilities 42.00 42,00
Payroll Taxes. -23,00 23.00
Payroil Liabilities 23.00 -23.00
“Direct Deposit Liabilities 678.67 678.87
TOTAL 0.00 0.00
Paycheck DD3202 05/22/2020 Johnson, Chadrick O US Bank Checking 9.00
Innovative Construction Sclutions:Duff Plaza PetSm Labor:1000-Raceway Job Labor -860.00 860.00
Salaries & Wages “2.16 2.46
Life Insurance Payable 2.16 2.16
401(k) Payable 25.80 =25.80
Payroll Liabilities 65,00 -65.00
Innovative Construction Solutions:Durf Piaza PetSm Labor:1000-Raceway Payroll Taxes ~63.32 53.32
Payroll Liabilities 53,32 53.32
Payroll Liabilities §3.32 63.32
innovative Construction Solutions:Duif Plaza PatSm Labor:1000-Raceway Payroll Taxes =12,47 12.47
Payroll Liabilities 12.47 12.47
Payroll Liabilities 12.47 “1247
Payroll Liabilities 46.00 ~46.00
Innovative Construction Solutions:Duf Plaza PatSm Labor:1000-Raceway Payroll Taxes 19.78 19.78
Payroll Liabilities 19.78 -19.78
*Direct Depesit Liabilities 657.41 857.44
TOTAL 0.00 6.00
Paycheck DD3203 05/22/2020 Johnson, Matthew L US Bank Checking 9.00
Innovative Construction Solutions:Dui Plaza PetSm Labor:1000-Raceway dob Labor -580.00 360.00
Innovative Construction Solutions:Duff Plaza PatSm Labor:1000-Receway Job Labor -118.63 119.63
. Payroll Liabities 71.00 71.06
Innovative Construction Solutions:Duf Plaza PetSm Labor.1000-Raceway Payroll Taxes 43.38 43.38
Payrell Liabilties 43.36 ~43,38
Payroll Liabilities 43.38 43.38

Page 56 of 64
 

11:05 AM

Ryan's Electrical Services, LLC

 

 

 

 

 

 

o7iNzi20
Check Detail
May 2020
Type Nunt Date Name tent Account Paid Amount Original Amount
Innovative Construction Solutions:Ouff Plaza PetSm Labor.1000-Raceway Payroll Taxes “10.14 10.14
Payroll Liabilities 410.14 10.14
Payroll Liabilities 10.14 -10.14
Payroll Liabilities 27,00 27.00
Innovative Construction Solutions:Duff Plaza PetSm Labor:1000-Raceway Payroll Taxes ~16.09 16.09
Payroll Liabilities 16.09 -16.08
“Direct Deposit Liabilities 548.11 ~648.11
TOTAL 0.00 0.00
Paycheck BD3204 06/22/2020 Jordan, Bon K US Bank Checking 0.00
innovative Construction Solutions:Duif Plaza PetSm Lebor:1000-Raceway Job Labor =1,180.00 4,160.00
Innovative Censiruction Solutions:Dutf Plaza PetSm Lebor-:1000-Raceway dob Labor 239.25 239,25
Direct Health Insurance (Co Pd) “414.12 114.12
Health Insurance Payable 414.42 -114.12
Health Insurance Payable 66.83 66.83
Dental Insurance Payable 7.88 -7,98
Vision Insurance 141 ~1.41
Long Term Disability 18.87 ~19.67
Salaries & Wages -2.58 2.58
Life Insurance Payable 2.58 ~2,.58
401 (k} Payable 278.85 -279.85
Auto and Truck Expenses =33.84 33.84
Payroll Liabilities 149.00 -149.00
lnnovative Construction Solutions:Duf Plaza PetSm Labor:1000-Raceway Payroll Taxes -86.75 86.75
- Payroll Liabilities 36.75 -86.75
Payroll Liabilities 86.75 “86.75
Innovative Construction Solutions:Duff Plaza PatSm Labor1000-Raceway Payroll Taxes -20.29 20.28
Payroll Liabiites 20.29 20.28
Payroll Liabilities 20.28 20.29
Payroll Liabilities 48.00 49.00
Innovative Construction Sotutions:Duff Plaza PetSm Labor:1000-Raceway Payroll Taxes 32.18 32.18
Payrolt Liabilities 32.18 32,18
*Direct Deposit Liabilities 752.31 -752.31
TOTAL 5.00 0.00
Paycheck DD3205 05/22/2020 Lange, Randy L US Bank Checking 6.00 °
Innovative Construction Solutions:Duff Plaza PetSm Labor:1000-Raceway Job Labor -860.00 860.00
Innovative Construction Solutions:Duff Plaza PetSm Labor:1000-Raceway Job Labor “ATT 38 177.38
Direct Health Insurance (Co Pd} 81.85 81.85
Health Insurance Payable 81.85 81.85
Health Insurance Payable 66.83 66.83
Dental Insurance Payable 7.85 -7.85
Vision Insurance 3.36 3.36
Short Term Disability 8.49 8,49

Page 57 of 64
 

11:05 AM Ryan's Electrical Services, LLC

 

 

  

 

 

 

 

 

O7H720
Check Detail
May 2020
Type Nunn Date Name tem Account Paid Amount Original Amount

Long Term Disability 11.89 -141.89
Salaries & Wages “2.16 2.16
Life Insurance Payable 2.18 2.16
401 (k) Payable 31.12 $31.12
Auto and Truck Expenses 88.00 8,00
Payroll Liabilities 86.00 “86.00
Innovative Construction Solutions:Duff Plaza PetSm Labor-1000-Raceway Payroll Taxes $4.31 64.31
Payroll Liabilities 64.31 64.1
Payroll Liabilities 64.31 64.31
Innovative Construction Solutions:Dutf Plaza PetSm Labor-1000-Raceway +15.04 18.04
15.04 -15.04
15.04 -15.04
46.00 46.00
Innovative Construction Solutions:Duff Plaza PetSm Labor:1000-Raceway Payroll Taxes -23.,86 23.86
Payrall Lia! 23.86 =23.86
*Direct Deposit Liabilities 784.39 =784.39
TOTAL 0.00 0.00
Paycheck DD3206 08/22/2020 Malone, Chad M US Bank Checking 6.00
Innovative Construction Solutions:Dyff Plaza Pet$m Labor.1000-Raceway Job Labor -880.00 980.00
Innovative Construction Solutions:Duff Plaza PetSm Labor:1000-Raceway Job Labor -202.13 202.13
Direct Health Insurance (Co Pd} 1.9% 1.94
Health Insurance Payable 1.91 -1.91
Health Insurance Payable 113.03 =113.08
Short Term Disability 4,62 ~4.62
Long Term Disability 443 443
Salaries & Wages -2.37 2.37
Life Insurance Payable 2.37 -2.37
401{k) Payable 35.46 36.46
Auto and Truck Expenses -156.58 186.59
Payroll Liabilities 93.00 -93.00
innovative Construction Solutions: Duff Plaza PetSm Labor-1000-Raceway Payroll Taxes -73.29 73.29
Payroll Liabilities 73.29 +7329
Payroll Liabilities 73.28 ~73.29
innovetive Construction Soluticns:Duff Plaza PetSm Labor:1000-Raceway A174 17.14
17.14 “17.14
Payroll Liabilities 17.14 “17.44
Payroll Liabilities $5.00 ~55.00
innovative Construction Solutions:Dutf Plaza PetSm Labor:1000-Raceway Payroll Taxes “27.18 27.19
Payroll Liabilities 27.19 -27.49
“Direct Deposit Liabilities 942,69 -942.69
TOTAL 0.00 0,00
Paycheck BD3207 05/22/2020 Mangano, Bill J US Bank Checking 0.00

Page 58 of 64
 

11:05 AM

O7H720

Ryan's Electrical Services, LLC

 

TOTAL

TOTAL

 

  

 

 

 

 

 

Check Deiail
May 2020
Type Num Date Name tte Account Paid Amount Original Amount.
Salaries & Wages “1,442.34 1,442.31
Direct Health Insurance (Co Pd} 46.92 46.92
Health Insurance Payable 46.92 46.92
Health Insurance Payable 66.83 -66.83
Short Term Disability §.45 6.48
Salaries & Wages =2.58 2.58
Life Insurance Payable 2.58 -2,58
Payroll Lial 448.00 148,00
Payroll Taxes -89.43 89.43
Payroll Liabilities 89.43 89.43
Payroll Liabilites 89.43 -89.43
Payroll Taxes 20.91 20.81
Payroll Liabilities 20.94 -20.81
Payroll Liabilities 20.94 “20,81
Payroll Lial 68,00 $3.00
Payroll Taxes -33.18 33.18
Payrall Liabilities 33.18 933.18
“Direct Deposit Liabilities 1,040.66 -1,040.66
0,00 0.00
Paycheck DD3208 05/22/2020 Mangano, Bob W US Bank Checking 6.00
Proctor Mechanical Gorporation:DOT Jefferson Mair Labor9996-Other Labor Jeb Labor -950.00 950.00
Salaries & Wages -60.00 50.00
Salaries & Wages “2.37 2.37
Life insurance Payable 2.37 “2.37
401(k) Payable 20,00 -20,00
Auto and Truck Expenses ~41.50 41.50
Payroll Liabilities 53,00 53.00
Proctor Mechanical Corporation:DOT Jefferson Mair Labor-9996-Other Labor Payroll Taxes $8.80 58.90
Payroll Taxes 3.10 3.10
Payroll Liabilities 62.00 62.00
Payroll Liabilities 62.00 -62.00
Proctor Mechanical Corporation:DOT Jefferson Mair Labor9996-Other Labor Payroll Taxes “13.77 13,77
0.73 O73
14.50 14.50
14.80 -14,50
Payroll Liabilities 41.00 41.00
Proctor Mechanical Corporation:DOT Jefferson Mair Labor:9996-Other Lahor Payroll Taxes =21.85 21.85
Payroll Taxes 1.45 1.15
Payroll Liabilities 23.00 =23.00
*Direct Deposit Liabilities 851.00 -8571.00
0,00 0.00
Paycheck DD3209 05/22/2020 Sams, Justin A US Bank Checking 0.00

Page 59 of 64
 

11:05 AM

O7H720

Ryan's Electrical Services, LLC

 

TOTAL

TOTAL

 

 

 

  

 

 

 

 

Check Deiail
May 2020
Type Num Date Name ltem Account Paid Amount Original Amount
Innovative Construction Solutions:Duff Plaza Pet$m Labor:3500-Fixtures Job Labor -840,00 340.00
Payroll Liabilities 78.00 =78.00
Innovative Construction Solutions:Duff Plaza Pet$m Labor3500-Fixtures Payrall Taxes 82.08 52,08
Payroll Liabilities 52.08 62.08
Payroll Liabilities 52.08 52.08
Innovative Construction Soludons:Duff Plaza PetSm Labor:3500-Fixtures Payroll Taxes -12.18 12.18
Payroll Liabilities 12.18 =12.18
Payroll Liabilities 12.18 12.18
Innovative Construction Solutions:Duff Plaza PetSm Labor:3500-Fixtures Payroll Taxes 5.04 5.04
Payroll Liab 5.04 -§,04
Payroll Liabilities 35.00 -35.00
Innovative Construction Solutons:Duff Plaza PetSm Labor'3500-Fixtures Payrol! Taxes -19.32 19.32
Payroll Liabilities 19.32 =19.32
*Direct Deposit Liabilities 862,74 662.74
0.00 0.00
Paycheck DD3210 05/22/2020 Satterlee, Scott A US Bank Checking 0.00
Salaries & Wages 821.56 621,50
Sheldon Schnathorst WO#2822 - Add bath outlet Labor-S9996- Service Labor Job Labor -26.56 26.50
Direct Health Insurance (Co Pd) -103.05 103.05
Heaith Insurance Payable 103.05 =103.05
Health Insurance Payable 86.83 -66.83
Long Term Disability 141.45 “11.15
Salaries & Wages 2,58 2.58
Life Insurance Payable 2.58 2.58
Auto and Truck Expenses “85.78 89,78
Payroll Liabilities 57.06 -67.00
Payroll Taxes -50.94 50.94
Sheldon SchnathorstWO#2822 - Add bath outlet Labor'S9996- Service Labor Payroll Taxes 1.64 1,64
Payreli Liabiltttes 52.68 -52,58
Payroll Liabilities $2.58 -52.58
Payroll Taxes -11.92 11,92
Sheldon Schnathorst WO#2822 - Add bath outlet Labor:$9996- Service Labor Payroll Taxes 0.38 0.38
Payroll Liabiliti 12.30 -12.30
Payroll Lia 12.30 -12.30
Payrol! Liabllities 36.00 36.00
Payroll Taxes. -18.89 18.89
Sheldon Schnathorst WO#2822 - Add bath outlet Labor$9996- Service Labor Payroll Taxes 0.61 0.64
Payroll Liabilities 19.56 -19,.50
“Direct Deposit Liabilities 525.00 -525.00
“Direct Deposit Liabilities 176.92 -176.92
0.00 9.00
Paycheck 0D3211 05/22/2020 Schutte, Jeff A US Bank Checking 0.00

Page 60 of 64
 

11:05 4M
O7MTI20

Ryan's Electrical Services, LLC

 

 

 

Check Detail
May 2020
Type Num Date Name Item Account Paid Amount Original Amount

Apex Construction Salutions, Inc.:Camp Dodge M-0; Labor-2000-Wire & Cable Jeb Labor =269.25 259.25
Apex Construction Solutions, Ine.:Camp Dedge M-0: Labeor-3000-Switchgear Job Labor -30.50 30.50
Apex Construction Solutions, Inc.:Camp Dodge M-0: Labor:4000-Trim Job Labor 61.00 61.00
Apex Construction Solutions, Inc.:Camp Dodge M-0:; Labor:5025-Grounding Job Labor =152.50 162.50
Apex Construction Solutions, InccGamp Dodge M-0: Labor:5800-Fire Alarm Job Labor -366.00 366.00
Apex Construction Solutions, Ine:MeDonald’s Pella Labor:9996-Other Labor Job Labor -288.75 289.75
Direct Health Insurance (Co Pa} =75.62 75.62

Health Insurance Payable 75.52 =75.52

Health Insurance Payable 202.85 -202.85

Dental Insurance Payable 16.63 16.63

Vision Insurance 3.36 3.38

Short Term Disability 7.39 -7,39

Long Term Disability 12.88 =12.88

Salaries & Wages -2.58 2.58

Life Insurance Payabla 2.58 -2.58

401{k) Payable 68.54 69,54

Salaries & Wages ~125.00 125.00

Auto and Truck Expenses -114.50 174.50

Payroll Liabilities 97.00 -81.00

Apex Construction Solutions, Inc.:Gamp Dodge M-0: Labor-2000-Wire & Cable Payroll Taxes -16.08 16.08
Apex Construction Solutions, Inc.-Camp Dodge M-0: Labor-3000-Switchgear Payroll Taxes -1.88 1,89
Apex Construction Solutions, Inc.;<Gamp Dodge M-0: Labor4000-Trim Payroll Taxes “3.78 3.78
Apex Construction Solutions, Inc.:;Camp Dodgé M-0: Labor-5025-Greunding Payroll Taxes 9.46 9.46
Apex Construction Solutions, Inc.;Gamp Dodge M-0: Labor.5900-Fire Alarm Payroll Taxes -22.69 22.69
Apex Construction Solutions, Inc.:McDonald's Pella Labor:$996-Other Labor Payroll Taxes -17.98 17.56
Payroll Taxes 7.75 7.75

Payroll Liabilities 79.81 -79.61

Payroll Li 79.64 79.61

Apex Construction Solutions, Inc.:Camp Dodge M-0: Laber-2000-Wire & Cable Payroll Taxes 3.77 3.77
Apex Construction Solutions, IneGamp Dodge M-0: Labor:3000-Switchgear Payroll Taxes -0.44 0.44
Apex Construction Solutions, Ine.:Camp Dodge M-0; Labor:-4000-Trim Payroll Taxes 0.88 0.38
Apex Construction Solutions, Inc.:<Camp Dodge M-0: Labor-5025-Grounding Payroll Taxes 223 224
Apex Construction Solutions, Inc.:;Camp Dodge M-0: Labor-5900-Fire Alarm Payroll Taxes 5.34 5.31
Apex Construction Solutions, IncMeDonald's Pela Labor:9996-Cther Labor Payroll Taxes 4.20 4.20
Payroll Taxes 1.84 1.81

Payroll Liabilities 18.62 -18.62

18.62 -18.62

Payroll Liabilities 55.00 -55,00

Apex Construction Solutions, Inc.;Camp Dodge M-0: Labor2000-Wire & Cable Payroll Taxes 5.97 5.97
Apex Construction Solutions, Inc.:Camp Dodge M-0: Labor:3000-Switchgear Payroll Taxes 0.79 0.70
Apex Construction Solutions, Ine.;Gamp Dodge M-0: Labor:4000-Trim Payrall Taxes =1.40 1.40
Apex Construction Solutions, Inc.:Camp Dodge MeO; Laber:5025-Grounding Payroll Taxes 3.54 3.51
Apex Construction Solutions, Inc..Gamp Dodge M-0: Labor:5900-Fire Alarm Payroll Taxes 3.42 8.42
Apex Construction Solutions, Inc.McDonald's Pella Labor:9996-Other Labor Payroll Taxes. 6.86 6.66
Payroll Taxes -2.87 2.37

Payroll Liabilities 29.53 -29,53

“Direct Deposit Liabilities 841.62 41.62

 

 

Page 61 of 64
 

41205 AM

Ryan's Electrical Services, LLC

 

 

 

 

07/17/20
Check Detail
May 2020
Type Num Date Name Itern Account Paid Amount Original Amount
TOTAL 0.00 0.00
Paycheck DD3212 05/22/2020 Snyder, Jerad R US Bank Checking 0.00
Innovative Construction Solutions:Duff Plaza - Home Labor:1000-Raceway Job Labor +580.00 §80.00
fnnovative Construction Solutions:Dui Plaza PatSm Labor:1000-Raceway Job Labor -118.63 113,63
Payroll Liabilities 42.00 42.00
Innovative Construction Solutions:Duff Plaza - Home Labor: 1000-Raceway Payroll Taxes =35.95 35.95
Innovative Construction Sotutions:Buff Plaza Pet$Sm Labor-1000-Raceway Payroll Taxes 742 7.42
Payroll Liabilities 43.37 43.37
Payroll Liabilities 43.37 43.37
Innovative Construction Soiutions:Duff Plaza - Home Labor:1000-Raceway Payroll Taxes 8.44 841
Innovative Construction Solutions:Duff Plaza PetSm Labor:1000-Raceway Payroll Taxes. ~1.74 4.74
Payroll Liabilities 10.15 -10.15
Payroll Liabilities 10.15 “10.15
28.00 -28.00
Innovative Construction Solutions:Dutf Plaza - Home Labor:1000-Raceway Payroll Taxes -13,35 13.35
Innovative Construction Solutions:Dutf Plaza PetSm Labor:1000-Raceway Payroll Taxes 2.75 2.75
Payroll Liabilities 16.10 -16,10
“Direct Deposit Liabilities 876.14 576.11
TOTAL 0.00 0.00
Paycheck 0D3213 05/22/2020 Synytsya, Oleksandr S US Bank Checking 9.00
Apex Construction Solutions, inc.iGamp Dodge M-O: Labor:4000-Trim Jeb Labor 405.00 405,00
Apex Construction Solutions, ine..;Camp Dedge M-0: Labor2000-Wire & Cable Job Labor -180.00 180.00
Apex Construction Solutions, inc.;McDonald's Pella Labor$986-Other Labor wJob Labor =180.00 180.00
Direct Health insurance (Co Pd) -19.98 18.98
Health Insurance Payable 19.98 =19.98
Health Insurance Payable $6.83 -66.83
Dental Insurance Payable 7.84 -7.94
Vision Insurance 41At -1.41
Salaries & Wages -2.42 242
Life Insurance Payable 2.42 2.42
Auto and Truck Expenses -26.27 28.27
Payroll Liabilities 37.00 -37.00
Apex Construction Solutions, Inc.:Camp Dodge M0: Labor-4000-Trim Payroll Taxes -26.11 25.11
Apex Construction Solutions, Inc..;Gamp Dodge M-0: Labor:2000-Wire & Cable Payroll Taxes “11.16 4116
Apex Construction Solutions, Inc.:McDonald's Pella Labor-9996-Other Labor Payroll Taxes “11.16 14.16
47,43 47.43
47.43 47.43
Apex Construction Solutions, Inc.:Gamp Dodge M-0: Labor-4000-Trim Payroll Taxes 6.88 5.88
Apex Construction Solutions, Inc.:;Camp Dodge M-0: Labor2000-Wire & Cable Payroll Taxes 2.64 261
Apex Construction Solutions, Inc.:McDonald’s Pella Labor-9996-Other Labor Payroll Taxes -2.61 2.61
11.10 “14.10
11.10 “11.10
33.00 -33.00

 

Page 62 of 64
 

14:05 AM

Ryan's Electrical Services, LLC

 

 

 

 

 

 

 

 

 

 

 

O7H7I20
Check Detail
May 2020
Type Num Date Name item Account Paid Amount Original Amount
Apex Construction Solutions, Inc.:Camp Dodge M-0: Labor-4000-Trim Payroll Taxes 431 3.31
Apex Construction Solutions, Inc¢:Camp Dodge M-0: Labor-2000-Wire & Cable Payroll Taxes Aid 4.14
Apex Constniction Solutions, Inc-McDonald's Pella Labor:9996-Other Labor Payroll Taxes 4.14 4.14
Payroll Liabilities 17.69 -17.58
“Direct Deposit Liabilities 588.56 688.56
TOTAL 0.00 0.00
Paycheck Bp3214 05/22/2020 Vos, Norman US Bank Checking 0.00
Salaries & Wages =178.00 175.00
Salaries & Wages “1.29 1.29
Life Insurance Payable 1.29 1.29
Payrall Taxes. -10.85 10.85
Payroll Liabilities 10.85 -10.85
Payroll Liabilities 10.85 “10.85
Payroll Taxes. -2.54 2.64
Payroll Liabilities 2.54 -2.54
Payroll Liabilities 2,54 =2.54
Payroll Taxes. ~1.05 1.05
Payroll Liabilities 1.05 “1.05
Payroll Taxes 4,02 4,02
Payroll Liabilities 4.02 4.02
*Direct Deposit Liabilities 161.61 -191.61
TOTAL 0,00 0,00
Paycheck DD3215 05/22/2020 Wulkow, Chris D US Bank Checking 0.00
Salaries & Wages -1,634,62 1,634.82
Payroll Liabilities 161.00 -161.00
Payroll Taxes -101,38 101.35
Payroll Liabilities 101.35 -101.35
Payroll Liabilities 101.35 -1041,35
Payroll Taxes -23.70 23.70
Payroll Liabilities 23.70 -23.70
23.70 +23.70
88.00 $3.00
*Direct Deposit Liabilities 1,260.57 =1,260.57
TOFAL 0,00 0,00
Paycheck Db3216 05/22/2626 Zehner, Craig A US Bank Checking 0.00
Salaries & Wages =1,730.77 1,730.77
. Health Insurance (Co Pd} -23.65 23.65
Health Insurance Payable 23.65 -23.65
Health Insurance Payable 66.83 =86.83
Dental Insurance Payable 7.95 7.95

Page 63 of 64
 

11:05 AM

Ryan's Elecirical Services, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

O7M7/20
Check Detail
May 2020
Type Num Date Name Item Account Paid Amount Original Amount
Vision Insurance 1.41 1.41
Salaries & Wages “2.58 2.58
Life Insurance Payable 2.88 +2,58
266.00 -266.00
=107.31 407.31
107.31 074
107.31 ~107.31
Payroll Taxes -25,10 25.10
Payroll Liabilities 25.10 -26.10
25.10 -25.10
87,00 87.00
*Direct Deposit Liabilities 1,169.17 -1,168.17
TOTAL 0.00 0.00
Bill Pmt -Check JC 15449 O5/18/2020 Echo Group, Inc. US Bank Checking -18,422.93
$8447636.001 04/01/2020 Two Rivers Group, Inc.:Urbandale High School Gym Materials:2000-Wire & Cable Job Materials Purchased -18,422.93 18,422.93
TOTAL +18,422,93 18,422.93
Bill Pmt -Check JC 99398 05/01/2020 Hill Pheonix US Bank Checking 923,174,952
Paid by 16S 05/01/2020 Innovative Construction Solutions:Duff Plaza PetSm Materials:3000-Switchgear Job Materials Purchased -23,174.92 23,174.92
TOTAL -23,174.92 23,174.82
Bill Pmt -Check JG 99399 05/07/2020 Villa Lighting Supply US Bank Checking -36,695.66
Bill Paid by ICS 06/01/2020 Innovative Construction Solutions:Duff Plaza PetSm Materiats:3505-Interior Fixtures Job Materials Purchased -36,695,66 36,695.66
TOTAL -36,695.66 36,695.66
Bill Pmt -Check JC 124436 05/05/2020 Electrical Engineering & Equipment Co. US Bank Checking -347,.58
Bill §686620-00 01/28/2020 Woodnaff Const - Ft DedgeUnited Community CSD Materials:1000-Branch Raceway Job Materials Purchased -43,.75 43.75
Bill 8705708-00 Oe 7/2020 Woodruff Const - Ft Dedge:United Community CSD Materiais:4000-Trim Job Materials Purchased -53.78 $3.76
Bill 6706193-00 02/8/2020 Woodruff Const - Ft Dodge:United Community CSD Materials:-4000-Trim Job Materials Purchased 29.03 29.03
Bill 677658400 03/02/2020 Apex Construction Solutions, Inc.;Gamp Dodge M-0: Materials:-4000-Trim Job Materials Purchased =221.04 221,04
TOFAL 9047.58 347.58
Bill Pmt -Check JC 124437 05/05/2020 SCI Communications, Inc US Bank Checking -5,040,00
$026 03/27/2020 Woodruff Const - Ft Dedge:United Community CSD Materials:5500-Communications Job Materiais Purchased 6,040.00 §,040.00
TOTAL -6,040.00 §,040.00
Total -212,121.80

Page 64 of 64
 

10:59 AM

o77/20

TOTAL

Ryan's Electrical Services, LLC

 

 

 

Check Detail
May 2020
Type Num Date Name Item. Account Paid Amount Original Amount
Bill Pmt -Check JC 3& 05/07/2020 Electrical Engineering & Equipment Go. 3E Joint Check Account 5,284.28
Bill 6716326-00 03/03/2020 Apex Construction Solutions, inc.:Camp Dodge M-0E Materials:4000-Trim Job Materials Purchased 14.28 14.28
Bill 6618023-00 03/16/2020 Apex Construction Solutions, Inc.:;Camp Dodge M-OE Other-3500-Fixtures Other Job Related Costs 4,448.00 4,448.00
Bill 6618023-01 03/19/2020 Apex Construction Solutions, Inc.:Camp Dodge M-OF Other:3500-Fixtures Other Job Related Costs 496.00 496.00
Bill 6618023-02 03/24/2020 Apex Construction Solutions, Inc..Camp Dodge M-0F Other:3500-Fixtures Other Job Related Costs -326.00 326.00
5,284.28 5,284.28

Page 1 of 1
 

1:53 PM

Ryan's Electrical Services, LLC

 

 

 

O7H7i20
Check Deitail
May 2020
Type Num Date Name item Account Paid Amount Original Amount
Bill Pmt -Check Joint Check 05/28/2020 Needham Electric Supply, LLC. Needham Joint Check Account -$0,186,63
Bill $6316449.004 02/29/2020 innovative Construction Solutions: Duff Plaza - Home Materials:3505-Interior Fixtures Job Materials Purchased $2,921.90 52,921.90
Bil $5316449.002 02/29/2020 Innovative Construction Solutions: Duff Plaza - Home Materials:3000-Switchgear Job Materials Purchased 3,127.00 3,127.00
Bill $5316449.001 03/02/2020 Innovative Construction Solutions:Duif Plaza - Home Materials:3505-Interior Fixtures. Job Materials Purchased -15,356.31 15,356.31
Bill 3$5316449,006 03/04/2020 Innovative Construction Solutions:Duif Plaza - Home Materials:3505-Interior Fictures Job Materials Purchased 3,708.90 3,708.90
Bil! 35316449.007 03/10/2020 Innovative Construction Solutions:Dutf Plaza - Home Materials:3505-Interior Fixtures Job Materials Purchased A1S.74 413.71
Bill $5376449.008 03/10/2020 Innovative Construction Solutions:Duif Plaza - Home Materials:3505-Interior Fixtures Job Materials Purchased 887.48 887.48
Bill $5316449.009 03/12/2020 Innovative Construction Solutions:Dutf Plaza - Home Materials:2000-Switehgear Job Materials Purchased -72.00 72.00
Bill $5316449.017 03/12/2020 Innovative Construction Solutions:Duff Plaza « Home Materials:3000-Switchgear Job Materials Purchased 47.50 47.50
Bill $53196449.013 03/16/2020 Innovative Construction Solutions:Duff Plaza - Home Materials:3000-Switchgear Job Materials Purchased -6,026.42 6,026.42
Bill $5316449.015 03/17/2020 Innovative Construction Solutions:Duff Plaza - Home Materials:3000-Switchgear Job Materials Purchased -2,899.46 2,898.46
Bill $5316449.017 03/18/2020 Innovative Construction Solutions:Duff Plaza - Horne Materials-3506-Interior Fixtures Job Materials Purchased 64.04 34.04
Bill $5316449.018 03/19/2020 innovative Construction Solutions:Duff Plaza - Home Materials:3505-Interior Fixtures Job Materials Purchased -1,018,74 4,015.74
Bill $5316449.020 03/19/2020 Innovative Construction Sclutions:Duff Plaza - Home Materials:3505-Interior Fixtures Job Materials Purchased 3,600.17 3,600.17
TOTAL -90,166.63 99,166.63

Page 1 of 1
 

10:58 AM

Ryan's Electrical Services, LLC

 

 

 

 

 

 

 

 

 

 

 

 

omens Check Detail
May 2020
Type Nem Date Name tem Account Paid Amount Original Amount

Bill Pmt -Check Jc ics 05/29/2020 Echo Group, Inc. Echo Joint Check Account -22,842.73
Bill $8438505.001 03/20/2020 — [Innovative Construction Solutions:Duff Plaza - Hom Materials:1000-Branch Raceway Job Materials Purchased 870.56 870.56
Innovative Construction Solutions:Duff Plaza - Ham Materials:1000-Branch Raceway Job Materials Purchased -60.94 60.94

Bill $8438542.001 03/20/2020 Innovative Construction Solutions:-Duit Plaza - Hom: Materials:2000-Wire & Cable dob Materials Purchased -11,61 19,61
Innevative Construction Sotutions:Duff Plaza - Hom: Materials:2000-Wire & Cable Jeb Materials Purchased 0.82 0.82

Bill $8441228.001 03/24/2020 Innovative Construction Solutions:Duff Plaza - Horm Materials:2000-Wire & Cable Jeb Materials Purchased -155.47 188.47
Innovative Construction Solutions:Duff Plaza - Horm: Materials:2000-Wire & Cable Job Materials Purchased -10,92 10.92

Bill 58441228.003 03/25/2020 Innevative Construction Solutions:Duff Plaza - Horn Materials:1000-Branch Raceway Job Materials Purchased 272.78 272.79
Innovative Construction Solutions:Duff Plaza - Hom Materials:1000-Branch Raceway Job Materials Purchased -19.40 18.10

Bill $8441228.002 03/25/2020 Innovative Construction Solutions:Duff Plaza ~ Hon Materials:1000-Branch Raceway Job Materials Purchased 1,998.29 1,998.29
Innovative Construction Solutions:Duff Plaza - Hom: Materials:1000-Branch Raceway Job Materials Purchased -139,88 139.88

Bill $8442426.001 03/25/2020 innovative Construction Solutions:Duff Plaza - Hom Materials:2000-Wire & Cable Job Materials Purchased -962.80 269.60
Innovative Construction Solutions:Duff Plaza - Hom: Materials:2000-Wire & Cable Job Materials Purchased 58.19 58.19

Bill $8404056.001 02/21/2020 innovative Construction Solutions:-Durt Plaza - Hom: Materials:1000-Branch Raceway Job Materials Purchased -726.52 726.52
Innovative Construction Solutions-Duyff Plaza - Hom Materials:1000-Branch Raceway Job Materials Purchased -43.60 43.60

Bil! 38403464,.001 02/21/2020 Innovative Construction Solutions:Duff Piaza - Hom Materials:1000-Branch Raceway Job Materials Purchased $18.32 819,92
Innovative Construction Solutions:Duff Plaza - Korn Materials:1000-Branch Raceway Job Materials Purchased 43.20 49.20

Bill 38407531 .001 02/25/2020 Innovative Construction Solutions:Duff Plaza - Hom Materials:1000-Branch Raceway Job Materials Purchased 4,353.11 4,353.41
Innovative Construction Solutiong:Duif Plaza - Hom Materials:i000-Branch Raceway Job Materials Purchased 304.74 304,74

$8407531.002 02/26/2020 — Innovative Construction Solutions:Duff Plaza - Hom Materials:1000-Branch Raceway Job Materials Purchased 45.88 45.38

Innovative Construction Sotutions:Duff Plaza « Hom: Materials:1000-Branch Raceway Job Materials Purchased -3.21 3.21

$8408464.001 02/26/2020 Innovative Construction Solutions:Duff Plaza - Hom Materials:1000-Branch Raceway Job Materials Purchased 68.49 68.49

Innovative Construction Solutions:Duff Plaza - Hern Materials:1000-Branch Raceway Job Materials Purchased 4.11 . 411

$8409778.001 02/26/2020 = Innovative Construction Solutions:Duff Plaza - Hom Materials:1000-Branch Raceway Job Materials Purchased -680.73 690.73

Innovative Construction Solutions:Duif Plaza - Hom Materials:1000-Branch Raceway Job Materials Purchased 41.44 41.44

$8409778.002 02/26/2020 = Innovative Construction Solutions:Duif Plaza - Hom Materials:1000-Branch Raceway Job Materials Purchased 204,93 204.93

Innovative Construction Solutions:Duif Plaza - Hom Materials:1000-Branch Raceway Job Materials Purchased -12.30 12.30

$8412668.001 02/28/2020 Innovative Construction Solutions:Duif Plaza - Hom Materials:1000-Branch Raceway vob Materials Purchased -506.78 506.78

innovative Construction Solutions:Duif Plaza - Hom Materials:1000-Branch Raceway Job Materials Purchased -30.41 30.41

$8416962.001 02/03/2020 Snnevative Construction Solutions:Durf Plaza - Hom Materials:1000-Branch Raceway Job Materials Purchased 491.53 491.53

innovative Construction Solutions:Duff Plaza - Hom Materials:1000-Branch Raceway Job Materials Purchased =29,.48 28.48

$8418801.001 02/04/2020 Innovative Construction Solutions:Duff Plaza - Hom Materials:1000-Branch Raceway Job Materials Purchased 479.82 479.82

innovative Construction Solutions:-Duif Plaza - Hom Materials:1000-Branch Raceway Job Materials Purchased -28.80 28.80

38420978.001 03/06/2020 Innovative Construction Solutions:Duif Plaza - Hom Materials:2000-Wire & Cable Job Materials Purchased -346.42 346.42

innovative Construction Solutions:Duif Plaza - Hom Materials:2000-Wire & Cable Job Materials Purchased 20,79 20.79

$8420972.001 03/06/2020 innovative Construction Solutions:Durf Plaza - Hom Materials:1000-Branch Raceway Job Materiais Purchased -3,280,89 3,280.89

innovetive Construction Solutions:Duff Plaza - Hom Materials:1000-Branch Raceway Job Materials Purchased -196.85 196.85

$8418807.002 03/10/2020 Innovetive Construction Solutions:Duff Plaza - Hom: Materials:1000-Branch Raceway Job Materiais Purchased -188.43 188.43

Innovative Construction Solutions:Duif Plaza - Hom Materials:1000-Branch Raceway Job Materials Purchased “11.34 11.31

38426629.002 03/42/2020 innovative Construction Solutions:Duif Plaza - Hom Materials:2000-Wire & Cable Job Materials Purchased -79.72 79.72

Innovative Construction Solutions:Duif Plaza - Hom Materials:2000-Wire & Cable dob Materials Purchased 5.58 5.58

38426628.001 03/42/2020 innovative Construction Solutions:Duff Plaza - Hom Materials:2000-Wire & Cable Job Materfals Purchased -3,916.08 3,918.08

 
 

10:58 AM Ryan's Electrical Services, LLC

 

 

 

O71 7/20
Check Detail
May 2026
Type Num Date Name Item Account Paid Amount Original Amount
Innovative Construction Solutions:Duff Plaza - Hort Materials:2000-Wire & Cable Job Materials Purchased -274.12 274.12
= $8428751.001 03/12/2020 innovative Construction Solutions:Duff Plaza - Hom: Materials:1000-Branch Raceway Job Materials Purchased -37.60 37.60
innovative Construction Solutions:Duif Plaza - Hom Materials:1000-Branch Raceway Job Materials Purchased “2.25 2.25
Bil! $8430650.001 03/13/2020 Innovative Construction Solutions:Dutf Plaza - Hom Materials:1000-Branch Raceway dob Matertals Purchased -33.01 33.01
Innovative Construction Solutions:Dutf Plaza - Hom Materiats:1000-Branch Raceway Job Materials Purchased -1.98 1.98
Bill 88428751 .002 03/13/2020 Innovative Construction Solutions:Duff Plaza - Horm Materials:1000-Branch Raceway Job Materials Purchased 45.22 45.22
Innovative Construction Solutions:Duff Plaza - Horm Materia!s:1000-Branch Raceway Job Materials Purchased 2.71 2.71
Bill 38435249.001 03/18/2020 Innovative Construction Solutions:Duff Plaza - Hom Materials:1000-Branch Raceway Job Materials Purchased -§62.83 562.83
Innovative Construction Solutions:Duff Plaza - Hom Materials:1000-Branch Raceway Job Materials Purchased 33.77 33.77
TOTAL 922,542.73 22,542.73

Page 2 of 2
11:31 AM
06/10/20

Ryan's Electrica! Services, LLC

Reconciliation Detail
US Bank - PPP, Period Ending 05/31/2020

 

Type

Date

Num

Name

 

Beginning Balance

Cleared Transactions
Checks and Payments - 11 items

Liability Check
Liability Check
Liability Check
Liabllity Check
Liability Check
Liability Check
Check

Liability Check
Liability Check
Liability Check
Liability Check

Total Checks and Payments

05/20/2020
05/20/2020
05/20/2020
05/20/2020
06/20/2020
05/20/2020
05/21/2020
06/27/2020
05/27/2020
05/28/2020
05/29/2020

AGH
AGH
ACH
ACH
ACH
ACH
{

ACH

Deposits and Credits - 52 Items

Paycheck
Paycheck
Paycheck
Paycheck
Paycheck
Paycheck
Paycheck
Paycheck
Paycheck
Paycheck
Paycheck
Paycheck
Paycheck
Paycheck
Paycheck
Paycheck
Paycheck
Paycheck
Paycheck
Paycheck
Paycheck
Paycheck
Paycheck
Paycheck
Paycheck
Paycheck
Paycheck
Paycheck
Paycheck
Paycheck
Paycheck
Paycheck
Paycheck
Paycheck
Paycheck
Paycheck
Paycheck
Paycheck
Paycheck
Paycheck
Paycheck
Paycheck
Paycheck
Paycheck
Paycheck
Paycheck
Paycheck
Paycheck
Paycheck
Paycheck

05/29/2020
05/29/2020
06/29/2020
05/29/2020
05/29/2020
05/29/2020
05/29/2020
05/29/2020
05/29/2020
05/29/2020
05/29/2020
05/29/2020
05/29/2020
05/29/2020
05/29/2020
05/29/2020
06/29/2020
05/29/2020
05/29/2020
05/29/2020
05/29/2020
05/29/2020
05/29/2020
05/29/2020
05/29/2020
06/29/2020
06/01/2020
06/05/2020
06/05/2020
06/05/2020
06/05/2020
06/05/2020
06/05/2020
06/05/2020
06/05/2020
06/05/2020
06/05/2020
06/05/2020
06/05/2020
06/05/2020
06/05/2020
06/05/2020
06/05/2020
06/05/2020
06/05/2020
06/05/2020
06/05/2020
06/05/2020
06/05/2020
06/05/2020

DD3232
DBD3231
DD3230
DD3226
DND3219
DD3218
DD3242
DD3233
DD3224
DD3223
BD3221
DD3238
DD3236
DDB3235
DD3234
DD3229
DD3228
DD3227
DNs225
DD3220
DD3217
DD3222
DD3241
bh3239
DD3237
BD324G
DD3243
DD3267
DD3261
DD3259
DD3258
DD3255
DD3252
DN3253
DD3247
DD3246
DD3245
DD3260
DD3251
DD3250
DD3248
DD3268
DD3266
DD3265
DD3263
DN3262
DD3257
DD3256
DD3254
DD3244

fowa Department of ...
Internal Revenue Se...
Internal Revenue Se...
Internal Revenue Se...
Internal Revenue Se...
Internal Revenue Se...
US Bank

QuickBooks Payroll ...
QuickBooks Payroll ,.,
QuickBooks Payroll ...
QuickBooks Payroll ...

Malone, Chad M
Lange, Randy L
Jordan, Don K
Harryman, Jeffrey
Clark, Travis B
Atwead, Alan R
Zehner, Craig A
Mangano, Bill J
Finn, Brittany L
Ftten, Ryan J

Etten, Brenden J
Snyder, Jerad R
Satterlee, Scott A
Sams, Justin A
Mangano, Bob W
Johnson, Matthew L
Johnson, Chadrick O
Howell, Scott F
Hammer Jr, Dennis W
Dotzenred, Harley N
Allen, Zachary B
Etten, Carrie M
Wulkow, Chris D

Synyisya, Oleksandr...

Schutte, Jeff A

Vos, Norman
Mangano, Bob W
Wulkow, Ghris D
Mangano, Bob W
Malone, Chad M
Lange, Randy L
Johnsen, Chadrick O
Hammer Jr, Dennis W
Harryman, Jeffrey
Dotzenrod, Harley N
Clark, Travis B
Atwood, Alan R
Mangano, Bill J
Finn, Brittany L.
Etten, Ryan J

Etten, Brenden J
Zehner, Craig A
Vos, Norman
Snyder, Jerad R
Satterlee, Scott A
Sams, Justin A
Jordan, Don K
Johnson, Matthew L
Howell, Scott F
Allen, Zachary B

Clr

OK OO OC OK OO OT OS

PR OR OS OS OS OS OS OK OK OS OK OK OS OK OK OS OK OK OK OK OK OK OKO OK OKO OOK OO ES EEO BB OO OE OS OK Od OO

 

 

Amount Balance
220,802.00
-8,406.22 -8,406.22
-6,456.72 -14,862.94
-6,427,80 -21,290,74
-5,924.06 -27,214,80
-5,700.70 -32,915.50
-1,234.67 -84,150.17
-20,627.87 -54,778,04
-0.75 -54,778.79
-0.70 ~54,779.49
-21,102.37 -75,881.86
-109.46 -75,991 32
-75,991.32 -76,991 32
6.00 0.00
6.00 0.00
0.00 0.00
6.00 0.00
0,00 0.00
0.00 0.00
0.00 0.00
0.00 0.00
0.00 0,00
0.00 0.00
0.00 0.00
0.00 0.00
0,00 0.00
0.00 0.00
0.00 0.00
0.00 0.00
0.00 0.00
0.00 0.00
0.00 0.00
0.00 0.00
0.00 0.00
0.00 0.00
0.00 0.00
0.00 0.00
0.00 0.00
0.00 0.00
0.00 0.00
0.00 0.00
0.00 0.00
0.00 0.00
0.00 0.00
0.00 0.00
0.06 0.00
0.06 0.00
0.00 0.00
0.00 0.00
0.00 0.00
0.00 0,00
0,00 0.06
0.00 0.00
0.00 0.00
6.00 6.00
0.00 0,00
6.00 6.00
6.00 0.00
6,00 0.00
6.00 6.00
0.00 0.00
0.00 0.00
0.00 0,00

Page 1

 
 

 

 

 

 

 

 

 

 

 

11:31 AM Ryan's Electrical Services, LLC
06/10/20 Reconciliation Detail
US Bank - PPP, Period Ending 05/31/2020
Type Date Num Name Clr Amount Balance
Paycheck 06/05/2020 DD3249 ~—s Eten, Carrie M x 0.06 0.00
Paycheck 06/05/2020 DD3264 = Schutte, Jeff A x 0.00 0.00
Total Deposits and Credits 0.00 0.00
Total Cleared Transactions -75,901.32 ~75,991.32
Cleared Balance -75,991.32 144,810.68
Register Balance as of 05/81/2020 -75,991.32 144,810.68
New Transactions
Checks and Payments - 4 items
Liability Check 06/02/2020 ACH Internal Revenue Se... -6,548.56 -6,548.56
Liability Check 06/04/2020 QuickBooks Payroll ... -20,138.27 -26,686.83
Check 06/04/2020 ACH United Fire Group -10,011.00 -36,697.83
Liability Check 06/11/2020 QuickBooks Payroll ... -18,358.63 -65,056.46
Total Ghecks and Payments -55,056.46 -55,056.46
Total New Transactions -55,056.46 -55,056.46
Ending Balance “131,047.78 89,754.22

 

 

Page 2

 
11:29 AM
06/10/20

Ryan's Electrical Services, LLC

Reconciliation Detail
Needham Joint Check Account, Period Ending 05/31/2020

 

 

 

 

 

 

 

Type Date Num Name Cir Amount Balance
Beginning Balance 0.00
Cleared Transactions
Checks and Payments - 1 item
Bill Pmt -Check 06/02/2020 Joint... Needham Electric S... x -90,166.63 -90,166.63
Total Checks and Payments -90,166.63 -90,166.63
Deposits and Credits - 1 item
Deposit 05/28/2020 x 90,166.63 90,166.63
Total Deposits and Credits 90,166.63 90,166.63
Total Cleared Transactions 0.00 0.00
Cleared Balance 0.00 0.60
Register Balance as of 05/31/2020 0.00 6.60
Ending Balance 0.00 0.00

 

 

Page 1

 
11:31 AM
06/10/20

Ryan's Electrical Services, LLC

Reconciliation Detail
3E Joint Check Account, Period Ending 05/31/2020

Type Date Num

 

Beginning Balance
Cleared Transactions
Checks and Payments - 2 items
Bill Pmt -Check 05/07/2020 JC 3E
Bill Pmt -Gheck 05/07/2020 JC 3E

Total Checks and Payments

Deposits and Credits - 2 items
05/01/2020
06/05/2020

Deposit
Deposit

Total Deposits and Credits
Total Cleared Transactions
Cleared Balance
Register Balance as of 05/31/2020

Ending Balance

 

 

 

 

 

 

 

Name Clr Amount Balance
0.00
Electrical Engineerin.. xX -20,696.49 ~-20,696.43
Electrical Engineerin... xX -5,284,28 -25,980.71
“25,980.71 -25,980,71
x 5,284.28 5,284.28
x 20,696.43 25,980.71
25,980.71 25,980.71
0.00 0.00
0.00 0.00
0.00 0.00
0.00 0.00

 

 

Page 1

 
11:30 AM Ryan's Electrical Services, LLC

06/10/20 Reconciliation Detail
Echo Joint Check Account, Period Ending 05/31/2020

 

 

 

 

 

 

 

 

Type . Date Num Name Clr Amount Balance
Beglnning Balance 0.00
Cleared Transactions .
Checks and Payments - 1 item
Bill Pmt -Check 05/29/2020 Jc (cs Echo Group, Inc. x -22,542.73 22,542.73
Total Checks and Payments -22,542.73 22,542.73
Deposits and Credits - 1 item
Deposit 06/29/2020 x 22,542.73 22,542.73
Total Deposits and Credits 22,542.73 22,542.73
Total Cleared Transactions 0,00 0.00
Cleared Balance 0.00 6.00
Register Balance as of 05/31/2020 0.00 0.00
Ending Balance 0.00 0.00

 

 

Page 1

 
bank Business Statement
© Account Number:

P.O, Box 1800 1964 7648 8461
— Saint Paul, Minnesota 55101-0800 Statement Period:
1333 DUP 8 Y IPO May 1, 2020
— through
May 29, 2020

sas
Page 1 of 4

PPMP fay AYU peg eA Leta pled a flats ang hf paf teagan
00006031001 SP 0.500 000638477576756 PN

 

ESTATE OF RYAN'S ELECTRICAL SERVICES LL a To Contact U.S. Bank
DEBTOR IN POSSESSION

BANKRUPTCY CASE # 20-0041 24-Hour Business

DOUGLAS FLUGUM Solutions: 1-800-673-3555
PO BOX 308

CEDAR RAPIDS IA 52406-0308

U.S. Bank accepts Relay Calis
internet: usbank.com

  

8. umber 1-964-7648-8461
Account Summary

 

 

 

 

# Items
Beginning Balance on May 1 $ 15,749.24
Customer Deposits 7 96,063.36
Other Deposits 8 31,489.40
Card Withdrawals 26 8,828.20-
Other Withdrawals 24 93,442,93-
Checks Paid 4 11,329.23.
Ending Balance on May 31,2020 $ 29,701.64
Customer Deposits
Number Date Ref Number Amount Number Date Ref Number Amount
May 6 8653925652 9,398.12 May 21 8953874249 20,728.14
May 6 8654593894 12,737.51 May 26 8356955501 12,088.00
May 18 8056883772 25,885.07 May 28 8954231585 5,496.34
May 19 8355375027 9,730.18
Total Customer Deposits $ 96,063.36
Other Deposits
Date _ Deseription of Transaction Ref Number Amount
May 4 Electronic Deposit From INTUIT PAYROLL § $ 0.38

   
 

166

  
   
   

May 4 Mobile Banking Transfer
Mi g
May1i Debit Purchase Ret - VISA

     

On 050720 5164826313 NY 9637996523 379.99

SP * NASSAU NATI REF # 74492150129637996523 US1
diibekikrerk Ogg

 

 

 

Total Other Deposits $ 31,489.40
Card Withdrawals
Card Number: xxxx-xxxx-XXxx-0256
Date _ Description of Transaction Ref Number Amount
May 4 Debit Purchase - VISA On 050220 ANKENY IA 3720200780 § 32.70-
KUM & GO #4020 REF # 24427330123720200780832

eNO BB
Card 0256 Withdrawals Subtotal $ 32.70-

 
bank BALANCE YOUR ACCOUNT
© To keep track of ail your transactions, you should balance your account every month. Please

examine this statement immediately. We will assume that the balance and transactions shown are
correct unless you notify us of an error.

Outstanding Deposits
TE 1. List any deposits that do not appear on your statement in the Outstanding Deposits section at
the left, Record the totat.

2, Check off in your checkbook register all checks, withdrawals (including Debit Card and ATM)
and automatic payments that appear on your statemenL Withdrawals that are NOT checked off
should be recorded in the Outstanding Withdrawals section at the left, Record the total.

 

Outstanding Withdrawals Enter the ending balance shown on this statement. $
TE Enter the total deposits recorded in the Outstanding Deposits section. $
Total lines 3 and 4. $

Enter the total withdrawals recorded in the Outstanding Withdrawals section. $

Subtract line 6 from line 5. This is your balance. $

ap N oO mF w&

Enter in your register and subtract from your register balance any checks, withdrawals or other
debits (including fees, if any) thal appear on your statement but have not been recorded in your
register,

9. Enter in your register and add to your register balance any deposits or other credits (including
interest, If any) that appear In your statement but have not been recorded in your register.

10. The balance in your register should be the same as the balance shown in #7. Ifit does not
match, review and check all figures used, and check the addition and subtraction in your register.
ifnecessary, review and balance your statement from the previous month.

 

IMPORTANT DISCLOSURES TO OUR CONSUMER CUSTOMERS
In Case of Errors or Questions About Your Checking, Savings, ATM, Debit Card, ACH, Bill Pay and Other Electronic Transfers
if you think your statement or receipt is wrong or if you need more information about a transfer on the statament or receipt, we must hear from you no later than 60 days” after we sent you
the FIRST statement on which the error or problem appeared. Telephone us af the number listed on the front of this statement or write to us at U.S. Bank, EP-MN-WS5D, 60 Livingston
Ave., St. Paul, MN 55107. ,
» Tell us your name and account number,
* Describe the error or the transfer you are unsure about, and explain as clearly as you can why you believe there is an error or why you need more Information,
* Tell us the dollar amount of the suspected error.
We will determine whether an error occurred within 10 business days after we hear from you and will correct any error promptly. If we need more time, we may take up ta 45 days to
investigate your complaint. For errors involving new accounts, point-of-sale, or foreign-initiated transactions, we may take up to 90 days to investigate your complaint. If we decide to do this,
we will credit your account within 10 business days for the amount you think is in error, so that you will have the use of the monay during the lime it takes us to complete our investigation. If
we ask you to put your complaint or question in writing and we do not receive It within 40 business days, we may not credit your account,

*Please note: Paper draft and paper check claims must be disputed within 30 days per Your Daposit Account Agreement.

IMPORTANT DISCLOSURES TO OUR BUSINESS CUSTOMERS

Gtrors related to any transaction on a business account will be governed by any agreement between us and/or all applicable rules and regulations governing such transactions, including the
rules of the National Automated Clearing House Association (NACHA Rules} as may be amended from time to time. If you think this statement is wrong, please telephone us at the number
listed on the front of this statement immediately.

CONSUMER BILLING RIGHTS SUMMARY REGARDING YOUR RESERVE LINE

What To Da If You Think You Find A Mistake on Your Statement

Hf you think there is an error on your statement, write to us at:

U.S. Bank, P.O. Box 3528, Oshkosh, WI 64903-3528.

In your letter, give us the following Informatfon:

« Account Information: Your name and account number.

* Doar Amount: The dollar amount of the suspected error.

* Description of problem: If you think there is an error on your bill, describe what you believe is wrong and why you believe it is a mistake.

You must contact us within 60 days alter the error appeared on your statement.

You must notify us of any potential errors in writing. You may call us, bui if you do we are not required to investigate any potential errors and you may have to pay the amount in question.

While we investigate whether or not there has been an error, the following are true:

* We cannot try te collect the amount in question, or report you as delinquent on that amount.

* The charge in question may remain on your statement, and we may continue to charge you interest on that amount, Bul, if we determine that we made a mistake, you will not have to
pay the amount in question or any interest or other fees related to that amount.

* While you do not have to pay the amount in question, you are responsible for the remainder of your balance,

* We can apply any unpaid amount against your credit dimit.

Reserve Line Balance Computation Method: To determine your Balance Subject to Interest Rate, use the dates and balances provided in the Reserve Line Balance Summary section.
The date next to the first Balance Subject to Interest Is day one for that balance and Is applicable up to (but not including) the date of the next balance {if there Is ona). We multiply the
Balance Subject to Interest by the number of days it Is applicable and add them up to get the same number of days in the billing cycle, We then divide the result by the number of billing
days in the cycle. This is your Balance Subject to Interest Rate, Any unpaid interest charges and unpaid fees are not Included in the Balance Subject to Interast. The **INTEREST
CHARGE begins from the date of each advance.

REPORTS TO AND FROM CREDIT BUREAUS FOR RESERVE LINES
We may report information about your account to credit bureaus, Late payments, missed payments or other defaults on your account may be reflected in your credit report.

CONSUMER REPORT DISPUTES

We may report information about account activity on consumer and small business deposit accounts and consumer reserve lines to Consumer Reporting Agencies (CRA). As a result, this
may prevent you from obtaining services at other financial institutions. H you believe we have inaccurately reported information to a CRA, you may submit a dispute by calling 844.624,8230
or by writing to: U.S. Bank Atta: Gonsumer Bureau Dispute Handling (GBDH), P.O, Box 3447, Oshkosh, Wl 54903-3447. In order for us to assist you with your dispute, you must. provide;
your name, address and phone number; the account number; the specific information you are disputing; the explanation of why itis incorrect; and any supporting documentation (8.g.,
affidavit of identity theft), if applicable.

EQUALHONSING

Member FDIC

 
Account Number:
20-00411
BOTT FALLS AVE 1 964 7648 8461

WATERLOO IA 50701-5727 Statement Period:
May 1, 2020

through

May 29, 2020

bank ESTATE OF RYAN'S ELECTRICAL SERVICES LL Business Statement
DEBTOR IN POSSESSION

ax

Page 2 of 4

 

 

U.S. Bank National Association Account Number 1-964-7648-8461
Card Withdrawals (continued)
Card Number: xxxx-xxxx-xxxx-0298

 

Date _ Description of Transaction Ref Number Amount
May 1 Debit Purchase - VISA On 043020 800-922-0204 FL 1100218960 $ 2,242.31-
VZWRLSS*MY VZ VB REF # 24692160121 100218960604
8

 

May 6 Debit Purchase - VISA
VAN METER INC REF # 24632690126300381682480

RAKE ES, 2

     

  

May 6 Debit Purchase - VISA On 050520 HTTPSNASSAUN NY 6637712999 379.99-
SP * NASSAU NATI REF # 24492150 126637712999040

KARHHEREREEE OOD

    

May 13 Debit Purchase - VISA On 061220 989-3488411 IA 4000011700 48,69-
ACTION REPROGRAP REF # 24453880134000011700032
eintinkinks wk OO Bt

 

ebit Purchase - VIS, On 051320 866-809-9078 NY 4715404556 539.25-
SUPERBREAKERS REF # 24492150134715404556110
tk §

     

     

May 22 Debit Purchase - VISA
AMZN Mktp US*M72

RRKERKEREKES, 3

 

 

May 22 Debit Purchase - VISA On 052020 712-388-4404 IA 2500494965 4,197.57-
ECHO ELECTRIC SU REF # 24269790142500494965031
EREKERRERERR (OOS

 

May26 Debit Purchase - VISA On 052120 712-388-4404 IA 3500523996 50.53-
ECHO ELECTRIC SU REF # 24269790143500523996287
erin eR EET OOS

     

May 26 Debit Purchase - VISA On 052220 515-2730100 IA 3781901208 239,.09-
9449 3E CO REF # 24767800143781901208147
bekehslalidabeaieialelid € 22°13)

 

 
bank ESTATE OF RYAN'S ELECTRICAL SERVICES LI. Business Statement
© DEBTOR IN POSSESSION

Account Number:
BANKRUPTCY CASE # 20-00
317 FALLS AVE m 1 964 7648 8461

WATERLOO IA 50704-5727 Statement Period:
May 1, 2020

through

May 29, 2020

Page 3 of 4

   

U.S. Bank National Association Account Number 1-964-7648-8461
Card Withdrawals (continued)
Card Number: xxxx-xxxx-xxxx-0298

 

Date Description of Transaction Ref Number Amount
May 26 Debit Purchase - VISA On 052220 712-388-4404 IA 4500643670 522.,50-
ECHO ELECTRIC SU REF # 24269790144500643670761

KRAKAKAAKERE

  

- 8731482171 434.00-
TREASURY ONLINE REF # 24755420148731482171287

KRRKERRER EEE

   

May 29 Debit Purchase - VISA _
LOF XPRESS OIL G REF # 24013390149003024049492

ERKREREREREN, iS

  

049 55.10-

  

 

May 29 Debit Purchase - VISA 152,55-
CITY OF AMES PER REF # 24343110149900011185689
EERIE MIREE IO D
Card 0298 Withdrawals Subtotal $ 8,795.50-
Total Card Withdrawals § 8,828.20-
Other Withdrawals
Date Description of Transaction Ref Number Amount

 

   

 

Mi ter To Account 196474201346 721.25-

May 5_ Intemet Banking Transfer

   

iS 00: i
May 20 Electronic Withdrawal To HOME DEPOT COMM
REF=201400092976590N00 CITIPRXWEBONLINE PMT140119919301425

 

  
 

 

 
 

To City of Ankeny U
110312002 PAYMENT 999000000093522

                       
 
 
 

 
 
 

Electronic Withdrawal
REF=201420063401740N00

 
 
 
 

1,128.36-

 

   

May 22 Electronic Withdrawal To 6950 NE 14TH - Ww 4,989.77,
REF=201430100196580N00 9000204665WEB PMTS SH70FD

 

   
   

 

  

May27 Electronic Withdrawal To IRS 6,996.82.
SD 3387702000USATAXPYMT270054842738242

       

 
bank ESTATE OF RYAN'S ELECTRICAL SERVICES LL Business Statement
8 DEBTOR IN POSSESSION

Account Number:
BANKRUPTCY CASE # 20-00411
2917 FALLS AVE 1 964 7648 8461

WATERLOO IA 50701-5727 Statement Period:
May 1, 2020

through

May 29, 2020

ie Page 4 of 4

 

 

U.S. Bank National Association Account Number 1-964-7648-8461
Other Withdrawals (continued)

Date Description of Transaction Ref Number Amount
May 28 Electronic Withdrawal To GMF Lease 10.00-

  
   

 

May 28 Electronic Withdrawal To CENTURYLINK 1,130.39-
REF=201480164429680N00 1646140002AUTG PAY 14402028824

   
   
 

    
 

   
          

20 1ASO 1665014 9ONOC 4404703 WU: GME eas002 11020 T5088
May28 Electronic Withdrawal To GMF Lease 2,232.84-
1480166501480N00 9164464203WU GMFLeas0021 1013801210

 

  

 

 

 

 

 

MIDAMERICAN
4421425214ENERGY 292
5820
Total Other Withdrawals $ 93,442.93-
Checks Presented Conventionally
Check Date Ref Number Amount Check Date Ref Number Amount
1001 May 8 9253591666 1,100.00 1003 May 19 8355641827 2,068.94
1002 May 20 8650144817 5,560.29 1005* May 24 8950087223 2,600.00
* Gap In check sequence Conventional Checks Paid (4) $ 11,329,23-
Balance Summary
Date Ending Balance Date Ending Balance Date Ending Balance
May 17 12,785.68 May 12 19,460.75 May 21 46,288.60
May 4 13,882.64 May 13 19,412.06 May 22 36,152.94
May 5 18,163.17 May 14 1,389.55 May 26 46,743.50
May 6 39,473.62 May 15 5,477.55 May 27 39,574.08
May 7 19,943.91 May 18 31,362.62 May 28 31,033.49
May 8 18,843.01 May 19 39,023.86 May 29 29,701.64
May 11 19,223.00 May 20 28,160.46

Balances only appear for days reflecting change.

 

 
(Sbank.

This page intentionally ieft blank

 
Business Statement

 

 

Account Number:
P.O. Box 1800 1 964 7683 6719
Saint Paul, Minnesota 65107-0800 Statement Period:
1333 TRN 8 ¥ sTol May 19, 2020
— through
May 29, 2020
ee Page 1 of 7
Vee EL DEAL Me a EDened ed dee! peda tegrated fp aly
000058176 01 SP 0.500 000638477574622 P N
ESTATE OF RYAN'S ELECTRICAL SERVICES LL af To Contact U.S. Bank
DEBTOR IN POSSESSION
BANKRUPTCY CASE # 20-00411 24-Hour Business
2917 FALLS AVE Solutions: 4-800-673-3555
WATERLOO |A 50701-5727
U.S. Bank accepts Relay Calls
internet: usbank.com

 
   

Oe cation
Account Summary

 

 

 

 

# Items

Beginning Balance on May 19 $ 0.00
Other Deposits 1 220,802.00
Other Withdrawals 11 75,991.32-

Ending Balance on May 31, 2020 $ 144,810.68
Other Deposits
Date _ Description of Transaction Ref Number Amount
May 19 Branch Account Transfer From Account 196474201346 $ 220,802.00

Total Other Deposits § 220,802.00

Other Withdrawals
Date Description of Transaction Ref Number Amount
May 21 ‘Electronic Withdrawal To IRS $ 1,234.67-

 
 

 

May 21 Electronic Withdrawal To IRS
REF=2014200207508 10N00 3387702000USATAXPYMT270054212587402

 

       

May 21 Electronic Withdrawal Ta IRS 6,456.72-
REF=201420020750830N00 3387 702000USATAXPYMT270054262558977

1722616679QUICKBOOKS45307 1904

 

 

 

JONOO BY
May 29 Electronic Withdrawal To INTUIT PAYROLL S 109.46-
REF=201490150758670N00 1722616679QUICKBOOKS453071 904

Total Other Withdrawals $ 75,991 .32-
Balance Summary
Date Ending Balance Date Ending Balance Date Ending Balance
May 19 220,802.00 May 27 166,022.51 May 29 144,810.68
May 21 166,023.96 May 28 144,920.14

Balances only appear for days reflecting change.

 

 
BALANCE YOUR ACCOUNT

To keep track of all your transactions, you should balance your account every month. Please
examine this statement immediately. We will assume that the balance and transactions shown are
correct unless you notify us of an error.

 

Outstanding Deposits
1. List any deposits that do not appear on your statement in the Outstanding Deposits section at
the left. Record the total.

2. Check off in your checkbook register all checks, withdrawals (including Debit Card and ATM)
and automatic payments that appear on your statement. Withdrawals that are NOT checked off

 

AL should be recorded In the Outstanding Withdrawals section at the left. Record the total.
Outstanding Withdrawals Enter the ending balance shown on this statement. $
Enter the total deposits recorded in the Outstanding Deposits section. $
Total jines 3 and 4. $

Enter the total withdrawals recorded In the Outstanding Wiihdrawals section. $

Subtract line 6 from line 5. This is your balance. $

aN OA PF w

Enter in your register and subtract from your register balance any checks, withdrawals or other
debits (including fees, If any) that appear on your statement but have not been recorded In your
register.

9. Enter in your register and add to your register balance any deposits or other credits (including
interest, if any} that appear In your statement but have not been recorded in your register.

10. The balance in your register should be the same as the balance shown in #7. Ifit does not
match, review and check all figures used, and check the addition and subtraction in your register,
necessary, review and balance your statement from the previous month.

TAL

 

IMPORTANT DISCLOSURES TO OUR CONSUMER CUSTOMERS
In Gase of Errors or Questions About Your Checking, Savings, ATM, Debit Gard, ACH, Bill Pay and Other Electronic Transfers
If you think your statement or receipt is wrong or if you need more information about a transfer on the statement or receipt, we must hear from you no later than 60 days* after we sent you
the FIRST statement on which the error or problem appeared. Telephone us at the number listed on the front of this statement or write to us at U.S. Bank, EP-MN-WS5D, 60 Livingston
Ave., St. Paul, MN 55707.
* Tell us your name and account number,
+ Describe the error or the transfer you are unsure about, and explain as clearly as you can why you believe there is an error or why you need more information.
« Tell us the dollar amount of the suspected error,
We will determine whether an error occurred within 10 business days after we hear from you and will correct any error promptly. If we need more time, we may take up to 45 days to
investigate your complaint. For errors involving new accounts, point-of-sale, or foreign-initlated transactions, we may take up to 90 days to investigate your complaint. If we decide fo do this,
we will credit your account within 10 business days for the amount you think Is in error, so that you will have the use of the money during the time it takes us to complete our investigation. If
we ask you fo put your complaint or question in writing and we do not receive It withln 10 business deys, we may not credit your account.

*Please note: Paper draft and paper check claims must be disputed within 30 days per Your Deposit Account Agreement

IMPORTANT DISCLOSURES TO OUR BUSINESS CUSTOMERS

Errors related to any transaction on a business account will be governed by any agreement between us and/or all applicable rules and regulations governing such transactions, including the
rules of the National Automated Clearing House Association (NACHA Rules) as may be amended from time to time. If you think this stafement is wrong, plaase telephone us at the number
listed on the front of this statement immediately.

CONSUMER BILLING RIGHTS SUMMARY REGARDING YOUR RESERVE LINE

What To Do If You Think You Find A Mistake on Your Statement

If you think there is an error on your statement, write to us at:

U.S. Bank, P.O, Box 3628, Oshkosh, WI 54903-3528,

In your letter, give us the following information:

* Account information: Your name and account number.

« Dollar Amount: The dollar amount of the suspectad error.

* Description of problem: If you think there is an error on your bill, deserlbe what you belleve is wrong and why you believe it is a mistake.

You must contact us within 60 days after the error appeared on your statement.

You must notify us of any potential errors in writing, You may call us, but if you do we are not required to investigate any patential errors and you may have to pay the amount in question.

While we investigate whether or not there has been an error, the following are true:

e We cannot try to collect the amount in question, or report you as delinquent on that amount.

« The charge in question may remain on your statement, and we may continue to charge you interest on that amount. But, if we determine that we made a mistake, you will not have to
pay the amount in question or any interest or other fees related to that amount.

* While you do not have ta pay the amount in question, you are responsible for the remainder of your balance.

« We can apply any unpaid amount against your credit limit.

Reserve Line Balance Computation Method: To determine your Balance Subject to Interest Rate, use the dates and balances provided in the Reserve Line Balance Summary section.
The date next to the first Balance Subject to Interest is day ore for that balance and is applicable up to (but not Including) the date of the next balance (if there is one). We multiply the
Balance Subject to Interest by the number of days itis applicable and add them up to get the same number of days in the billing cycle. We then divide the result by the number of billing

days In the cycle. This is your Balance Subject to Interest Rate, Any unpaid interest charges and unpald fees are not included in the Balance Subject to Interest. The *"INTEREST
CHARGE* begins from the date of each advance.

REPORTS TO AND FROM CREDIT BUREAUS FOR RESERVE LINES
We may report information about your account to credit bureaus, Late payments, missed payments or other defaults on your account may be reflected in your credit report.

CONSUMER REPORT DISPUTES

We may report information about account activity on consumer and small business deposit accounts and consumer reserve lines to Consumer Reporting Agencies (CRA). As a resull, this
may prevent you fram obtaining services at other financlal institutions. If you bellave we have inaccurately reported information to a CRA, you may submit a dispute by calling 844,624,8230
or by writing to: U.S. Bank Attn: Consumer Bureau Dispute Handling (CBDH), P.G. Box 3447, Oshkosh, WI 54903-3447, In order far us to assist you with your dispute, you must provide;
your name, address and phone number; the accaunt number; the specific information you are disputing; the explanation of why it is incarrect; and any supporting documentation (e.g.,
affidavit of identity theft), if applicable.

EQUAL HOUSING

Member FDIC

 
_ Business Statement
ban Ik. Account Number:
1 964 7420 1346

 

| |

 

P.O, Box 1800
Saint Paul, Minnesota 85101-0800 Statement Period:
1333 TRN , 8 Y  sTo1 . May 1, 2020
sane through
May 34, 2020
er § Page 1 of 3
yeMefag Def Eafe geTece cee eat EE ate yeti
000025187 01 AB 0.419 000638477602122 P Y
RYAN'S ELECTRICAL SERVICES LLC f To Contact U.S. Bank
2917 FALLS AVE "
WATERLOO IA 50701-5727 24-Hour Business
Solutions: 4-800-673-3555
U.S. Bank accepts Relay Calis
Internet: usbank,.com

 

 

 

   

 

 

 

 

U.S, Bank National Association : Account Number 1-964-7420-1346
Account Summary
_ #items
Beginning Balance on May 4 $ 327.28-
Customer Deposits 2 9,794.35
Other Deposits 8 225,732.97
Card Withdrawals 3 710,56-
Other Withdrawals 18 234,489.48.
Ending Balance on May 31, 2020 $ 0.00
Customer Deposits , :
Number Date Ref Number _ Amount Number ——_s—«éDatte Ref Number Amount
May 4 8056817243 (5,464,55 / May 14 8953861353 4,329.80
, Total Customer Deposits $ 9,794,35
Other Deposits
Date _ Description of Transaction Ref Number

 

 

Total Other Deposits $ 225,732.97

 

 

Card Withdrawals

Card Number: 2000(00X-0XxK-B725 —

Date _ Description of Transaction Ref Number Amount

May 1 Debit Purchase - VISA On 042920 712-388-4404 IA 1500465640 3 357.97
ECHO ELECTRIC SU REF # 2426979012 1500465640972

Waki th tkh a7 25

 

 
r

RYAN'S ELECTRICAL SERVICES LLC Business Statement
2917 FALLS AVE Account Number:
WATERLOO IA 50701-5727 1964 7420 1346
Statement Period:

May 1, 2020

through

May 34, 2020

 

a

we

eT ere

Page 2 of 3

   

 

U.S, Bank National Association Account Number 1-964-7420.1346
Card Withdrawals (continued)
Card Number: 000 00%-200x-87 25

 

 

 

Date Description of Transaction Ref Number Amount
May 18 Debit Purchase - VISA On 051520 888-G020804 TX 8800011136 199.00-
SERVICE FUSION REF # 240034 1013890001 1136813
HRW AR RA WAKER AT OES
Card 8725 Withdrawals Subtotal § 710.56-
. Total Card Withdrawals $ 710,56-

 

Other Withdrawals
Date _ Description of Transaction Ref Number Amount
-36,00-

     
 

 
  
 
 

_0505000169

May 6 Electronic Withdrawal
REF=201260122484670N00

 
      
  

 
 

ectronic Withdrawa
REF=201320020873370N00

 

o

 
 
  

00094500268003642059

 
 

 

 

 

 

pAcéolint:1964760367 19. 0,802:
Total Other Withdrawals $ 234,489.48-

Balance Summary

Date Ending Balance Date Ending Balance Date Ending Balance

May 1 0,00 May 7 1,707.84- May 14 4,287.00

May 4 5,464.55 May & 292.16 May 15 199.00

May 5 1,407.99. May 11 237.75 May 18 220,802.00

May 8 1,67 1.84- May 12 0.00 May 19 0,00

Balances only appear for days reflecting change.

 

 

 

 

Account Number: 1-964-7420-1346 + 35,00
Total Sales Tax $ 2.45
Account Number: 1-964-7648-8461 $ 5.00
Total Sales Tax $ 0.35
Analysis Service Charge assessed to 1-964-7420-1346 $ 40.00

Total Sales Tax assessed ta 1-964-7420-1348 a 2.86

 
RYAN'S ELECTRICAL SERVIGES LLG
bank 2917 FALLS AVE
‘ WATERLOO IA 50701-5727

Business Statement
Account Number:

1 964 7420 1346

Statement Perlod:

May 1, 2020

through

May 31, 2020

Page 3 of 3

 

 

 

 

 

 

 

  
 

         

 

 

 

   

- 1346
Service Volume Avg Unit Price Total Charge
Depository Services
Combined Transactions/ltems _ 105. No Charge _
‘Manual Stop Payment-24 Months Bes 35,00.
Charge For Neg Coll Balance 10,90 No Charge
Subtotal: Depository Services ae 35.00.
Fee Based Service Charges for Account Number 1-964-7420-1346 $ ____ 35,00-
Total Sales Tax $ 2.45
Service Activity Detail for Account Number 1-964-7648-8461
Service Volume Avg Unit Price Total Charge
Depository Services
_ Combined Transactions/tems vi . 1 — wane: _, No Charge
cairPaper Statement Fea oo DP ta ee Pee PBs Ss 6.00000 2: ert" 5.00.-
Subtotal; Depository Services __ 5.00_
Fee Based Service Charges for Account Number 1-964-7648-8461 3 3,00 |

Total Sales Tax

$ 0.35

 

 
11:01 AM Ryan's Electrical Services, LLC

 

07/18/20 Balance Sheet
Accrual Basis As of May 31, 2020
May 31, 20
ASSETS
Current Assets
Checking/Savings
3E Joint Check Account -20,696.43
US Bank - PPP 144,810.68
US Bank Checking 18,067.09
zClearing Account -0.01
Total Checking/Savings 142,181.33
Accounts Receivable
Accounts Recelvable 471 406.28
Allowance for Doubtful Accis ~10,000.00
Total Accounts Receivable 461 406.28
Other Current Assets
Deposits Receivable -593.36
Employee Receivable “154.13
Inventory 281,473.10
Inventory Asset 3.08
Other Receivable -221,273.74
Retention Receivable 62,790.47
Under Billings -85,523.11
Total Other Current Assets 36,722.31
Total Current Assets 640,309.92
Fixed Assets
Furniture and Equipment 108,040.38
Leasehold Improvements 16,000.00
Vehicles 756,717.58
Accumulated Depreciation -465,716.63
Total Fixed Assets 414,041.33
Other Assets
Clearing Acct “71,81
Loan to Shareholder 256,106.67
Security Deposits 3,750.00
Total Other Assets 259,784.86
TOTAL ASSETS 1,314,136.11
LIABILITIES & EQUITY
Liabillties
Current Liabilities
Accounts Payable
Accounts Payable 351,587.74
Tatal Accounts Payable 351 587,74
Credit Cards
BlueVine 105,284.05
Amer Express Credit Card- 11009 49,658.82
Community State Bank CreditCard 45,773.52
Home Depot Credit Card - 8693 16,714.27
US Bank Credit Card - 4128 RE _ 33,909.79 |
Total Credit Cards 251,340.45
Other Current Liabilities
“Direct Deposit Liabilities 626.14
401(k} Payable §2,021.25
Accrued Interest Payable 3,475.00
Accrued Payroll Taxes 122.00
Accrued Vacation 45,438.19
Customer Deposits Received 79.50

Page 1

 
11:01 AM

07/18/20
Accrual Basis

Ryan's Electrical Services, LLC

Balance Sheet
As of May 31, 2020

Direct Deposit Liabilities
Insurance Payable

Dental fnsurance Payable
Health Insurance Payable

Lita Insurance Payable
Long Term Disability
Short Term Disability
Vislon Insurance

Total Insurance Payable

Payroll Liabilitles
Sales Tax Payable

Total Other Current Liabllitles
Total Current Liabilities

Long Term Liabilities
Ally - 7551 Silverado
Ally - 5762 Malibu
Ally - 9716 Express
Ally - 8559 Express Van
Business Loan
CSB - Auto Loan - 8586
CSB Line of Credit - 8547
Echo Material
GM Financial - 0899
GM Finaneclal - 1210 Silverado
GM Financial - 2018 Malibu

Total Long Term Liabilities

Total Liabllities
Equity

Beginning Bal Equity
Capital Stock
Owner's Distributions
Owner's Draw
Retained Earnings
Net Income

Total Equity
TOTAL LIABILITIES & EQUITY

May 31, 20
-51,663,06

~2,633.34
-16,720.70
“294.77
198.93
-547.19
-1,064.60

21,061.67

397,508.24
10,163.19

435,557.50
1,038,485.69

25,871.90
17,704.76
24,166.16
21,887.75.
32,000.00
96,432.63
687,398.66
411,538.87
25,005.53
30,649,8T
15,984.07

1,388,730.14
2,427,215.83

-14,594.61
100.00
87,740.66
5,670.39

-1 057,320.97
137,675.19

71,113,079, 72
1,314,136.11

Page 2

 
